 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 202 Manor
 Care of 
Easton, P
A, LLC d/b/a
 Manor
 Care 
Health
 Services
ŒEaston 
and
 Service Employees 
International Union Healthcare PA.
 Cases 4
ŒCAŒ36064 and 4
ŒCAŒ36190  December 1
, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On January
 23, 2009, Administrative Law Judge David 
I. Goldman issued the attached decision.  Mano
rCare 
Health Ser
vices
ŒEaston filed exceptions and a suppor
ting 
brief, the General Counsel and the Charging Party filed 
answering briefs, and ManorCare filed a reply bri
ef.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
1 The Board has considered the decision and record in 
light of the exceptions and briefs and has decided to a
f-firm the judge™s rulings, findings,
2 and conclusions as 
more fully set forth below
3 and to adopt the recommen
d-ed Order as modified and set forth in full below.
4 1 Member Becker is recused and did not participate in the consider
a-tion of this case.
   2 ManorCare has excepted to som
e of the judge™s credibility fin
d-
ings. The Board™s established policy is not to overrule an administr
ative 
law judge™s credibility resolutions unless the clear preponderance of all 
the relevant ev
idence convinces us that they are incorrect.  
Standard 
Dry W
all Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 

reversing the findings.
 In addition, some of ManorCare™s e
xceptions imply that the judge™s 
rulings, fin
dings, and conclusions 
demonstrate bias and prejudice.  On 
careful examination of the judge™s decision and the entire record, we 
are satisfied that ManorCare™s contentions are without merit.
 The judge mistakenly misspelled the names of Lori Heimbach and 
Certified Nursing Assista
nts (CNAs) Xavier Cordis and Karolyn Call
a-do.  We correct these inadvertent errors.  
 3 In 2007, Lori Heimbach held three different posts at the Easton f
a-cility.  Prior to October 24, she served jointly as human resources assi
s-tant and payroll clerk.  Afte
r that date, she served as director of human 
resources.  For the reasons stated by the judge, we find that, under the 
totality of the circumstances, Heimbach™s questioning of CNA Trisha 
Miechur, around October 18, constituted an unlawful interrog
ation.  We
 make that finding, notwithstanding that the record is unclear whether 
Heimbach was a human resources assistant or the director of human 
resources at the time, as she clearly was an agent of ManorCare.  Sim
i-larly, we find the interrogation violation regard
less of whether Hei
m-bach™s initial questioning
 occurred before or after Miechur pu
rportedly 
disclosed her union sympathies to Director of Human R
esources R
e-becca Reitnauer, as Miechur was not then an open or active union su
p-
porter, and her comment to Reitn
auer was made in conf
idence.  Further, 
we do not pass on the judge™s characterization of Heimbach™s stat
e-ment
Šﬁ[t]he Union can™t do anything for youﬂ
Šas an arguably ind
e-pendent unfair labor practice.  We also find it unnece
ssary to pass on 
the judge™s find
ing that Registered Nurse Assessment Coordinator 
Deborah Kushnerick unla
wfully interrogated CNA Anne Klinger, as 
such a finding would not materially affect the remedy.
 I. RELEVANT BACKGROUND
 ManorCare
ŒEaston, an approximately 226
-bed nur
sing 
home located in Easton, Pen
nsylvania, is one of many 
shor
t-term post
-acute and long
-term care facilities ope
r-ated by ManorCare Health Services.  In July 2007
,5 ManorCare Health Services agreed to merge with the 
Carlyle Group, a private equity i
nvestment firm.   
 The impending purchase of ManorCare figured prom
i-nently in the Union™
s multi
state campaign to o
rganize 
ManorCare Health Services™ facilities, including the 
Easton facility.  The Union publicly launched its n
ational 
campaign in September.  Echoing concerns voiced by 
residents, family members, and employees
, the Union 
expressed alarm over low staffing levels and the resulting 
impact on patient care.
6  Some residents conveyed their 
support for the Union™s campaign.
7   Before Carlyle could assume control of the Easton f
a-cility, the Pennsylvania Depar
tment of H
ealth had to 
For the reasons stated by the judge, we also agree that ManorCare 
unlawfully solicited g
rievances from employees during the small group 
meetings, that Kushnerick unlawfully threatened Miechur when Kus
h-
nerick told Miechur to ﬁstop worrying about the Union and worry about 
your job,ﬂ and that ManorCare unlawfully granted raises, rate increases, 
and lump
-sum bonuses to its employees.  We find it unnece
ssary, ho
w-ever, to pass on the judge™s conclusion that ManorCare u
nlawfully 
transferred Administrator Lynnette Seiler and Dire
ctor of Nursing 
Paula Kublius, or his conclusion that ManorCare unlawfull
y threatened 
Miechur in 2008, as neither finding would materially affect the remedy.
 In affirming the judge™s decision, we find it u
nnecessary to rely on 
Inn at Fox Hollow
, 352 NLRB 1072 (2008), 
Benjamin Franklin Plum
b-
ing
, 352 NLRB 525 (2008), or 
Chinese D
aily News
, 353 NLRB 613 
(2008), all of which were cited by the judge.
 4 We shall also modify the judge
™s reco
mmended Order to provide 
for the posting of the notice in accord with 
J. Picini Flooring
, 356 
NLRB 
11
 (2010).
  For the reasons stated in his dissen
ting opinion in 
J. Picini Flooring
, Member Hayes would not require electronic distrib
u-
tion of the notice.
 5 Unless otherwise indicated, all dates refer to 2007.
 6 For instance, Miechur testified that a family member stopped her in 
the hallway, asked, ﬁwher
e™s the staffing?,ﬂ and indicated that her 
ﬁmother™s been ringing the bell for a good 30 to 35 minutes and nobody 
responds to answer the call bell.ﬂ  (Tr. 155.)  
 CNA Klinger similarly testified that residents had protested that, 
ﬁthere is not enough staff
ing.  That they have to wait too long to get 
their medicines, they have to wait too long to get their beds made and 

they have to sit on the bed pan for 16 minutes before they get taken 
off.ﬂ  (Tr. 307.)  
 CNA Cordis likewise testified that one resident obj
ected to the staf
f-ing level, calling it ﬁunacceptable.ﬂ  (Tr. 333
Œ334.)  
 Administrator Marianlee Specter confirmed that she too had r
e-ceived complaints from residents about low staffing.  (Tr. 461.)
 7 For instance, Klinger testified that one res
ident, a f
ormer employee 
of Bethlehem Steel, frequently talked about unions and e
ncouraged the 
nurses to unionize.  (Tr. 302
Œ303.)  
 Cordis also testified that one resident asked him about the Union a
f-ter she found an antiunion flyer on the top of a microwave in a d
ining 
room.  The resident called the flyer ﬁr
idiculousﬂ and urged the nurses to 
unionize.  Later, after she found a prounion flyer in a di
ning room, the 
resident asked him for an update on the campaign.  (Tr. 338
Œ339.)
 356 NLRB No. 39
                                                                                                                                                          MANOR
 CARE HEALTH SERVICES
ŒEASTON
 203 approve a transfer of license.  On November 13, Pen
n-sylvania State Representative Phyllis Mundy held a hea
r-ing on the merger at which representatives from the U
n-ion, ManorCare, and the Pennsylvania D
epartment of 
Health testified.  The Union ho
ped the hearing would 
both pressure the 
State to e
xamine carefully the license 
transfer and publ
icize the Union™s activities.  To generate 
support for a second hearing, the Union drafted the fo
l-lowing form letter, which was addressed to Represent
a-tive Mund
y:  My name is ________ and I am a ________ at 
the ManorCare Easton nursing home in Easton, PA.
 I want to thank you for your leadership on the 
ManorCare/Carlyle buyout and for holding an Aging 

and Older Adults Services Committee meeting on 
November 13
th. At my facility, we are very short staffed and it a
f-fects the care for our residents.
 For example:  
  [Space left for description.]
  I hope you will do all you can to make sure that 
the Department of Health officials live up to their 

word when they testified
 in your committee that:
 ﬁThe Department will pursue all avenues necessary 
to ensure this change of ownership does not neg
a-tively impact care provided to residents in the Co
m-monwealth.ﬂ
 I would like the opportunity to tell my story 
about the need for more 
staffing and better care at 
my facility and I hope you will have a follow up 

hearing where I can do so.
 Please contact me if you have any questions and I 
look forward to hearing from you.
  Sincerely,
 [Space left for signature.]
  Phone
 Address
 The Union dis
tributed the Mundy letter to e
mployees 
at a meeting on November 21.  The Union asked e
m-ployees to solicit co
workers, residents, and family me
m-bers to sign the letter, but it told them not to solicit in 
res
ident
-care areas.  CNA Trisha Miechur did not take 
copies of the letter, but told her colleagues that they 
could place signed letters in her bag. 
 After the meeting, Miechur went to work and placed 
her bag on a table in the faci
lity™s nourishment room, 
where employees regularly kept personal belon
gings.  
The bags of other employees were also on the table.  A
d-ditionally, newspapers, charting, and database books 
were scattered about the table.
8  Later, CNA Karolyn 
Callado observed Registered Nurse Assessment Coord
i-nator Deborah Kushnerick in the nourishment r
oom.  
Accor
ding to Callado, after looking through the papers 
on the table, Kushnerick stopped near Miechur™s bag and 

read something; Kushnerick then walked out of the room 
with a piece of paper and proceeded to the copier.  Call
a-do informed Miechur of thes
e events.  
 Kushnerick testified that she entered the nou
rishment 
room and looked through the papers on the table in 

search of a wanderguard bracelet.
9  Kushnerick acknow
l-edged that, when she came across an unfamiliar form 

letter with a resident™s name on 
it, she thought it might 
be connected to rumors that Miechur and others were 
asking residents to sign such a le
tter.  
 After being alerted to these events, Miechur a
p-proached Kushnerick and asked
Šﬁthose papers in your 
hand, did you just steal [them] out of
 my bag?ﬂ  Kus
h-nerick replied that Miechur could not distribute such le
t-ters; Kushnerick admitted, however, that she had not 

seen Miechur do so.  She warned Miechur to ﬁstop wo
r-rying about the Union and worry about your job.ﬂ  Kus
h-nerick then returned the 
letter to Miechur and gave a 

copy to Admini
strator Specter.
 At a disciplinary meeting on November 28, Mano
r-Care issued Miechur a final written warning, which sta
t-ed:
  Your solicitation of Residents to complain about 
the Center by di
stributing pre
-printed f
orms for their 
signatures constitutes disloyalty towards the comp
a-ny that is not protected by any Federal or State law. 

Such action can harm the Company™s legitimate 
business interests and is a violation of the HCR 
Manor Care standards of business conduct.
 Among 
other things, the form you distributed and asked the 
residents to sign states:
  ﬁAt my facility, we are very short staffed and it affects 
the care of our residents.ﬂ
  This kind of comment violates the standards we 
believe every employee should follo
w because it 
dispa
rages the care MCHS
-Easton and its staff strive 
to provide. It may also u
nnecessarily upset residents 
and raise undue concerns in the minds of some res
i-dents and family members as to the level of care 

which we provide at the facility.
  8 As the judge found, the nourishment
 room also contains a refri
g-
erator in which res
idents™ snacks are stored, a microwave, charting 
equipment, and procedure and medical books.
 9 A wanderguard bracelet is placed around the patient™s wrist or a
n-
kle and triggers an alarm if the patient exits th
e building.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 204 Miechur denied soliciting patients to sign the form le
tter.
10  She also accused Director of Human Resources Lori Hei
m-bach and Assi
stant Administrator Kate Gieroczynski, the 
managers at the meeting, of disciplining her ﬁb
ecause you 
know I called the SEIU.ﬂ  Ne
ither manager denied the acc
u-sation.  Instead, Gieroczynski answered, ﬁYes, we know 
that you called the Union.ﬂ
 II. JUDGE
™S DECISION
 The judge found Miechur™s discipline unlawful under 
two alternative theories.  Assuming that Miechur™s solic
i-
tation of resi
dents was unprotected, he concluded that 

Mano
rCare™s discipline was unlawfully motivated by 
Miechur™s other protected union activity and that 

ManorCare had failed to carry its burden of proving that 

Miechur would have been sim
ilarly disciplined in the 
abse
nce of her protected activity.  See 
Wright Line
, 251 
NLRB 1083 (1980), enfd. on other grounds 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), a
p-proved in 
NLRB v. Transportation Management Corp
., 
462 U.S. 393 (1983).  Alternatively, assuming
 that 
ManorCare disciplined Miechur solely for soliciting res
i-dents, as it contends, the judge concluded that her co
n-duct was protected and, therefore, that her discipline was 

unlawful.  See 
Valley Hospital Medical Center
, 351 
NLRB 1250, 1252 (2007), enfd.
 358 Fed.
 Appx. 783 (9th 
Cir. 2009); cf. 
Phoenix Transit System
, 337 NLRB 510, 
510 (2002), enfd. 63 Fed.
 Appx. 524 (D.C. Cir. 2003).
11   The judge also found that ManorCare unlawfully co
n-fiscated union literature
Ši.e., the Mundy letter.  He co
n-cluded that, 
based on rumors that Miechur was distri
b-uting a letter to patients, Kushnerick deliberately 
searched for the letter on a table in the nourishment 
room, in an area of the table where employees kept pe
r-sonal belongings.  In the judge™s words, the le
tter ﬁwas
 not laying [sic] open and unclaimed for her to take.ﬂ  
Nonetheless, Kushnerick ﬁlooked for it.  She knew it did 
not belong to her and she took it.ﬂ
12 10 We need not determine whether Miechur actually solicited res
i-dents to sign the Mundy le
tter because we agree with the judge that, 
even if she did, her discipline was unla
wful.  
 11 ManorCare argues that the judge should have determined whether
 Miechur™s purported conduct was protected before he analyzed 
Miechur™s discipline under 
Wright Line
.  We reject that argument.  See 
New York University Medical Center
, 261 NLRB 822, 824 (1982), 
enfd. mem. 751 F.2d 370 (2d Cir. 1984), cert. denied 470 U.S.
 1004 
(1985).  
 12 After conceding that ﬁthere is no factual dispute as to what o
c-curred,ﬂ ManorCare i
nsists, without citation to the record, that the letter 
ﬁwas not . . . created by the Union and used in the organizing ca
m-paign.ﬂ  (Bf. in Supp. of Excepti
ons at 66 fn.12.)  We reject this asse
r-tion as unsupported by the credited evidence.
 III. DISCUSSION
 A. Discipline of Trisha Miechur
 We agree that the judge correctly found a violation u
n-der 
Wright Line
, assuming that Miechur™s purported s
o-licitation of residents was unprotected.  In fin
ding that 
the Acting General Counsel established that ManorCare 
was unlawfully motivated by Miechur™s other protected 
union activity when it decided to disc
ipline her, we find 
it unnecessary to rely on all of the fa
ctors cited by the 
judge.  Instead, for the reasons stated by the judge, we 

rely on the following factors: (1) the pro
ximity in time of 
the discipline to Miechur™s protected union a
ctivities, (2) 
Mano
rCare™s unlawful conduct of interrogating and 
threatening Miechur, (3) ManorCare™s failure to repud
i-ate Miechur™s assertion that her disc
ipline was motivated 
by antiunion animus, (4) ManorCare™s failure to invest
i-gate Miechur™s alleged conduct, and (5) Man
orCare™s 
deviation from its disciplinary po
licy by relying upon a 
prior warning that was too dated to be considered.  We 

also rely on ManorCare™s unlawful confiscation of union 
literature
.   With respect to ManorCare™s rebuttal burden, we rely 
on ManorCare
™s deviation from its disciplinary policy, its 
failure to investigate, and its past disciplinary practices in 
agreeing with the judge that ManorCare failed to esta
b-
lish that it would have issued a final wri
tten warning to 
Miechur absent her other protected
 union activity.  A
c-cordingly, we adopt the judge™s finding of a violation 

under his 
Wright Line
 analysis.
13 B. Confiscation of Union Literature
 Employees have a well
-established right to possess u
n-ion literature.  See, e.g., 
Hanson Aggregates Ce
ntral, 
Inc.
, 337 NLRB 870, 875
Œ876 (2002).  As the Board™s 
dec
isions make clear, confiscation of union literature by 
an e
mployer can interfere with employees™ Section 7 
rights, even where the employer could lawfully prohibit 
distribution of that literature.  See 
NCR 
Corp
., 313 
NLRB 574, 577 (1993).
 13 Chairman Liebman and Member Pearce also find a violation based 
on the judge
™s alternative 
finding that Miechur™s solicitation of res
i-dents was and remained protected, an
d thus her discipline for e
ngaging 
in that activity vi
olated the Act.
  Member Hayes finds no need to pass 
on this theory.
 The Acting General Counsel also contends that Miechur did not s
o-
licit residents, as claimed by ManorCare.  Rather, he argues that 
Miec
hur merely collected and held the signed Mundy letters.  Thus, the 
Acting General Counsel urges that ManorCare unlawfully di
sciplined 
Miechur for engaging in protected conduct even though it may have 
held a good
-faith, but ultimately mistaken, belief that 
she had engaged 
in misconduct by soliciting res
idents.  See 
NLRB v.
 Burnup & Sims
, 379 U.S. 21 (1964).  The judge did not pass on this th
eory.  Because we 
find Miechur™s discipline unlawful for the reasons given above, we do 
not pass on this theory.
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 205 The judge concluded that Kushnerick™s unlawful co
n-fiscation of union literature
Ši.e., the Mundy le
tter
Šviolated
 Section 8(a)(1) of the Act
.  On the basis of the 
credited testimony, we agree.  While being o
bserved by 
Callado
, Kushnerick took and copied a union letter, 
which she suspected was connected with the U
nion™s 
campaign, from an area of the table where emplo
yees 
typically kept personal belongings.  When Miechur a
c-cused Kushnerick of stealing the letter, Kushnerick did 
not respond to the allegation.  Instead, after Miechur 
asked that the letter be returned, Kushnerick unlawfully 

threatened her, saying, ﬁstop worr
ying about the Union 
and worry about your job.ﬂ  Under these circumstances, 

the confiscation of the Mundy lett
er had a reasonable 

tendency to chill the exercise of employees™ Section 7 
rights.  
 AMENDED
 CONCLUSIONS
 OF LAW 1. 
Manor Care of Easton, PA, LLC d/b/a Manor
Care 
Health Services
ŒEaston is an employer within the mea
n-ing of Section 2(2), (6)
, and (7) of the A
ct and a health 
care institution within the mea
ning of Section 2(14) of 
the Act.
 2. 
Service Employees International Union Healthcare 
PA is a labor organization within the mea
ning of Section 
2(5) of the Act.
 3. 
In October 2007, ManorCare violated Section 
8(a)(1) of the Act by interrogating employee Trisha 
Miechur concerning her union symp
athies.
 4. 
On or about October 29 and 30, 2007, ManorCare 
violated Section 8(a)(1) of the Act by soliciting emplo
y-ees™ complaints and grievances and promising to remedy 
thos
e complaints and grie
vances, in order to discourage 
employees from seeking union representation. 
 5. 
On or about November 21, 2007, ManorCare viola
t-ed Section 8(a)(1) of the Act by granting a raise and 

lump sum bonus to certified nursing assistants and i
n-creasing the starting hourly wage for certified nursing 
assistants, in order to discourage employees from seeking 
union re
presentation.
 6. 
On or about November 21, 2007, ManorCare viola
t-ed Section 8(a)(1) of the Act by threate
ning employee 
Trisha Miechur wi
th job loss if she continued her union 
activities.
 7. 
On or about November 21, 2007, ManorCare viola
t-ed Section 8(a)(1) of the Act by confiscating union liter
a-ture.
 8. 
On or about November 28, 2007, ManorCare viola
t-ed Section 8(a)(3) and (1) of the Act by 
disciplining e
m-ployee Trisha Miechur in retaliation for her a
ctivities in 
support of the Union.
 9. 
The unfair labor practices committed by ManorCare 
affect commerce within the meaning of Section 2(6) and 
(7) of the Act.
 ORDER
 The National Labor Relations B
oard adopts the re
c-ommended Order of the administrative law judge as 

modified and set forth in full below and orders that the 
Respondent, Manor Care of Easton, PA, LLC 
d/b/a 
ManorCare Health Services
ŒEaston, Easton, Pennsylv
a-nia, its officers, agents, succ
essors, and assigns, shall
 1. 
Cease and desist from
 (a) 
Coercively interrogating any employee about u
nion 
support or union activities.
 (b) 
Soliciting complaints and grievances and promi
s-
ing to remedy those complaints and grievances, in order 
to discourage 
employees from selecting union represe
n-tation.
 (c) 
Granting benefits to employees in order to discou
r-age employees from selecting union represe
ntation.
 (d) 
Threatening any employee with job loss for conti
n-uing his or her union a
ctivities.
 (e) 
Confiscating 
union literature.
 (f) 
Disciplining any employee in retaliation for his or 
her union activity.
 (g) 
In any like or related manner interfering with, r
e-straining, or coercing e
mployees in the exercise of the 
rights guaranteed them by Section 7 of the Act.  
 2. Take the following affirmative action necessary to 
eff
ectuate the policies of the Act.
 (a) 
Within 14 days from the date of this Order, rescind 
the November 28, 2007 discipline issued to Trisha 
Miechur.
 (b) 
Within 14 days from the date of this Order, r
emov
e from its files any reference to the unlawful disc
ipline, 
and within 3 days thereafter notify Trisha Miechur in 
writing that this has been done and that the discipline 
will not be used against her in any way.
 (c) 
Within 14 days after service by the R
egion
, post at 
its facility in Easton, Pennsylvania, copies of the attached 
notice marked ﬁAppendix.ﬂ
14 Copies of the notice, on 
forms provided by the Regional Director for Region 4, 

after being signed by ManorCare™s authorized repr
e-sent
ative, shall be posted by
 ManorCare and maintained 
for 60 consecutive days in conspicuous places i
ncluding 
all places where notices to employees are customarily 

posted.
  In addition to physical posting of paper notices, 
notices shall be distributed ele
ctronically, such as by 
14 If t
his Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Or
der of the 
National Labor Relations Board.ﬂ
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 206 email
, posting on an intranet or an internet site, and/or 
other electronic means, if the Respo
ndent customarily 
communicates with its employees by such means. 
Reasonable steps shall be taken by ManorCare to ensure 
that the notices are not altered, defaced, or c
overed by 
any other material. In the event that, during the pendency 
of these proceedings, ManorCare has gone out of bus
i-ness or closed the facility involved in these proceedings, 
ManorCare shall dupl
icate and mail, at its own expense, 
a copy of the notice
 to all current employees and former 
employees employed by Respondent at any time since 

October 18, 2007.
 Within 21 days after service by the Region, file with 
the Regional Director a sworn certification of a respons
i-ble official on a form provided by the 
Region attesting to 
the steps that ManorCare has taken to comply.
  APPENDIX
 NOTICE
 TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated F
ederal labor law and has o
rdered us to post and 
obey this Notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities
  WE WILL NOT
 coercively question you about your u
n-ion support or activities.
 WE WILL NOT
 solicit complaints from you and promise 
to remedy them in order to di
scourage you from selecting 
union repres
ent
ation.
 WE WILL NOT
 grant benefits to you in order to discou
r-age you from selecting union represent
ation.
 WE WILL NOT
 threaten you with job loss for continuing 
your union activ
ities.
 WE WILL NOT
 confiscate union liter
ature.
 WE WILL NOT
 discipline or othe
rwise discriminate 
against
 any of you for supporting Service Employees 
Inte
rnational Union Healthcare PA or any other labor 
organization.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exe
rcise of the rights 
listed
 above.
 WE WILL
, within 14 days from the date of the Board™s 
Order, rescind the unlawful discipline issued to Trisha 

Miechur.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unla
w-ful discipline of Tris
ha Miechur, and 
WE WILL
, within 3 
days therea
fter, notify her in writing that this has been 
done and that the discipline will not be used against her 

in any way.
  MANOR 
CARE OF 
EASTON
, PA,
 LLC
 D/B/A 
MANO
RCARE 
HEALTH 
SERVICES
ŠEASTON
  Randy M. Girer, Esq. (R
egion 4, NLRB)
, of Philadelphia, Pen
n-sylvania, for the General Cou
nsel.
 Clifford H. Nelson, Jr., Esq., 
and
 Leigh Elise Tyson, Esq. (Co
n-stangy, Brooks & Smith, LLC)
, of Atlanta, Georgia, for the 
Respondent
. Bruce M. Ludwig, Esq. (Willig, Williams and Davids
on), of 
Philadelphia, Pennsylvania, and
 Adam Naill, Esq. (SEIU 
Legal Department)
, of Washington, D.C., for the Charging 
Party
. DECISION
 DAVID 
I. GOLDMAN
, Administrative Law Judge.  These cases 
arise out of a union
™s organizing effort at a nursing home in 
Easton, Pennsylvania.  The chief union activist among the e
m-ployees was given a final warning
Šsubject to termination for 
further misco
nduct
Šfor soliciting residents to sign a letter to a 
Pennsy
lvania state legislator.  The employee denied soliciting 
residen
ts to sign the letter, which asserted that the facility was 
short
-staffed in a way that a
ffected care and asked the legislator 
to convene a hearing at which there could be testimony as to 
the need for more staffing and better care.  The Government 

alleges 
that the warning for the solicit
ation was unlawfully 
motivated retaliation for the employee
™s general union acti
v-ism, and that, in any event, the solicitation was protected co
n-duct for which she could not be disciplined.  In add
ition, the 
Government allege
s that, in fact, the employee did not engage 

in the solicitation.  The Government also alleges that as part of 
its effort to combat the organizing campaign, the e
mployer met 
with employees and solicited grievances and, in order to di
s-courage employees from
 seeking union represent
ation, implied 
that it would remedy the grie
vances, and in certain cases did 
remedy the grievances.  It is also alleged that the e
mployer 
transferred disfavored supervisors in order to encourage e
m-ployees not to support the union.  
In addition, the Gover
nment 
alleges that in order to discourage employees from su
pporting 
the union, the employer increased wages and starting rates, and 
provided bonuses to employees.  Finally, the Government a
l-leges an assortment of unlawful interrogatio
ns, dire
ctives, and 
threats, related to union activity. 
 STATEMENT OF THE 
CASE
 On March 31, 2008, the Charging Party Service E
mployee
s International Union Healt
hcare PA (Union or SEIU) filed an 
unfair labor practice charge, docketed by the Philadelphia r
e-gional office of the National Labor R
elations Board (Board) as 
 MANOR
 CARE HEALTH SERVICES
ŒEASTON
 207 Case 4
ŒCAŒ36064, against the Respondent Manor Care of 
Easton, PA, LLC d/b/a ManorCare Health Se
rvices
ŒEaston 
(Manorcare or Easton).  The Union filed an amended charge 
June 2, 2008.  On June 11, 
2008, the Board
™s General Counsel 
issued a complaint alleging violations of the National Lab
or 
Relations Act (Act) by ManorC
are.  On June 13, 2008, the 
Union filed an additional charge, docketed by the Board as 4
ŒCAŒ36190.  On August 25, 2008, the General 
Counsel issued 
an order consolidating the two cases and issued a consolidated 
complaint.  
 This dispute was tried in Allentown, Pennsylvania, on Se
p-tember 10
Œ12, and 15, 2008.  Counsel for the General Counsel, 
the Respondent, and the Charging Party filed b
riefs in support 
of their positions on Nove
mber 13, 2008.  On the entire record, 
including my observation of the demeanor of the witnesses and 
other indicia of credibility, I make the following findings of 
fact, concl
usions of law, and recommendations.
1  JURISDICTION
 The complaint alleges, the Respondent admits, and I find, 
that at all material times ManorC
are has been an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act, and a health care institution within the 
mea
ning of Section 2(14) of the Act.  The complaint alleges, 
the Respondent admits, and I find, that at all material times the 
Union has been a labor o
rganization within the meaning of 
Section 2(5) of the Act. 
 FINDINGS OF 
FACT
 Background
 The ManorC
are facility 
in Easton is one of hu
ndreds of short 
term post
-acute and long
-term care facil
ities operated in 30 
states (primarily in Pennsylvania, Florida, Illinois, Mich
igan, 
and Ohio) by Manor Care, Inc., through its operating group 
HCR Manor Care (Manor Care).  In J
uly 2007,
2 Manor Care 
Inc. entered into a merger agreement, effective December 21, 
2007, with an affiliate of the private equity investment firm, 
The Carlyle Group (Carlyle).  Pursuant to this agreement, su
b-sta
ntially all of Manor Care, Inc.
™s common stock
 would be 
purchased by funds managed by Carlyle.  Simply put, Carlyle 
was purchasing Manor Care, although since the purchase, Ca
r-lyle has not been involved in day
-to-day operations of Manor 
1 The transcript contains a number of errors and I formally co
rrect 
the following on my own m
otion.  On page 358, line 22, ﬁMS. GIRERﬂ 
is inserted in place of ﬁJUDGE GOLDMAN.ﬂ  On page 626, line 28, 
ﬁ(recalled)ﬂ 
is deleted.  On page 591, lines 4, 17, 20, 23, and page 592, 
lines 2, 4, 16, ﬁMR. NELSONﬂ is inserted in place of ﬁMR. LUDWIG.ﬂ  

All references to ﬁMR. GIRERﬂ are corrected to read ﬁMS. GIRER.ﬂ  
On page 208, line 18, ﬁLoriﬂ is inserted in place of ﬁBarbara
.ﬂ   The 
correct spelling of the follo
wing names is as follows:  Trisha Miechur, 
Karolyn Collado; Lorie Heimbach, Paula Kublius, Marionlee Specter, 

Anne ﬁPuaﬂ Klinger, Ed Schuch.  All references to these individuals are 
corrected to reflect the correct spe
lling.  At the hearing, at the close of 
the General Counsel™s case, the Respondent moved to di
smiss certain 
allegations of the complaint (Tr. 474).  I denied that motion on the 
record, but the ruling has been omitted from the transcript. I amend the 
transc
ript to add my denial of the motion.  
 2 All subsequent dates refer to 2007, unless otherwise ind
icated.
 Care facilities and the operations have not changed as a result 
of the change in co
ntrol of the corporation.  
 The impending purchase of Manor Care
 figured prominently 
in a multi
state effort by the SEIU to organize Manor Care faci
l-ities, inclu
ding the ManorC
are in Easton, Pennsylvania.  This 
national campaign was publicl
y launched on September 19 in 
Washington, D.C., at an 
ﬁaction
ﬂ and press conference co
n-ducted by the Union at Carlyle headquarters.
 As part of its campaign the Union highlighted concerns, r
e-ported independently in the national media, about the potentia
l-ly 
adverse effect of buyouts by private equity firms on cond
i-tions for employees and residents of affected facilities.  These 

concerns were the subject of union leafleting, rallies, and events 
at Carlyle headquarters in Washington D.C., Manor Care hea
d-quarter
s in Toledo, Ohio, and at a speaking engagement in 
Philadelphia by a chief executive of Carlyle.  These events 

generated significant media coverage.  In addition, union off
i-cials testified at hearings on the sale of HCR Manor Care co
n-vened by a Pennsylvani
a state legislator, Phyllis Mundy regar
d-ing the sale, a matter that required regul
atory approval by the 
commonwealth.  State approval was secured and the buyout 
went through on December 21. 
 These events serve as a backdrop for the events directly at i
s-sue
 in these cases, all of which occurred at the (a
pproximately) 
226-bed Manorcare facility in Easton.  
 The Easton ManorC
are facility is a rectangular building a
d-ministratively divided into 4 units, with a courtyard in the mi
d-dle.  Units 1
Œ3 are on the first
 level.  Unit 4 is on level two, on 
the back side of the building.  Tri
sha Miechur has worked at 
ManorC
are as a certified nurse assistant (CNA) since Dece
m-ber 5, 2005.  Her grandmother and aunt are residents of the 

facility.  She works the 3 p.m. to 11 p.m
. shift on unit 2, which 
is a rehabilitation unit with some long
-term residents, and 
which is situated on the north and west wing of the first level.  
Between 4 and 6 CNAs work on unit 2 during each shift.  Their 
direct supervisor is a nursing supervisor w
orking on the floor.  
There is also an RN supervisor that is 
ﬁeverybody
™s superv
i-sor.
ﬂ  The RN supervisor, in turn, reports to the Director of 
Nursing (DON) or the DON
™s equivalent, the Administrative 
Director of Nur
sing Services (ADNS).  The DON reports t
o the 
facility administrator.  A human resources (HR) director also 
has si
gnificant supervisory authority.    
 On October 7, the SEIU leafleted HCR Manor Care facil
i-ties, including ManorC
are in Easton.  In late September, and 
increasingly, in October, Miec
hur and oth
er employees were 
aware of the u
nion campaign and talked among themselves 
about the Union.  According to CNA Anne 
ﬁPua
ﬂ Klinger, 
ﬁall 
the CNAs were talking about it.
ﬂ3  In early October, Manorcare 
3 ﬁPuaﬂ Klinger was a 17
-year employee at Manorcare.  I found her a 
particularly credible witness to events.  However, I think that the 
weight of the e
vidence suggests that she erred slightly in her testimony 
(to be fair, offered, with uncertainty characteristic of someone seeking 
to answer accurately) and that events she attributed to September act
u-
ally occurred in O
ctober.  These include discussions ab
out the Union 
with Miechur, attendance at a union meeting at a local diner, and di
s-cussion with a superv
isor about the Union.  Similarly, with regard to 
when, prior to October 2007, corporate management had last held mee
t-ings with employees, it a
ppears tha
t such meetings were held in 2004, 
                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 208 administrator Lynette Seiler played an antiunion
 video for e
m-ployees at a mandatory inservice meeting.  Although surely not 
its intended effect, the video presentation led Miechur to go 
home and search for the SEIU
™s website devoted to Ca
r-lyle/HCR Manor Care.  She contacted the SEIU through the 
website.
  This contact led to a meeting in Miechur
™s home with 
Easton employees on October 18, conducted by SEIU organizer 
Edgar Arecna.  The Union held regular mee
tings with Easton 
employees through December 2007.
 October 2007 Questioning of Miechur and Klinger
 Around the time of the October 18 meeting
Šthe record is 
unclear, whether it was before or after
ŠMiechur was a
p-proached in the unit 2 clean utility room by Lori Heimbach.  At 
that time, Heimbach held the positions of Assistant HR Dire
c-tor and Payroll Clerk.
  A few days later, on October 24, Hei
m-bach was pr
omoted to HR Director.  Heimbach asked if she 
could speak to Miechur.  Miechur said, yes, and Heimbach 

ﬁasked me have I heard about SEIU trying to orga
nize in [the] 
Easton facility.
ﬂ  Miechur said she had, a
nd said, 
ﬁI believe in 
it.ﬂ  Heimbach asked her 
ﬁwhy do you believe in it
ﬂ and added, 
ﬁ[t]he Union can
™t do nothing for you.
ﬂ  Miechur replied that 
ﬁsome hope of change
ﬂ was necessary and then resisted fu
rther 
conversation, saying 
ﬁis this conversation ove
r.  I have res
i-dents to attend to.
ﬂ  That was the end of that conve
rsation.  
However, a couple of weeks later Heimbach approached 
Miechur on the employee smoking deck and asked Miechur if 
she had changed her mind about the Union.  Miechur replied 
ﬁhell no.
ﬂ  That ended the co
nversation and Heimbach left.
4 At the time of these conversations, Miechur
™s support for the 
Union had not been publicly revealed.  She had not pa
rticipated 
in any of the SEIU
™s public events, such as the Se
ptember 19 
trip to Carlyle he
adquarters in Washington D.C., the October 
10 press conference in Harrisburg and other state cap
itals, or 
the October 17 rally at HCR Manor Care headquarters in Tol
e-do, Ohio, that was followed by a caravan to Washin
gton D.C. 
the next day.  However, employe
es were talking about the U
n-ion among themselves at the faci
lity on a regular basis, and the 
employer had begun a campaign to 
ﬁeducate
ﬂ the emplo
yees 
about unions. The first record reference to this is the early O
c-tober video played for emplo
yees by Admini
strator Seiler.  By 
and not longer than that as est
imated by Klinger at trial.  But these are 
small discrepancies, offered, as I said, with a mea
sure of uncertainty.  
On the substance of her testimony, Klinger was an excellent witness.  
Her 
memory was sharp, her recall of events was clear, and she provided 
a lot of detail in a direct and nontendentious manner.  Unless specifica
l-ly otherwise noted, her testimony is credited. 
 4 This account of these incidents is based on the credited u
ndispute
d 
testimony of Miechur.  I found Miechur, for the most part, a creditable 

witness.  Her testimony was presented with honest demeanor, and was 
free from overstatement or inconsi
stency.  Heimbach on the other hand 
had an unfortunate tendency to not recall sp
ecifics of many of the co
n-
versations she was asked about, and in regards to much of the questio
n-
ing appeared eager to take refuge in a failure to recollect.  However, 

those problems are more relevant in considering other events and co
n-
versations.  In the c
ase of the two incidents described in the text here, 
the credibility of Heimbach™s testimony is not d
irectly at issue, as she 
did not attempt to rebut Miechur™s testimony on these points.  
Miechur™s undisputed account of these incidents is credited.   
 mid
-October, at the latest, supervisors were being assigned to 
talk to ind
ividual employees about the Union. 
 In October, Pua Klinger was approached by Deborah Kus
h-nerick, a Regi
stered Nurse Assessment Coordinator, who had 
been specific
ally assigned to speak to Klinger about unions as 
part of the employer
™s ant
iunion campaign.
5  Klinger was not 
an open union su
pporter.  When Klinger was coming to work 
one day Kushnerick approached her and told Klinger she wan
t-ed to talk.  She ushered Kli
nger into a small hallway lea
ding to 
the courtyard and asked if Klinger had 
ﬁheard that they
™re tr
y-ing to get a union in.
ﬂ  Kushnerick asked Klinger if she knew 
anything about unions.  Klinger r
esponded that her husband had 
been a union member for 30 years
, and 
ﬁI know there is good 
things and I know there is bad things.
ﬂ  That was the end of the 
convers
ation.
6    October 29 & 30, 2007 Small Group Meetings
 On October 29 and 30, Regional Director of Operations D
i-ana Johnston and Regional Human Resources Dire
ctor Renee 
Burns co
nducted small group meetings, primarily with CNAs, 
but also with nurses and some other employees at the Easton 
facility.  The stated purpose of the meetings was to solicit co
m-plaints and problems from the employees from which an 
ﬁac-tion 
plan
ﬂ was to be created to a
ddress the problems raised by 
employees. 
 According to Burns, small group meetings have been co
n-ducted in the past at var
ious HCR facilities 
ﬁin one format or 
another.
ﬂ  At Easton the last such mee
tings
Šindeed, the only 
one at E
aston shown by the ev
idence
Šwere conducted in late 
2004, and by all evidence, involved larger groups of e
mployees 
than in October 2007, but did involve the solicitation of e
m-ployee co
mplaints.
7   In August 2007, Manor Care established and distri
buted to 
ma
nagers a policy (R. Exh. 7) providing for small group mee
t-ings to be held every other month in specific format and ma
n-ner, at facilities across the company.  The small group meetings 
were envisioned as a component part of HCR Manor Care
™s corporate Continu
ous Employee Communications (CEC) pr
o-5 Kushnerick™s status as a supervisor and agent of the R
espondent is 
admitted by the Respo
ndent.
 6 Kushnerick denied this conversation
Šsort of.  Her denials were 
unsure and equivocal.  Asked if she had asked Klinger if Klinger knew 
anything about the Union, K
ushnerick a
nswered, ﬁI don™t think in that 
context, no.  No.ﬂ  The ﬁco
ntextﬂ included ﬁlots of conversationsﬂ with 
employees, and Klinger, about the Union as part of an effort by ma
n-
agement that Kushnerick characterized as providing ﬁeducationalﬂ 

mat
erials
 to help employees to ﬁchoos[e]ﬂ on the union issue.  With 
some effort, on cross
-examination Kushnerick admitted that ﬁI su
ppose 
you could sayﬂ that the inform
ation she was providing about the Union 
was negative.  Of course, an employer™s distribution of a
ntiunion mat
e-rials is not suspect, but Kushnerick™s lack of candor was.  Kushnerick™s 

denials of whether she asked Klinger if she knew anything about the 
Union or whether Klinger had mentioned her husband™s union affili
a-tion, were also, decidedly equivocal
.  As noted, supra, I found Klinger a 
very creditable witness.  I do not believe she made up this conversation.  
Her account is credited over Kushnerick™s denials.
 7 Johnson testified that prior small group meetings were ﬁe
xactly the 
same,ﬂ as the October 
2007 meetings, but this must be di
scounted by a 
noticeable tendency to adapt her testimony to the perceived needs of 
the R
espondent™s case.
                                                                                                                                                          MANOR
 CARE HEALTH SERVICES
ŒEASTON
 209 gram (R. Exh. 8) also unveiled to managers in August 2007.
   The CEC program, among other things, established small group 
mee
tings and set forth with great detail the procedures to be 
followed in conducting small group 
meetings.  According to 
Burns, the CEC document 
ﬁis really kind of a process document 
that details, you know, why we do small group meetings, what 
we hope to a
ccomplish with the small group meetings, how we 
want the minutes taken, what we want the format o
f the action 
plan to look like.
ﬂ   These two documents
Šthe CEC manual, and the small 
group meeting policy
Šinstruct the managers that small group 
mee
tings are to be conducted jointly by the facility manager/ 
administrator and a representative from the facil
ity
™s HR d
e-partment.  The new policy also calls for corporate Regional 
Directors of Operations and Regional Human Resources ma
n-agers to conduct a small group meeting at each of their loc
a-tions every 12
Œ18 months.  The CEC pr
ogram designates in 
great detail
 the format of the meetings, suggests opening co
m-ments, and establishes the structure and procedures to be fo
l-lowed in the mee
ting.  The document provides that a flip chart 
or easel should be used to list employee co
ncerns in order 
ﬁto 
provide added visibi
lity of the commitment to really hear the 
concerns.
ﬂ  The CEC document further instructs that it is pre
f-erable to use the same flip chart in subsequent meetings, noting 
that when an 
ﬁitem is r
esolved, visibly crossing off that item 
dramatizes for employees
 our ability to hear concerns and r
e-solve the issue.
ﬂ  The small group meeting procedures call for 
the establishment of A
ction Plans which capture all employee 
concerns and can be posted or referred to in larger staff mee
t-ings to show the status of the iss
ues and 
ﬁdramatize the fact that 
issues are heard, action is taken and the issue is r
esolved.
ﬂ   It cannot escape notice that the intr
oductory paragraph of the 
CEC program document lists 
ﬁmak[ing] third
-party represent
a-tion unnecessary
ﬂ as one of the four 
benefits (along with e
n-hanced productivity, improved retention and ultimately better 

services) of the enviro
nment that Manor Care hopes to create 
through the CEC program.  To that end, the CEC manual su
g-
gests that 
ﬁin locations with significant employee re
lations 
concerns or labor activity
ﬂ it may be 
ﬁmore appropriate
ﬂ for the 
regional director of operations and regional HR represe
ntative 
to conduct small group meetings twice yearly.  The CEC man
u-al includes as a 
ﬁkey component
ﬂ of the overall program 
ﬁvul-nerability assessments
ﬂ which are a method to assess the 
ﬁove
r-all employee relations climate, focusing on vu
lnerability to 
union organizing.
ﬂ In Easton, on September 29 and 30, Johnson and Burns met 
with numerous e
mployees, variously estimated at 70
Œ80 by 
Burns and 100
Œ120 by Johnson, over the two
-day period.  The 
meetings lasted 10 to 30 minutes depending on the size of the 

group and the talkativeness of the employees.  For manag
e-ment, Burns did 90 pe
rcent of the talking, Johnson said little.  
Mee
tings were
 conducted on all three shifts.  According to 
Burns, in inst
ituting the meeting she followed the procedures 
set forth in the August CEC document.
  Although the CEC manual suggests that the small group 
meetings be voluntary, at Easton, employees were led to
 be-lieve, or were told outright, that the meetings were mandatory.   
Miechur and CNA Xavier Cordes were in the same small group 
meeting, along with one other unidentified CNA.  Cordes, test
i-fied that Lori Heimbach announced on the intercom that he was 
to a
ttend the meeting, a directive he reasonably understood as 
mandatory.  Klinger testified that her small group meeting co
n-sisted of 8
Œ10 employees, most of whom were CNAs.  She too 
described having her name announced over a speaker and being 
told to report 
to a conference room for the meeting.  Because of 
this, she assumed the meeting was mandatory.  Miechur also 
described being paged over the intercom, along with other e
m-ployees, and testified that she was told directly by her superv
i-sor that the meeting wa
s mandatory.  The CNAs were not told 
what the meeting was about beforehand.
8   Four employees (Miechur, Cordes, Klinger, and CNA K
a-rolyn Collado) testified about the small group meetings, as did 
Burns and Johnson.  Even with the caveat that the meeting 
Collado was in was not conducted by Burns and Johnson
Šbut 
by Heimbach
Šthe employees
™ accounts of the format and pr
o-cess are largely consistent.  Burns and Johnson
™s accounts are 
also largely consistent with the accounts offered by the e
m-
ployees with two signi
ficant exceptions: first, Burns and Joh
n-son deny that they me
ntioned the Union (either directly or by 
reference to an ou
tside party), in the manner claimed by the 
employees; and second, Burns and Johnson
™s accounts are de
d-icated to minimizing or denying an
y suggestion that they led 
employees to believe that their complaints would be r
esolved
Šas opposed to merely heard
Šas a result of this pro
cess.  As 
discussed below, Burns and Johnson are not credible on these 

ma
tters.   
 I will turn to these discrepancies 
in a moment.  Ho
wever, the 
bulk of the testimony about the meetings is u
ndisputed.  Burns 
did most of the talking in the meeting and Johnson wrote down 

the employee complaints, using a large flip chart with paper 
mounted on a stand.  Burns testified that s
he began the meeting 
by introducing herself and Johnson, telling the staff that they do 
these meetings periodically, but that [i]t had been a while since 
we™d been there and we just wanted to get some feedback on 
how it was going there and if there was an
ything we could do to 
make . . . the building a better place to work.
ﬂ  In the confe
r-ence room there was a 
ﬁpainter
™s easel
ﬂ with a large pad of 
paper on it.  Burns said the employees were there 
ﬁbecause she 
wanted to ask each ind
ividual if we had any compl
aints and 
what the troubles were.
ﬂ  The problems cited by e
mployees 
were written down and 
ﬁ[Burns] said they were going to start 
something called an Action Plan and post the results of all the 
things that she was writing down
 . . .  so we can see how it
™s working.
ﬂ  The bulk of the meeting involved going around the 
table and asking each employee individually about their co
n-cerns and co
mplaints.  Issues raised included, short staffing, 
lack of respect from the administration, pay and benefits co
n-8 Burns™ testimony that notices were posted at Easton announcing 
the meetings and that no individual employees were 
slotted or sche
d-
uled for particular meeting times is not substant
iated, and has a second 
hand feel to it.  The posting was not produced, and no supervisor or 
manager involved in the actual logistics of how employees came to 
attend the meetings testified.  
Moreover, Burns™ claim is contradicted 
by the employee witnesses™ uniform testimony of being d
irected by 
name through loudspeaker announcements to attend a particular mee
t-ing.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 210 cerns, lack 
of help from nurses, complaints about the admini
s-trator Seiler and the Administrative Director of Nursing Se
r-vices (ADNS) Paula Kublius.
9  According to Miechur, 
ﬁthey 
said that they would try to fix
ﬂ the problems raised.  Cordes 
testified that they said 
ﬁ[t]hey were going to try and solve them 
in a timely manner. They were going to come up with s
olutions 
for these.
ﬂ  In Klinger
™s meeting, not every employee had an 
opportunity to speak because they ran out of time for the mee
t-ing.  Klinger complained mostly 
about problems with obtaining 
supplies.  Burns said certain items, like wages, 
ﬁhad to go 
through Corporate headquarters . . . they don
™t have the author
i-ty to decide . . . to raise anybody
™s salary, so that would not be 
fixed overnight.  Other things, the
y were going to try to fix like 
supplies.
ﬂ In accordance with the CEC manual, employee co
mplaints 
were translated into an A
ction Plan, typed by Burns, with input 
from a number of managers, and the Action Plan was refe
r-enced (and displayed in enlarged form)
 at subsequent staff 
meetings in December, and posted by management on a bull
e-tin board in the break room devoted to work
-related n
otices.  
After a few weeks, the enlarged version of the Action Plan was 
replaced 
in the break room by standard 8
-1/2 x 11 she
ets of 
paper showing the Action Plan.  The Action Plan, which was 
updated as items were completed, listed issues raised by staff, 
and showed the response and a target date for completion of the 
response, if not already completed.
 Burns and Johnson
 offered 
transparently tendentious and i
m-plausible claims that nothing was said to employees at the 
meetings about what would happen with r
espect to problems 
brought to their attention in the mee
tings by employees.  For 
example, Burns was the witness in the followi
ng exchange with 
Mano
rcare counsel:  
  Q  Was anything said to the employees who attended 
these meetings about what would happen with respect to 
the problems or matters that they brought to your atte
ntion 
and were written on the flip chart? 
 A  No. 
 Q  Did
 you say anything about what would happen 
next, what was, why was this information being collected? 
 A  No, because we wanted to talk to everybody b
efore 
we, I
 mean, we couldn™t make any promises to anybody 
because we didn™t know what everybody was going t
o say.  
I mean, we needed the
 feedback first. 
 Q  Did you tell employees, how did you end the mee
t-ing? 
 A  Thank, we thanked them for coming. 
 Q  And then they left.
 A.  And then they left.
  I find this an extraordinary and impla
usible account of what 
was 
said to employees.  If true it would have made the meetings 
mysterious indeed, and thoroughly at odds with the CEC man
u-
al format that Burns claims she followed for the meeting, which 
contains the instruction u
nder 
ﬁSmall Group meeting tips
ﬂ that 
ﬁit is imp
ortant to let the employees know that their co
ncern has 
9 The ADNS was the equivalent of the Director of Nursing (DON) 
and at various po
ints in the record Kublius is described as the DON.
 been or is in the process of being addressed.
ﬂ  The CEC manual 
also provides that the meeting format 
ﬁinform the e
mployees 
that after the meetings are completed, the issues will be categ
o-rized . . . a
nd reviewed with others in management who will be 
charged with validating and looking into the concerns and ma
k-ing recommendations to address the concerns.
ﬂ  In fact, later in 
her test
imony Burns conceded that  
  ﬁI do believe we told them that there would
 be an action plan 
and we would  identify ways to fix some of the issues that 
they were having, but we didn™t tell them what they were, 
what those issues were going to, I mean what the, the fixes 
were going to be.ﬂ
  This latter explanation is more plaus
ible, and more consistent 
with the accounts provided by employees, which made clear 

that Burns and Johnson were not just there to hear complaints 
but to get them resolved.  
 Johnson also went to some lengths to obfuscate any sugge
s-tion that she and Burns told
 employees that their problems 
would be resolved, testifying that at this and other similar mee
t-ings in the past, 
  we let them know that, you know, we™re hear to hear any co
n-cerns that they may have, that we™re not there to solve any 
problems, but, and we
 always let them know what we™re g
o-ing to do with the information, and trend it, and the admini
s-trator will work on an action plan and review with the staff, 
and r
eview progress, you know, over time.
  These strike me as litigation
-inspired efforts to avoid
 providing 
evidence for complaint allegations that involve offering to r
e-solve issues raised by employees.  I do not credit Johnson or 

Burns on these points.
10   The other discrepancy between the employee and manag
e-ment accounts of the meetings involved re
ferences to the U
n-ion.  According to Miechur, Burns told the employees that they 

ﬁhad heard there was a lot of co
mplaints and concerns.  And 
that they
™re here to try to fix it without a second party i
n-volved.
ﬂ  Cordes recalled that they stated that 
ﬁthey w
ere loo
k-ing for solutions that wouldn
™t involve an outside party.
ﬂ  Klinger testified that Burns 
ﬁmentioned SEIU . . . and the r
u-mors going through and she also mentioned that if there was a 

problem in the facility we can take care of those without ou
t-side
 interest, you know, through a party coming in.
ﬂ  According 
to Klinger, Burns said 
ﬁ[s]he heard that [SEIU] ha[d] been co
n-tacted.
ﬂ   Burns denied that she or Johnson brought up unions, the 
SEIU, or second or third parties, but co
nceded that 
ﬁat that 
point,
 I think the staff was already tal
king about it, and if it 
10 Johnson™s testimony that she and Burns did not tell employees that 
they would develop an action plan but that ﬁWe told the employees that 
the administrator would develop that plan,ﬂ ca
nnot be credited.
  It is a 
continuation of the effort to distance the small group meetings from any 
statements to employees that could be reasonably understood as a su
g-
gestion by Burns and Johnson that they intended to r
esolve the issues 
raised.  The statement not only was
 contradicted by Burns, but by Joh
n-
son™s pretrial affidavit which stated, ﬁWe said up front that we would 

develop an action plan based on the trends that were disclosed at the 
meeting.ﬂ  I do not credit Johnson on this score. 
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 211 came up we just really, that
™s not what we were to talk about.
ﬂ  She added that 
ﬁthere were some pe
ople that said what
™s going 
on with the Union and we just said we were not here to talk 
about that
, so we didn
™t engage in conversation about any U
n-ion activity during those mee
tings.
ﬂ  Johnson testified about the 
small group meetings but did not address this subject. 
 I credit the employees
™ testimony that the issue of the Union 
was, in fact, raised b
y Burns, and that she referred in some 
fashion to an outside, second, or other party
Ši.e., the U
nion
Šnot being necessary.  For one thing, all three of these employee 
witnesses were good witnesses.  Miechur was the most interes
t-ed, but her testimony rang tr
ue.  I have noted, s
upra, my view 
that Klinger was an exceptional witness.  Cordes testified with 

a demeanor that suggested disinterest, precise recall, and no 
effort to color or alter his testimony to help one side or the ot
h-er.  The slight variation in h
ow Cordes and Miechur recalled 
Burns
™ descri
ption of the Union (
ﬁsecond party
ﬂ compared to 
an 
ﬁoutside party
ﬂ) does not distract from their credibility.  It 
shows their testimony was u
nscripted and reflected an honest 
effort to r
ecount an event that carrie
d less importance at the 
time it occurred. 
 In contrast, as discussed above, Burns and Johnson demo
n-strated a lack of candor in their evasions and e
fforts to make 
their testimony fit the Respondent
™s case.  And with r
egard to 
whether the Union was referenc
ed by Burns, Johnson did not 
offer testimony to dispute the e
mployees
™ accounts, further 
buttressing their testimony.  In addition, with regards to dete
r-mining whether Burns referenced the U
nion in the meetings, it 
is not insignificant that a stated purpos
e of the CEC is to 
ﬁmake 
third
-party representation unnecessary,
ﬂ an aim that increases 
the likelihood that Burns and Joh
nson mentioned the Union in 
their presentation and, indeed, the euphemistic phrasing of 
which, echoes the testimony of the employees ab
out how Burns 
referred to the Union.
11 Finally, at least one of the small group meetings were co
n-ducted by Lori Heimbach (as of October 24, the new HR Dire
c-tor of the facility) and another unidentified manager employed 

locally at the facility.  Karolyn Col
lado testified that the small 

group meeting she was told to a
ttend (which included 3 or 4 
other CNA employees), was led by Heimbach and this other 
woman.  They followed a similar format as the Burns/Johnson 
meetings and the mee
ting was consistent with the 
CEC manual.  
They wrote down the employee complaints on 
ﬁa big cli
p-board.
ﬂ  The meeting began with Heimbach stating that 
ﬁwe™re 
going to try to see what we can do to make this facility a better 
place to work
ﬂ and that she 
ﬁwanted to know what our co
m-plaint
s [were] about the facility.
ﬂ  Heimbach told the emplo
y-ees that they weren
™t going to give them a
nswers there, but 
ﬁshe 
11 Finally, I note that on cr
oss examination Miechur was asked if she 
referred to Seiler as ﬁa f™ing bitchﬂ during the small group mee
ting, a 
comment she denied.  Miechur was also asked, and denied, if she r
e-ceived counseling for making such a comment during the mee
ting.  
Miechur was 
then asked, ﬁif Ms. Johnson testified that in fact that all 
occurred, would she be lying?ﬂ  Miechur answered, ﬁYes.ﬂ  I note that 
neither Johnson nor anyone else ever te
stified that any of that occurred, 
an omission which I must conclude demonstrates that 
the suggestion 
was bas
eless.  Miechur™s fortitude in the face of such tactic and can 
only add to her credibility.
 was going to come back with the answers.
ﬂ  The meeting ended 
with the unide
ntified woman saying 
ﬁthat they were going to 
write everythin
g down and that was going to be addressed.
ﬂ  Although the conduct of the meetings was guided by the new 
small group meeting po
licy, that policy was not the proximate 
cause of the Johnson and Burns
™ decision to hold small group 
meetings in Easton in Oct
ober
.  In this regard it is notable that 
the policy called for local administrators to conduct small group 
meetings every other month.  By all evidence this did not occur 

at Easton.  The only small group meetings occu
rring since 2004 
at Easton were the October
 29Œ30 meetings conducted by 
Burns and Johnson, with Heimbach co
nducting at least one of 
those meetings.  
 Notably, neither Johnson nor Burns described the motive for 
the meetings as a matter of compliance with the new policy.  
Rather, they attributed the 
meetings to conflict between HR 
Director Reitnauer and Admini
strator Seiler, although their 
explanations were not entirely co
nsistent or credible. 
 Burns testified that she and Johnson decided to have the 
meetings 
ﬁaround the end of October
ﬂ after Reitnaue
r called 
ﬁin 
October and said that the staff wanted to talk [to] Diane and 

I.ﬂ12  Johnson recalled Burns telling her about Reitnauer
™s call 
in early September, 
ﬁright after [Reitnauer] got back from vac
a-tion . . . in August.
ﬂ  According to Johnson, she and
 Burns met 
with Reitnauer and Seiler in mid
-to-late September (an event 
not me
ntioned by Burns), and thought that the breach between 
Reitnauer and Seiler had been repaired, until Seiler 
ﬁcalled me 
in hysterics
ﬂ over an incident she had just had with Reitna
uer.  
According to Johnson, Seiler
™s call tri
ggered the small group 
meetings, because of 
ﬁconcern about som
ething that
™s going on 
in the building
ﬂ:   ﬁ[a]t that point, I talked to Renee Burns about needing to go in 

and get to the bottom of what was going o
n in Easton.  I us
u-ally rely on the administrator and the faci
lity human resource 
manager to give me a good temperature check of what™s ha
p-pening in the facility, but it was obvious that that was not g
o-ing to happen in this case, so I felt that we needed t
o go in and 
meet with the staff.
  Although she talked to Seiler on an almost daily basis, Joh
n-son denied knowing an
ything about union activity at the time 
the mee
tings were scheduled.
13 Johnson also testified that she was u
nfamiliar with Miechur
™s name pri
or to the small group meetings.  Ho
wever, Burns knew 
her name well from an October 18 phone call she r
eceived from 
HR Director Reitnauer.  In that conversation Reitnauer co
n-veyed a conversation she claimed to have had with Miechur.  
Reitnauer told Burns th
at Miechur told her that a union orga
n-izer named Edgar had been at her house conducting a meeting 
the night before with many of the nurse aides, and they were 
mee
ting again after work with the SEIU.  Reitnauer told Burns 
12 Reitnauer testified but did not address any of these matters.   There 
was no corroboration for the claim that staff sought mee
tings with 
Johnson and Burns.  
 13 I note that Marionlee Specter, who r
eported to Johnson, and did 
not take over any duties at Easton until November 14, when she b
e-came the administrator, learned of active union organizing at Easton in 
Septe
mber, ﬁprobablyﬂ from conver
sations with Johnson.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 212 that Miechur had said that the meet
ings had been going on 
since Se
ptember 1, and that Miechur had been the anonymous 
employee quoted in a recent newspaper art
icle (presumably 
about the union or about Manorcare).  Reitnauer also told Burns 
that Miechur had said it would take 
ﬁ45 days to get 
the paper 
processed, and that in about two weeks they would see where 
they were going to go with this.
ﬂ14 Somewhat remarkably, Burns testified that she did not me
n-tion this telephone call from Reitnauer to Johnson, although, 

accor
ding to Burns, she and Joh
nson decided to go to Easton to 
hold the small group meetings in late October, after this call 
had occurred.  It was not that Burns saw the matter as uni
m-portant.  A
fter she got the call she quickly called corporate HR 
and told them 
ﬁthat I thought our emp
loyees might be looking 
to organize, and that they were talking about it.
ﬂ15 Wage Increases and Bonuses at the F
acility
 Effective November 21, CNAs at Easton had their pay rates 
adjusted.  They received, at the least, a 2 percent increase, al
t-hough if an e
mployee was more than 10 percent over the top of 
scale, the employee r
eceived a 2 percent lump sum payment in 
lieu of an hourly rate increase.  In addition, as part of this i
n-crease, the starting pay rate at the facility was i
ncreased from 
$10.25 to $11 pe
r hour.  Current employees ma
king less than 
$11 per hour received i
ncreases to and in many cases beyond 
$11 per hour.  This wage increase or payment was suppl
e-mental to the regular anniversary
-date wage i
ncreases annually 
14 Burns™ testimony about this phone call was not offered for the 
truth of the matters stated in the phone call by Reitnauer, but rather to 
esta
blish that Burns was told this and heard of Miechur™s union activity 
through it.  (Tr. 481
Œ482).  Reitnauer testified, and co
nfirmed that she 
called Burns, and confirmed some of the contents of the call, albeit in 
very vague fashion.  Miechur, for her part, retook the stand and denied 
confiding such details to Reitnauer, and speculated that Rei
tnauer may 
have reported things she overheard Miechur talking about to other 

employees on the smoking deck that they shared.  I find based on Rei
t-nauer and Burns™ testimony that Reitnauer made this call to Burns, 
essentially along the lines testified to by
 Burns.  Ho
wever, whether 
Miechur told all of this to Reitnauer is a harder but less relevant que
s-tion.  Its relevance is limited to any implications it might have for 
Miechur or Reitnauer™s credibility.  Clearly, based on the call to Burns, 
Reitnauer knew
 some of the details of the union campaign and knew of 
Miechur™s role.  At the same time, some of the details noted by Burns 
seem off, or at least uncorroborated, exactly as if it was overheard or 
the product of hearsay.  As discussed, above, I found Miech
ur a cred
i-ble witness.  If I found that she did, in fact, disclose this convers
ation to 
Reitnauer, I would discredit only her denial of it, and attribute it to an 
embarrassment at having been revealed to have talked with a manag
e-ment representative about i
nternal union matters.  But the denial of this 
incident would not, in my view, undermine what I found to be her 

general credibility on other events that she did not feel embarrassed or 
ambivalent about.  Of course, it is long se
ttled that ﬁ[i]t is no reaso
n to 
refuse to accept everything a witness says, b
ecause you don™t believe 
all of it, nothing is more common in all kinds of judicial decisions than 

to believe some and not all.ﬂ  
NLRB v. Universal Camera Corp.
, 179 
F.2d 749, 753 (2d Cir. 1950), revd. On o
ther grounds, 340 U.S. 474 
(1951); 
Conley Trucking
, 349 NLRB 308, 316 fn. 18 (2007), enf™d. 520 
F.3d 629 (6th Cir. 2008); 
Daikichi Sushi
, 335 NLRB 622, 622 (2001).
 15 Despite this, Burns claimed that at the time of the small group 
meetings she and Johnson 
ﬁdidn™t know at that point that there was any 
formal labor . . . organizing.ﬂ  
 received by Easton CNAs.  Many emp
loyees received far more 
than 
a 2-percent raise.
16 The genesis of these wage increases rested with corporate 
management.
  Regional HR manager Burns test
ified that she 
had been working on the wage issue since February 22, 2007,  
when she requested local mar
ket wage averages Manor Care
™s corporate compensation d
epartment.  According to Burns, such 
a market analysis is done periodically, as often as every 6
Œ8 months, but sometimes once a year, and wage adjustments 

made when ne
cessary to remain competitive.  Bu
rns explained 
that 
ﬁ[t]he goal is not to hire people from the outside for more 
than what our existing staff is making.
ﬂ  From February to A
u-gust, Burns was collecting competitive data.  Her testimony and 
notes from an August 17, 2007 regional ma
nagers meet
ing 
suggest that by August Burns was 
ﬁabout 50% done
ﬂ on a wage 
proposal covering RN
™s, LPNs, and CNAs in the Lehigh Valley 
facilities, which includes Easton.
17  She submitted the wage 
proposal for approval to the corporate compensation depar
t-ment in Toled
o, Ohio at Manor Care headquarters in late Se
p-tember or early October.  She testified that se
veral versions 
were sent back and forth. 
 Complaints about wages were a significant topic of discu
s-sion at the October 29
Œ30 small group meetings conducted by 
Burn
s and Johnson.  The Action Plan submi
tted into evidence 
states that 
ﬁa wage proposal is in pro
cess
ﬂ and it is marked 
ﬁcompleted.
ﬂ  The wage hike pr
oposal was approved by the 
corporate compensation department sometime in November 
and definitely by Thanksgiv
ing.  Burns testified that the Easton 
facility, and Old O
rchard, another Manorcare facility in Easton, 
PA, instituted wage increases in November.  They were a
p-proved and implemented at the 
ﬁBethlehem campus
ﬂ a couple 
of months later. 
 Transfer of Easton Ad
ministrator Seiler and 
 ADNS Kublius
 At the small group meetings numerous complaints regarding 
local management were registered by employees.  The list of 
employee complaints raised in the meetings (GC Exh. 44) is 
wide ranging, and covers many topics from 
wages and benefits, 
to staffing, to supplies, to patient care, to issues of morale ge
n-erally.  Many of the complaints might be viewed ge
nerally as 
an indictment of management.  However, a number of the co
m-plaints specifically complained about the administr
ator and/or 
nursing management.  These include the fo
llowing from the list 
compiled by Burns:  
  Administrator is not visible; doesn™t acknowledge or say ﬁhe
l-loﬂ; Feel ignored by Administrator and nurse management 
16 The General Counsel and the Respondent stipulated (GC Exh. 32 
at 
par.
13) that the wage increases and lump sum payments amounted to 
2 percent of current pay.  However, the st
ipul
ation notwithstanding, this 
does 
not appear entirely accurate.  
The Respo
ndent™s own evidence 
suggests that the raises to Miechur and Callodo were 6.4 percent and 5 
percent respec
tively.  (R. Exhs. 27 and 26). 
 Documents produced by 
the Respondent sugg
est that in most cases the across
-the
-board increa
s-es were far greater than 2 percent (see GC Exh. 39).  
 17 The Lehigh Valley facilities include two facil
ities in Easton, two 
in Bethlehem, and two in Allentown.  Burns explained that ﬁwe gene
r-ally pay the 
same . . . in all three markets.ﬂ
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 213 team; Administrator, nurse management team
 and Depar
t-ment Heads are visible and help out when the DOH and/or 
Corporate staff is in the facility
Šthen they disappear again; 
Staff on 11
Œ7 doesn™t know who the Administrator is 
Œ never 
see her; Told by nurse management ﬁif you don™t like it here, 
you c
an go to McDonald™s; Feel ignored by Administrator; 
Have never seen the ADNS and/or Administrator doing 
rounds; Need to see the NHA and ADNS; not just when 
someone is visiting the facility; Administrator says she has an 

open door policy but she just sends 
you to someone else and 
she never follows up; Management doesn™t even say ﬁgood 
morningﬂ; Nurse that drops pills on the floor and doesn™t pick 
them up; ADNS is aware[.]
   Even prior to the small group meetings, there had been some 
problems with Kublius.  I
n June she r
eceived a warning (her 
first) for failing to report to the faci
lity when she received word 
that a patient had been i
njured.  According to Burns, beginning 
in the summer, Kublius had been on a performance improv
e-ment plan, as she was having 
ﬁdif
ficulty managing labor, diff
i-culty managing the schedule, getting her ECO room, clinical 
processes meeting room in compliance with the co
mpany
™s standards.
ﬂ  Johnson complained that Kublius, 
ﬁabdicated the 
responsibility for labor ma
nagement to her schedul
er. . . . And 
that was Paula
™s job.
ﬂ  In late October, Seiler developed an 
ﬁaction plan
ﬂ for Kublius, that desi
gnated her duties and was 
updated week by week.  
 On November 12, Manor Care transferred Easton Admini
s-trator Seiler and ADNS Kublius.  The decis
ion to remove K
u-blius was made by Johnson, along with Burns, after the small 
group meetings.  Johnson agreed with and adopted a statement 
in her pretrial affidavit that 
ﬁafter the [small group] meeting, it 
was d
ecided that [Kublius] lacked the confidence o
f the staff, 
and she was tran
sferred to another facility.
ﬂ18 Seiler
™s transfer was also at Johnson
™s request, and, in a 
statement endorsed by Joh
nson, made for 
ﬁessentially similar 
reasons
ﬂ as Kublius, an explanation that echoes Johnson
™s as-sertions that p
rior to the small group mee
tings she had been told 
by Burns that staff at Easton had concerns with Seiler
™s co
n-duct.
19 18 See Fed. R. Evid. 801(d)(1), Notes Of Advisory Committee On 
Proposed Rules (ﬁIf the witness admits on the stand that he made the 
statement and that it was true, he adopts the stat
ement and there is no 
hearsay problemﬂ).
  I specifically discredit Johnson™s decl
arations at 
trial that it was Seiler™s decision to transfer Kublius from Easton.  
Burns testified that ﬁDiane Joh
nson was the decision maker.ﬂ  Kublius™ 
transfer papers list as the reason for the transfer request ﬁR
equest of 
Diane Joh
nson.ﬂ  And perhaps, most compelling, Seiler attributed the 
tran
sfer decision to Johnson and Burns, and rejected the suggestion
Šin 
what appeared to be an unguarded display of su
rprise that anyone could 
suggest such a thing
Šthat she had a
nything to do with the decision to 
transfer Kublius.  (ﬁI was not involved with her tran
sfer. . . .  That was 
Renee Burns and Diane Johnson.ﬂ)  I credit Seiler on this point, which 
was not challenged, explained, or even followed
-up upon by the R
e-spondent. 
  19 Somewhat inconsistently, Johnson at first claimed that she r
e-moved Seiler because of ﬁchallengesﬂ Seiler had managing Kublius and 
also with Reitnauer, ﬁ[a]nd I felt that for her peace of mind and the 
betterment of the faci
lity, that it would be best i
f we transfer her away 
from the Easton facility.ﬂ  Of course, were this accurate, Reitnauer and 
The transfers of Kublius and Seiler constituted two changes 
in what amounted to a complete overhaul of management pe
r-sonnel in October an
d November.  On October 23, days before 
the small group meetings, HR Director Reitnauer transferred 
from Easton to a Manor Care in Allentown, in order to be clo
s-
er to home.  She was replaced by her assistant Heimbach, who 
assumed the position of HR Directo
r on October 24.  Seiler was 
replaced as administrator by Marionlee Specter.  Spe
cter had 
been working as a senior administrator overseeing administr
a-tors in two facilities in Allentown.  She was notified by Joh
n-son on November 13 to report to Easton the n
ext day to serve as 
the facility
™s administrator.  Joh
nson also arranged for Kate 
Gieroczynski, who was working at another Manor Care facility, 
to report to Easton on November 14, to serve as Assistant A
d-ministrator, a position she continues to hold.  Spec
ter and 
Gieroczynski remained as Administrator and Assistant Admi
n-istrator in December, when Jacqueline Stolte transferred from a 
Manor Care facility in Landsdale, and assumed the pos
ition of 
Acting Administrator, and worked as another assistant to Spe
c-ter
.  Specter took the title of Executive Director in Jan
uary 
2008 but remained at Easton and overlapped with Stolte, sha
r-ing an office with her, until Spe
cter stopped working at Easton 
near the end of June.  Stolte remained at Easton until July 8, 
2008, when
 Ed Schuch became the administrator.
20  Kublius 
was replaced by Cindy Hummel, who began at Easton on N
o-vember 12.  In addition, Dawne Signore was brought in to train 
Hummel, and they both held the position of ADNS until Hu
m-mel was tran
sferred to a Bethlehe
m facility in July 2008.
 Kushnerick Finds the Mundy Letter; Her Confrontation 
 with Miechur; Miechur™s Discipline
 The Pennsylvania Department of Health was respons
ible for 
approving the tran
sfer of the ownership license required for 
Carlyle to assume contr
ol of Manor Care.  In conjun
ction with 
this, on November 13, Pennsylvania state representative Phyllis 
Mundy conducted a hearing on Carlyle
™s intended purchase of 
Manor Care.  The hearing addressed concerns about the pote
n-tial affect that Carlyle
™s control
 of Manor Care could have on 
care for the facilities
™ residents.  Mundy
™s press release called 
on the Pennsylvania Department of Health to 
ﬁnot grant licen
s-es to the Carlyle Group until a full investigation is co
mpleted 
that will determine whether or not t
he Carlyle Group, a pr
ivate 
equity firm new to the long
-term industry, will be able to take 
quality care of seniors.
ﬂ  Representatives from the SEIU, Ma
n-or Care, and the Pennsylvania D
epartment of Health testified at 
the November 13 hearing.
 Miechur was no
t involved in the N
ovember 13 hearing but 
soon afterward she b
egan to play a public role in the Union
™s national campaign regarding Carlyle and Manor Care, Inc.
 Kublius™ transfers would have removed any rationale for Seiler™s r
e-moval.  I note that Johnson™s April 2007 performance appraisal of 
Seiler reflected no problem
s, contained many  complimentary co
m-ments, and her total score fell between ﬁmeeting all expectationsﬂ and 
ﬁexceeding expect
ations.ﬂ  When Seiler testified she was not asked 
about the ci
rcumstances of her transfer. 
 20 Stolte testified that, at least as of
 April 2008, she reported d
irectly 
to Johnson, and not to Specter.  It is likely this was because, begi
nning 
in March, Specter was out on medical leave from ﬁtime to time.ﬂ 
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 214 On November 16, the Union brought a group of e
mployees 
and family members to Carlyle headquarte
rs in Was
hington 
D.C. to confront Carlyle representatives.  Four emplo
yees from 
Easton participated in the event, including Miechur.  Miechur
™s mother (whose own mother, Miechur
™s grandmother, was a 
resident of the Easton facility) also participated in the
 D.C. 
event.  The union group sought to meet with Carlyle CEO D
a-vid Rubenstein.  He was not available and eventually a Ca
rlyle 
representative met with the employee/family group.  The event, 
as well as interviews after the event, were vide
otaped by the 
Unio
n.  The video included interviews with Miechur and her 
mother.  The interview was posted on a union website d
evoted 
to the Carlyle/Manor Care buyout.  The interview r
emained 
posted on the website for a co
uple of weeks.
 The day after returning from Washingt
on D.C., Miechur was 
approached by Hei
mbach at work.  She told Miechur that she had 
ﬁseen what you did. I™ve seen your video on the SEIU we
bsite.ﬂ 
21 The Union attempted to generate support for a second hea
r-ing with state representative Mundy.  SEIU repres
entative De
n-nis Short drafted a form letter to repr
esentative Mundy asking 
for a follow
-up hearing on the Manor Care transaction.  A
c-cording to Short, the letter was d
esigned to generate support for 
a second hearing in which employees could talk directly t
o public officials about staffing i
ssues at the facility and concerns 
with Manor Care
™s antiunion campaign.  In general the U
nion 
wanted to keep pressure on the state to examine carefully the 
license transfer and, even more generally, to generate publicity
 for the union activities.  The form letter, a
ddressed to Mundy, 
stated the following:
  My name is ______________ and I am a ____________at the 
ManorCare Easton nursing home in Easton PA.
  I want to thank you for your leadership on the Mano
r-Care/Carlyle bu
yout and for holding an Aging and Older 
Adults Services Committee meeting on November 13
th.  At my facility, we are very short staffed and it affects the care 

for our residents.
  For example:
  I hope you will do all you can to make sure that the Depar
t-
ment
 of Health officials live up to their word when they test
i-fied in your committee that:
  ﬁThe Department will pursue all 
avenues necessary to ensure this change of ownership does 
not negatively impact care provided to residents in the Co
m-monwealth.ﬂ
  I woul
d like the opportunity to tell my story about the need for 
more staffing and better care at my facility and I hope you 

will have a follow up hearing where I can do so.
  21 Heimbach could not recall having any such conversation and d
e-nied that it occur
red.  I credit Miechur™s account.  As di
scussed, supra, 
Heimbach™s testimony inspired less conf
idence in the accuracy of her 
account.  Miechur also testified that she thought, but could not recall 
for sure, that Heimbach had told her during this conversati
on that she 
knew that Miechur had contacted the Union.  I do not rely on this po
r-tion of Miechur™s test
imony. 
 Please contact me if you have any questions and I look fo
r-ward to hearing from you.
  Sincerely,
  PhoneAddress:
  (Italics in original
.) Copies of these letters were provided to employees at a N
o-vember 21 union meeting.  They were also provided to emplo
y-ees at a subsequent November 28 meeting attended by some of 
the employees
™ family members a
s well as employees.  At the 
November 21 meeting, the Union asked employees to solicit 

other e
mployees, but also residents and family members sign 
the letters and return them to the Union.  
 Miechur testified that the Union ﬁtold us that we can give 
these 
to residents, and c
oworkers and family members on break 
time, but do not do it in resident care areas.ﬂ  Co
llado, who was 
also at the meeting, took some of the letters.  Miechur did not 
take letters to distribute because she knew Manorcare was 
aware of her
 union activity and she feared r
etaliation.  Miechur 
told her coemployees that when they had signed the letters, or 
obtained signatures, they could place the letters in her bag, 
which she kept in the nourishment room at work.
22    That evening when she cam
e to work, Miechur placed her 
bag on the table in the nourishment room, on the far right co
r-ner as she typically did.  Two other e
mployees also had their 
bags on the table.  In addition, there were a lot of papers sca
t-tered around on the table, 
ﬁa big mess
ﬂ as described by Collado. 
 At around 4 to 4:30, an hour to an hour and a half into the 
shift, Collado was in the north hallway looking down the hall 
into the nourishment room.  She saw Kushnerick in the nou
r-ishment room.  Her back was to the nou
rishment r
oom door and 
she was looking through papers on the table and sca
ttering 
them as she looked.  She reached the corner of the table where 
Miechur
™s bag was and
ŠCollado could only see her back
ŠKushnerick stood there reading something and then walked out 
of the
 nourishment room with the piece of paper, and walked to 
the copy room.  Collado went to tell Miechur that Kushnerick 
ﬁhad one of her papers.
ﬂ  Miechur went to find Kushnerick and 
approached her at the intersection of the north and west hal
l-ways.  
 Kushner
ick confirmed this account of events, to a certain e
x-tent.  Kushnerick testified that she was in the nou
rishment room 
looking for a 
ﬁwanderguard bracelet,
ﬂ for a resident being a
d-mitted to the facility
Šan 
ﬁexit seeking admission.
ﬂ23 Normally 
wanderguards a
re not kept in the nouris
hment room, but in the 
nursing office down the hall.  However, Kushnerick claimed 
that someone
Šshe did not identify the person
Štold Kus
h-nerick that one was in the nourishment room.  Kushnerick test
i-22 The nourishment room is a room at the Easton facility on unit 2, 
next to the nurse™s st
ations, and is marked on the door as being for 
employee
s only.  The room has a refrigerator, freezer, microwave, 
charting equipment, and procedure and medical books for nurses and 
aides.  Residents™ snacks, or food brought by families is kept there.  

CNAs regularly keep their personal belongings in this room d
uring 
shifts.
 23 A wanderguard is a bracelet placed on a wrist or ankle that tri
g-
gers an alarm should the wearer exit the building. 
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 215 fied that in looking through the 
newsp
apers, personal items, and 
at least one bookbag on the table, 
ﬁI saw a paper that was a 
form and it had a . . . resident
™s name on it and I . . . didn
™t re
c-ognize the paper.  I just took it.
ﬂ  Accor
ding to Kushnerick, she 
took the paper 
ﬁ[b]ecause I d
idn
™t re
cognize it.
ﬂ  She saw it had 
a resident
™s name on it, and that it was not a typical Manorcare 
form.  However, she also admitted that she had heard a rumor 
that residents were being asked to sign such letters by Miechur 
and other CNAs, and that when
 she picked up the paper she 
ﬁcouldn
™t be certain but I thought maybe it was
ﬂ connected to 
that r
umor.
24  Kushnerick said that the form was on top of a 
pile that looked to be the same papers underneath.  Consistent 

with Collado
™s observation, Kushnerick te
stified that she made 
a copy.
    A few minutes later Miechur approached Kushnerick and 
asked her, 
ﬁthose papers in your hand, did you just steal [them] 
out of my bag?
ﬂ  Kushnerick told Miechur that she had been in 
the nourishment room looking for a wanderg
uard and she han
d-ed the paper back to Miechur.  Kushnerick told Miechur, that 
she 
ﬁcan™t be handing these out on work time.
ﬂ  Miechur denied 
handing them out and, pressed by Miechur, Kushnerick admi
t-ted that she did not see Miechur handing out any papers. 
 Kushnerick told Miechur, 
ﬁstop worrying about the Union and 
worry about your job.
ﬂ  Kushnerick then walked away.
25   Kushnerick returned the solicitation letter to Miechur, but 
kept a copy she had made and that same evening turned it over 
to facility admi
nistrator Specter.  
 Specter had transferred to Easton just 
1 week before.  Al
t-hough she had not met Miechur, upon coming to the building 
she was briefed on union matters by Johnson or Burns and 
ﬁTrisha Miechur
™s name had come up as somebody who had 
been a
ctively involved in the organ
ization campaign.
ﬂ  Specter 
had been made aware of union leafleting at Easton in her r
e-gional meetings, conducted by Johnson, even before being 

assigned there.  Specter recalled that either Burns or Johnson 
had told her about M
iechur
™s appearance on the SEIU website.
 By her account, Specter asked few questions of Kushnerick, 
and her testimony regarding what they discussed was very u
n-sure.  Kushnerick. for her part, and consistent with the vagu
e-ness of her testimony generally, co
uld recall nothing of the 
conversation she had with Specter when she provided the copy 
24 Although uncertain, Kushnerick thought she might have heard that 
rumor from the admini
strator.  Heimbach also had heard 
such a rumor, 
but could not recall its source. 
 25 This account is based on the credited testimony of Miechur.  
Kushnerick denied making any such comments to Miechur.  According 
to Kushnerick, she was approached by Miechur who ﬁsaid that I had 
something of
 hers.ﬂ  Kushnerick testified that she gave the letter back 
to Miechur and Miechur walked away.  Given the charged nature of the 

incident, along with more ge
neral assessments of the credibility of 
these two witnesses (discussed above) I doubt that convers
ation would 
be as short, even perfunctory, as that described by Kushnerick.  
 I note that Miechur™s testimony described seeing Kushnerick with ﬁa 
bunch of papers,ﬂ while Kushnerick only described taking one, and 
handing one back to Miechur.  Collado te
stifi
ed that Kushnerick took 
one paper to copy, and only a copy of one paper was turned into Spe
c-ter.  However, Miechur™s discipline n
otice clearly reads that she is 
being disciplined for soliciting mult
iple witnesses.  I do not need to and 
do not resolve this 
discre
pancy. 
 of the letter to Spe
cter.  Specter testified that Kushnerick came 
to her with a copy of the s
olicitation letter and 
ﬁsaid that she 
had Trisha soliciting people, patients
, residents and that she got 
the letter in the Charting Room.
ﬂ26   Kushnerick claimed she gave the copy to Specter without 
having ever read the paper.  Kushnerick could not recall having 
any further conversations with Specter or anyone else from 
management
 regarding what she found. 
 Instead, that day or the next Specter reviewed the le
tter with 
the corporate Director of Labor Relations, Barbara Kilmurry, 
who had come from corporate hea
dquarters in Toledo, Ohio, 
and was working onsite in Easton in response t
o the union o
r-ganizing.  Specter also reviewed the letter with Heimbach, 
Gieroczy
nski, and Stolte 
ﬁto look at where we were going in 
terms of the disciplinary process.
ﬂ  According to Gieroczynski, 
the Respondent
™s attorney Nelson partic
ipated in at least o
ne 
meeting by phone regarding the Miechur discipline.  
 Ultimately, in determining the discipline, Specter co
nsulted 
with and took 
ﬁdirection
ﬂ from Burns and Kilmurry. They 
reached a 
ﬁconsensus
ﬂ decision that Miechur should be disc
i-plined under Section B
Œ19 of the E
mployee Handbook.  That 
provision operates as a catch
-all provision, requiring an e
m-ployee to 
ﬁ[p]erform your job accor
ding to expectations and 
conduct yourself properly in other serious instances not specif
i-cally listed.
ﬂ27   Specter was not inv
olved in writing the disciplinary n
otice, 
which she testified 
ﬁcame about through Barbara Kilmurry and 
Renee Burns in consultation with some others.
ﬂ  For appea
r-ance, or formal purposes, however, the local managerial staff 
perceived the ultimate decision o
n the discipline as Specter
™s.  
The disciplinary notice was actually written by Gieroczynski, 
using language drafted by the Respondent
™s attorney Nelson, 
who consulted with the group by phone and provided the la
n-guage sometime after this meeting.
28 Specter
 made clear in her testimony that 
ﬁ[w]e wanted it to 
be a final written warning action but not a termin
ation.
ﬂ  As she 
explained, 
ﬁwe weren
™t looking for a discharge decision.
ﬂ  However, the discipline was issued as 
ﬁa final written war
n-ing.
ﬂ29  According 
to Gieroczynski, 
ﬁ[w]e all agreed that that 
26 The testimony showed that the charting room was the same as the 
room most wi
tnesses referred to as the nourishment room. 
 27 The Handbook lists A, B, and C work rules.  Type A rules are 
ﬁcriticalﬂ and ﬁwill result in suspension, subject to
 termination, pending 
a final review for the first occurrence.ﬂ  Type B rules are ﬁmajorﬂ and 
will result in termination based on a progressive disciplinary schema.  
Type C rules are ﬁminorﬂ but can also result in termination based on 
progressive disciplin
e. 
 28 In her testimony Burns did not discuss the disciplining of 
Miechur.  Kilmurry and Nelson did not testify. 
 29 Specter said that in arriving at this level of discipline, she and 
Burns and Kilmurry considered a July 2006 suspension given to 
Miechur fo
r an incident in which Miechur used a p
atient™s telephone to 
make a call.  In relying upon this warning Specter did not speak with 
anyone involved and did not know that su
spension was rescinded and 
Miechur paid for her time off work after an investigation 
vind
icated 
Miechur.  In relying on this July 2006 warning, Specter (and Burns and 
Kilmurry) also ignored the Handbook™s statement that as a type C vi
o-
lation it was to ﬁbecome inactive for the purposes of progressive disc
i-pline after one year.ﬂ    
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 216 was an appropriate discipline. . . .  We had not had a situation 
like this occur before and we decided that it would be appropr
i-ate.
ﬂ  They were all 
ﬁwell aware
ﬂ that Miechur was a union 
activist.  Kushnerick was
 not involved in the meetings and the 
managers relied upon Specter
™s account of events.
 There is no express work rule prohibiting solicitation of a 
resident.  There are work rules involving solic
itation, but not of 
residents, and they were not relied upon.
  However, in Specter
™s view, 
ﬁour policy is not to solicit res
idents
ﬂŠin any area of the 
facility at any time.  Specter agreed, however, that this was not 
written in the handbook.  Indeed, by all ev
idence it was not 
written at all, or even orally conveyed
 at any time prior to the 
events su
rrounding this incident. Gieroczynski asserted that 
ﬁit™s a generally known policy that we do not solicit res
idents
ﬂ but agreed it was not written down, and offered no su
pport for 
the statement.  
 At no time did Specter u
ndertake, or direct anyone to unde
r-take an investigation into the facts of what occurred.  She relied 

on the short exchange with Kushnerick.
30  Beyond, this 
brief
Šand not clearly recalled
Šdiscussion when Kushnerick reported 
on the solicitation letter, by a
ll evidence there was no investig
a-tion into the incident.  No management witness was involved 
in, or knew of an
yone else, talking with Kushnerick, or other 
employees, residents, or even Miechur about the events unde
r-lying the discipline.  HR Director Heimb
ach believed there had 
been an invest
igation, but was not involved in it, did not recall 
who was.  It turned out she believed there had been one only 
ﬁ[b]ecause it wouldn
™t have warranted a disc
ipline at that level 
without invest
igating it first.
ﬂ  The onl
y explanation for the lack 
of an investigation was Specter
™s suggestion that it might 
ﬁup-set
ﬂ residents for such que
stions to be asked.
 Miechur heard nothing else regarding the incident until N
o-vember 28.  On that ev
ening, at about 11 p.m., as the work shi
ft 
was ending, Gieroczynski a
pproached and asked if she could 
talk to her.  Miechur was heading toward the office when her 
supervisor advised her she should not go to the mee
ting alone.  
The supervisor and Miechur asked Klinger to go into the mee
t-ing with 
Miechur.  Together they went to HR Director Hei
m-bach
™s office, where Heimbach and Gieroczynski were waiting.  
At first Gieroczynski and Heimbach r
esisted Klinger
™s presence 
but then acceded to allowing her as an o
bserver.
 Gieroczynski announced that Miechu
r was receiving a final 
write up.  Gieroczynski told Miechur that she had been disloyal 

to the company, and it was 
ﬁtype B write up.
ﬂ  Miechur started 
crying and denied ever pas
sing out the papers, stating 
ﬁyou are 
accusing me of something I didn
™t do.
ﬂ  Miechur asked 
Gieroczynski, 
ﬁdid you see me passing out those papers?
ﬂ  Gieroczy
nski said 
ﬁno.ﬂ  Miechur asked, 
ﬁdid anybody see me 
pass out those papers.
ﬂ  Gieroczynski again said, 
ﬁno.ﬂ  Miechur refused to sign the paper because she denied commi
t-ting the 
solicitation described in the discipline.  Gieroczynski 

and Heimbach signed the notice.  Gieroczynski said that the 
next step would be te
rmination.  Miechur asked 
ﬁhow do I go 
from no write ups to a third and final write up,
ﬂ and Gieroczy
n-30 Spect
er denied prior knowledge of rumors of solicitation, som
e-thing to which Kushnerick admitted and suggested might have been 
told to her by Specter.
 ski replied that 
it was a type B violation. Gieroczynski me
n-tioned that she was aware that Miechur co
ntacted the Union.  
Miechur said, 
ﬁyou are d
oing this because you know I called 
the SEIU.  Kate [Gieroczy
nski] said yes, we know that you 
called the union.
ﬂ  Miechur said, 
ﬁthis isn
™t fair.  She said I 
didn
™t do what you
™re a
ccusing me of and they said, well, she
™s still getting wrote
-up and this is her last write
-up and next time 
she will be terminated.
ﬂ  Miechur called it ha
rassment, said she 
wanted to get an atto
rney, and
 asked to call her mother.
31 During the meeting, Gieroczynski read the disciplinary n
o-tice to Miechur.  It stated: 
  Your solicitation of Residents to complain about the 
Center by distributing pre
-printed forms for their sign
a-tures constitutes disloyalty t
owards the company that is 
not protected by any Federal or State law.  Such action can 
harm the Company™s legitimate business interests and is a 
violation of the HCR Manor Care standards of business 
conduct.  Among other things, the form you distributed 
and asked the residents to sign states:
 ﬁAt my facility, we are very short staffed and it a
ffects 
the care of our res
idents.ﬂ
 This kind of comment violates the standards we b
e-lieve every employee should follow because it disparages 
the care MCHS
-Easton and i
ts staff strive to provide.  It 
may also unnecessarily upset residents and raise undue 

concerns in the minds of some residents and family me
m-bers as to the level of care which we provide at the facility.
   The notice stated that if the behavior continues, 
ﬁyou will be 

subject to Termination.ﬂ
 Events in 2008
 Miechur
™s prominence in the Union
™s national campaign 
continued to grow in 2008.  On January 18, along with about 50 

other union activists, Miechur a
ttended a conference on private 
equity firms in Philad
elphia at which Carlyle CEO David R
u-benstein was spea
king.  Three Easton employees, including 
Miechur were present.  When Rubenstein was introduced, 

SEIU su
pporters entered the room, unfurled a banner saying 
ﬁCarlyle fix Manor Care now
ﬂ and leafleted and c
hanted.  
When the chanting stopped Miechur, who had been seated at a 
table near the stage, stood and a
ddressed Rubenstein using a 
megaphone.  Miechur introduced herself as a Manorcare e
m-ployee and began talking about working conditions and care at 
the faci
lity and the e
fforts to form a union.  Rubenstein and she 
talked back and forth in front of the audience for about 10 
minutes, until the conversation got heated when Rubenstein 
crit
icized Miechur
™s diction.  This resulted in more chanting.  
The 
union activ
ists were escorted out by police.  No charges 
31 This account of the discipline meeting is based on the credited and 
undisputed account of the meeting provi
ded by Miechur and Klinger.  
Both Gieroczynski and Heimbach testified, but neither co
ntradicted or 
gave much of an account at all about the meeting, which, given the care 
with which this case was lit
igated, I take as an effective admission of 
the accuracy 
of Miechur and Klinger™s testimony.  I note further, that 
on cross examination, Miechur denied saying to Giero
czynski ﬁI knew 
you would do this.ﬂ  I credit her denial of ma
king this statement, which 
was never asserted by any witness. 
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 217 were filed.  The incident was covered by the Philadelphia I
n-quirer, to which Miechur gave an interview, and the New York 
Post, as well as other national news outlets.
   That evening, 
Rubenstein contacted Miechu
r and apologized for the remark 
he had made, and this provided a further opportunity for the 

two to discuss i
ssues relating to the facility.  
 The next day Miechur went to work and brought the Phil
a-delphia Inquirer article, which included comments from 

Mie
chur
™s interview.  When she was heading up to the dining 
room she left the paper in the nouris
hment room.  Later, a CNA 
approached her and said that Heimbach had been in the nou
r-ishment room, alone, and that Miechur
™s newspaper was now 
gone.  Miechur paged
 Heimbach and asked her if she had seen 
Miechur
™s newspaper.  Heimbach said no, and said she did not 
have time to discuss this, and Miechur should come to her o
f-fice if she wanted to discuss it.  She then saw Heimbach in the 
hallway and Hei
mbach invited Mi
echur to her office.  In her 
office Heimbach denied taking the paper, but said to Miechur, 

ﬁI™ve seen what you
™ve done.  I
™ve known what you
™ve done.  
You should be ashamed of yourself. . . .  [H]ow can you walk 
in to this facility with your head high afte
r what you
™ve 
done?
ﬂ32 The following Monday, January 21, Stolte approached 
Miechur and told her that Specter would like to speak to her.  
Miechur attempted to have a witness come with her to Spe
c-ter
™s office but Specter said that this did not involve disc
ipline 
and there was no reason for a witness.  Stolte was also in Spe
c-ter
™s office.  Specter had the Philadelphia Inquirer and New 
York Post articles on the previous week
™s protest in Philadelp
h-ia, and told Miechur, 
ﬁ[y]ou know you want to talk to me.
ﬂ  The
n, ech
oing Heimbach
™s words from the previous week, she 
asked Miechur, how she could 
ﬁwalk in this f
acility with my 
head high.
ﬂ  She said that 
ﬁI need to stop doing what I
™m doing 
because we
™re not going to get anymore residents in to Mano
r-care and I shoul
d be ashamed of m
yself.
ﬂ  Miechur said she 
would not stop.  They agreed the meeting was over and 
Miechur left.
33 Miechur
™s role in the Union
™s campaign continued.  She 
traveled to Baltimore to a rally in support of other Manor Care 
employees.  On February 
13, Miechur tra
veled to Washington 
D.C. where the Union was hosting a confe
rence that brought 
Manor Care workers from across the country together.  As part 
of this conference, union activists went to the Carlyle headqua
r-ters and attempted to talk to a Carl
yle official.  Miechur atten
d-ed this confe
rence in D.C.  
 On March 10, the Union held an event at the Easton facility 
called 
ﬁmarch on the boss.
ﬂ   Workers and family me
mbers 
gathered in front of the facility.  Then a delegation entered the 
32 Although her memor
y was sketchy, Heimbach admitted the esse
n-
tials of this convers
ation and I credit Miechur™s account.  Heimbach 
recalled Miechur asking if she had taken her newspaper, recalled den
y-ing it, and recalled telling Miechur in reference to a new
spaper article 
abo
ut the facility featuring Miechur, ﬁ[i]f I were you I would be 
ashamed.ﬂ
 33 Both Stolte and Specter testified, but neither disputed Miechur™s 
account.  This was a thoughtfully defended case.  The failure of these 
witnesses to address these issues was telli
ng.  I credit Miechur™s undi
s-puted account. 
 facility to pro
vide a list of proposals to management for i
m-proving working conditions and service
-related issues.  This 
event was covered in a local newspaper.  Quotes from Miechur 
and a pi
cture of her (and some family members) were included 
in the article
™s accompanyin
g photograph.
 Around March 22, Miechur was part of a union group that 
traveled to Japan to talk to nursing home workers and compare 

conditions at a chain of nursing homes in Japan bought by Ca
r-lyle.  Upon her return Heimbach me
ntioned that she had heard 
that Miechur went to Japan.  Miechur told Hei
mbach she had 
been on a business trip with her father.  
 On approximately April 7, Acting Administrator Stolte co
n-ducted a series of inservice meetings.  Miechur a
ttended one of 
the meetings attended by several
--Miechur est
imated three, 
Stolte said six to eight
ŠCNAs.  The presentation consisted of a 

power point presentation.  The first power point slide stated:
 You 
say . . .
 . . .MCHS
-Easton 
IS 
a Good
 Place to Work!
 The second slide stated:
 During the past five mon
ths, 
 we have lived through:
  Attacks in the newspaper on the care we provide;
  Picketing by the SEIU;
  Comments from a few staff that they 
 will go to the press with pro
blems 
 instead of working together to solve 
 them.
  During the second slide, Miechur stoo
d up and walked out of 
the meeting, remarking 
ﬁthis is bull crap
ﬂ or 
ﬁbull sh
Štﬂ a comment that Miechur admitted was inappr
opriate for her to 
have made.
34  Miechur returned to her regular work.  Later 
Stolte overheard Miechur from the hallway repeating her
 ﬁbull 
crap
ﬂ comment.  She sent supervisor Alija Johnson, a nurse 
superv
isor in training, to ask if she could speak to Miechur.  
They went to the computer room where they met Stolte.  Stolte 
told Miechur that she left the meeting abruptly, and upbraided 

her for her unacceptable conduct and for using foul la
nguage in 
the meeting and in the hall, near patient rooms.  Miechur told 

Stolte that she felt like she was being 
ﬁpers
ecuted
ﬂ and that she 
felt that the presentation was a
ttacking her and that she had 
eve
ry right to contact the Union.  Miechur continued: 
ﬁI™m tired 
of the meeting [  ] being about me and SEIU.  I
™m tired of 
working in a ho
stile environment.
ﬂ  Stolte replied, 
ﬁif you don
™t like it you can quit.
ﬂ35  Miechur told Stolte, 
ﬁI™m not going to 
quit
 because I
™m here working for my res
idents.
ﬂ  Miechur also 
told Stolte that 
ﬁyou are going to have to fire me to get rid of 
34 Miechur testified that she said ﬁbull crap.ﬂ  Stolte testified that she 
said ﬁbull sh
Št.ﬂ   I have no reason to resolve this minor inconsi
stency.  
Either would be considered inappropriate under the circu
mstan
ces.    
 35 Stolte™s slightly different admission was that she said ﬁI told her 
that no one was making her work here.ﬂ  I do not believe it nece
ssary to 
resolve the discrepancy.  In context, the difference between the co
m-ments is inconsequential.  However,
 if it mattered to the anal
ysis, I 
would credit Miechur™s version over Stolte™s, as her recollection of this 
incident was more persuasive.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 218 me.
ﬂ  Stolte told Miechur she was not about to fire her, and she 
was not going to discipline her for walking out of the meeting.
 ANALYSIS
 A. October 2007 Inte
rrog
ations of Miechur and Klinger 
 (Paragraphs 5 and 6 of the Co
mplaint)
 The General Counsel alleges in paragraph 5 of the complaint 
that Miechur was interrogated about her union sympathies.  
Par
agraph 6 of the complaint alleges t
hat Klinger was similarly 
interrogated.  The General Counsel alleges that these interrog
a-tions violated Section 8(a)(1) of the Act.
 Section 7 of the Act grants employees, among other rights, 
ﬁthe right to self
-organization, to form, join, or assist labor 
organizations.
ﬂ  29 U.S.C. § 157.  Pursuant to Section 8(a)(1) 
of the Act, it is 
ﬁan unfair labor practice for an employer to 
interfere with, restrain, or coerce emplo
yees in the exercise of 
the rights guaranteed in section 7.
ﬂ  29 U.S.C. § 158(a)(1).   
 The applicable test for determining whether the questioning 
of an employee const
itutes an unlawful interrogation is the 
totality
-of-the
-circumstances test.  
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985); 
Rossmore House
, 269 NLRB 1176 
(1984), enfd. 760 F.2d 
1006 (9th Cir. 1985).  While the Board 
has ident
ified a number of factors that are 
ﬁuseful indicia
ﬂ36 in 
making this determination,
  there are no pa
rticular set of factors 
that are to be 
ﬁto be mechanically applied in each case.
ﬂ  Rossmore House
, supra at 
1178 fn. 20; 
Westwood Health Care 
Center
, 330 NLRB at 939.  Rather, the Board has explained 
that 
ﬁ[i]n the final analysis, our task is to determine whether 
under all the circumstances the questioning at issue would re
a-sonably tend to coerce the employee at
 whom it is directed so 
that he or she would feel restrained from exercising rights pr
o-tected by Section 7 of the Act.
ﬂ  Westwood
, supra at 940; 
Sunnyvale Medical Clinic
, supra.  This is an o
bjective standard, 
and it does not turn on whether the 
ﬁemployee 
in question was 
actually intim
idated.
ﬂ  Multi
-Ad Services
, 331 NLRB 
1226, 
1228 (2000), enfd. 255 F.3d 363 (7th Cir. 2001).  Gene
rally, it 
is unlawful for an employer to inquire as to the union sent
i-ments of its employees.  
President Riverboard Casinos of M
is-souri
, 329 NLRB 77 (1999).  
 In this instance, Heimbach
™s questioning of Miechur was v
i-olative of the Act.  Heimbach
™s inquiry of Miechur was ne
ither 
casual nor accidental.  She isolated Miechur for the pu
rpose of 
making the initial inquiry.  It came in 
the context of an ongoing 
antiunion campaign by management
Ša perfectly lawful r
e-sponse by an employer to concerns about unionization, but one 
that necessarily impacts the likelihood that an interr
ogation is 
coercive.  In such a context, the interest is unl
ikely to be casual.  
The questioner is not indifferent to the response.  This was true 
here.  Heimbach d
irectly approached Miechur, asked if she 
could speak with her, and 
ﬁpulled [her] in
ﬂ the clean utility 
room, presumably to keep others from overhearing 
their co
n-versation.  Her question
Šhad she 
ﬁheard about SEIU trying to 
organize in [the] Easton facility
Šdirectly tested Miechur
™s personal knowledge of union activity in the facility.  Heimbach 
36 Perdue Farms, Inc. v. NLRB
, 144 F.3d 830, 835 (D.C. Cir. 1998), 
quoted approvingly in 
Wes
twood Health Care Center
, 330 NLRB 935, 
939 (2000).
 ﬁwas clearly seeking information from [Miechur]
, not conve
y-ing
 well
-known information to h[er].
ﬂ37  And when Heimbach
™s questioning led to an acknowledgement of Miechur
™s ﬁbelief
ﬂ in the U
nion, Heimbach questioned the reasonableness of that 
belief by suggesting the futility of unioniz
ation
Šﬂ[t]he Union 
can™t do anyth
ing for you
ﬂŠitself (an unalleged but) arguably 
an independent unfair labor practice.  Miechur made clear that 

the questioning was unwelcome, she curtly sought to end the 
conversation, but this did not end the matter.  A couple of 
weeks later Heimbach appr
oached Miechur and asked if she 
had changed her mind on her support for the Union.  That it had 
not is i
rrelevant.  There was no val
id reason for these inquiries. 
 Nor is there evidence that Heimbach had friendships with 
Miechur or other rank
-and
-file e
mployees.  See, 
Smithfield 
Packing
, supra.  There is no evidence that Miechur was co
m-fortable talking with Heimbach about personal matters.  
Amcast 
Automotive of Indiana
,  348 NLRB 836, 837 (2006).  To the 
contrary, the questioning was obv
iously unwelcome.  F
urther it 
should not be forgotten that Heimbach was not a low
-level 
supervisor.  At least by the time of the fo
llow
-up questioning 
she was HR Director at the facility, making her one of the top 
three officials at the facility, according to Heimbach
™s testi
mo-ny.  Although the date of the initial interr
ogation is unsettled in 
the record, it was likely before October 24, at a time that Hei
m-bach was still the assistant HR director.  However, she was still 

a well known, and prominent part of facility
™s leade
rshi
p.38  37 Smithfield Packing Co.
, 344 NLRB 1, 2 (2004), enfd. 447 F.3d 
821 (D.C. Cir. 2006); 
Amcast Automotive of Indiana
, 348 NLRB 836, 
837 (2006) (no violation where no evidence that supervisor™s general 
question about rumors of union
 activity was designed or reasonably 
perceived as effort to uncover the u
nion activities or sympathies of any 
employee).   
 38 I conclude that the General Counsel has proven that Heimbach 
was an agent of the employer at the time she interrogated Miechur, 
even assuming, as is likely, that during the first interr
ogation Heimbach 
was an Assistant HR Director/Payroll Clerk and had not yet assumed 
the position of HR Director.  The Board articulated its rule for esta
b-
lishing agency in 
Pan
-Oston Co.
, 336 NLRB 305,
 305
Œ307 (2001): 
 The Board applies the common law principles of agency in 
determining whether an employee is acting with apparent author
i-ty on behalf of the employer when that employee makes a partic
u-
lar statement or takes a particular action.  
Cooper Ind
ustries
, 328 
NLRB 145 (1999); 
Hausner Hard Chrome of KY, Inc.
, 326 NLRB 
[426], 428 [(1998)].  Apparent authority results from a manifest
a-tion by the principal to a third party that creates a reasonable
 be-lief that the principal has authorized the alleged a
gent to perform 
the acts in question.  
Southern Bag Corp.
, 315 NLRB 725 (1994) 
(and cases cited therein).  Either the principal must intend to 
cause the third person to believe the agent is authorized to act for 
him, or the principal should realize that it
s conduct is likely to 
create such a belief.  
Service Employees Local 87 (West Bay 
Maintenance)
, 291 NLRB 82 (1988) (citing Restatement 2d, 
Agency, § 27 (1958, Comment a)).
 The Board™s test for determining whether an employee is an 
agent of the employer is
 whether, under all of the circumstances, 
employees would reasonably believe that the employee in que
s-tion was reflecting company policy and speaking and acting for 

management.  
Waterbed World
, 286 NLRB [425], 426
Œ427 
[1987] (and cases cited therein). The 
Board considers the position 
and duties of the employee in addition to the context in which the 
behavior o
ccurred.  
Jules V. Lane
, 262 NLRB 118, 119 (1982).
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 219 Finally, Miechur
™s disclosure of her union activity to HR D
i-rector Reitnauer on October 18 did not make Miechur an 
ﬁopen
ﬂ union supporter, a factor that may, depending on ci
r-cumstances, mitigate the coerciveness of questioning.
  The fact 
is, as Reitn
auer admitted, Miechur talked to her in confidence, 
and what is more, Reitnauer 
ﬁalways
ﬂ told employees that they 
could talk to her in confidence.  I pass no judgment on Reitna
u-er™s swift betrayal of that confidence, as HR Director surely she 
had competing
 obligations to her employer.  But Miechur
™s decision to confide, even in a supervisor, to someone 
ﬁshe 
talked to [   ] all the time,
ﬂ to someone 
ﬁshe would come to [  ] 
when she had problems or issues,
ﬂ hardly makes her an 
ﬁopen
ﬂ union supporter, and hard
ly swings a door open to u
nwelcome 
interrogation of her knowledge of union activity and declar
a-tions about the futility of unionization, followed up 
2 weeks 
later by inquiry as to whether her sentiments had changed.  The 

fact is, by all evidence, at this p
oint in time Miechur was not 
open about her union activity.  She did not wear union but
tons.  
She was not involved in u
nion protests or de
monstrations.  She 
was not featured in newspapers.   
 In short, ﬁ[i]t is well established that where an employer places a rank
-and
-file employee in a pos
ition in which employees would re
asonably 
believe that the employee speaks on behalf of management, the e
m-ployer has vested that employee with a
pparent authority to act as the 
employer™s agent, and the employee™s actions are attri
butable to the 
employer.ﬂ 
 Mid
-South Drywall Co., Inc.
, 339 NLRB 480 (2003). 
 I find that employees would reasonably believe that Heimbach re
p-
resented and spoke for management in personnel related matters, i
n-
cluding when asking Miechur about her union symp
athies.  Indeed, 
other sup
ervisors and managers were engaged in a campaign, directed 
by management, to ﬁeducateﬂ specific e
mployees about the Union.  
Moreover, Hei
mbach regularly spoke for management: she spoke for 
management to groups of cu
rrent employees, and new employees going 
through orientation (including employees hired at other Manor Care 
facilities) on issues relating to payroll and time clock issues.  She pe
r-formed the payroll portion of the orientation for new employees on 
ave
rage every other week.  She created postings r
egarding the new time 
clock procedures.  She coordinated ceremonial awards for employees.  
As an ﬁemployee a
dvocateﬂ she was charged with investigating and 
answering questions for employees regarding pay and benefits, and 
spoke for management when she got 
back to the employees with the 
answer or resolution to their problems.  Specifically, on employee 
questions related to payroll Heimbach resolved the issues with emplo
y-
ees on her own, without consultation with others in management.  
Heimbach regularly conta
cted employees over the intercom system.  
She posted announcements of HR policy.  She substituted for the HR 
Director (indisputably an agent and managerial employee) on an irreg
u-
lar but repeated basis, although did not perform the full range of HR 
Director
 tasks while substituting.  She was part of the two person HR 
ﬁteamﬂ along with the HR Director.  She interviewed appl
icants.  She 
had access to personnel files, which were mai
ntained in her office, an 
office in which she was the sole occupant.  Whether or
 not she po
s-sessed the indicia of a statutory superv
isor, the reasonable employee 
would co
nsider her a management representative when she spoke on 
human resource matters, including her interrogation of Miechur.  A
c-cordingly, Heimbach was an agent of the Re
spondent for purposes of 
this allegation.  Notably, Section 2(
13) of the Act states: ﬁIn determi
n-
ing whether any person is acting as an ‚agent™ of another person so as to 
make such other person responsible for his acts, the question of whether 
the specific
 acts performed were actually authorized or subsequently 
ratified shall not be controlling.ﬂ
     
 Kushnerick
™s interrogation of Klinger was less 
egregious, 
and a 
closer call.  
In this instance there was no follow
-up to the 
interrogation, no suggestion that supporting a union would be 
futile, and Kushnerick was not as highly placed, or on track to 
be as highly placed, as Heimbach.  However, Klinger was not 

an open u
nion supporter, and the inquiry was not casual.  
Kushnerick was specifically assigned to 
ﬁeducate
ﬂ Klinger 
about unions, 
ﬁgrabbed her
ﬂ and took her to an area of the faci
l-ity in which they could talk alone.  The questioning of her 
knowledge of the union ca
mpaign, and if she 
ﬁknew anything 
about unions
ﬂ (i.e., probing her views of unionism) came in the 
context of spreading the employer
™s antiunion message.  An 
interrogation that is part and parcel of an employer
™s antiunion 
campaign is more likely coercive b
ecause the supervisor
™s ho
s-tility to unionism, which is not personal but a manifestation of 
employer policy, raises the stakes for the employee put in the 
position of answering questions about u
nion activity or what 
she knows of unions.  Given the totality
 of circumstances, 
Kushnerick
™s interrogation was reasonably likely to be coercive 
and violated Section 8(a)(1) of the Act.
39  B. Soliciting Employee Grievances and Promising They 
 Would be Remedied; Posting Action Plan as Promised 
 (Par
agraphs 7 and 10 of
 the Complaint)
 The General Counsel alleges (
par.
7 of the complaint) that the 
Respondent violated Section 8(a)(1) of the Act by soliciting 
employee grievances in the October 29 and 30 small group 
meetings and, in order to discourage unionization, implying 
that it would remedy the grievances.  In a related allegation, the 
General Counsel further alleges 
par. 1
0 of the complaint) that 
the posting of the Action Plans co
nstituted an actual remedying 
of many of the grievances mooted in the small group mee
tings, 
also in violation of Section 8(a)(1).  
 ﬁSection 8(a)(1) prohibits employers from soliciting emplo
y-ee grievances in a ma
nner that interferes with, restrains, or 
coerces employees in the exercise of Section 7 activ
ities.
ﬂ   American Red Cross Missouri
-Illin
ois
, 347 NLRB 347, 351 
(2006).  That manner includes the implied or explicit promise 
during a union organizing drive to correct the solicited grie
v-ances: 
ﬁit is not the solicitation of grievances itself that is coe
r-cive and violative of Section 8(a)(1), bu
t the promise to correct 
grievances . . . that is unlawful.
ﬂ  Uarco, Inc.
, 216 NLRB 1, 2 
(1974).
 ﬁThe solicitation of grievances alone is not unlawful, but it 
raises an inference that the employer is promising to remedy 
39 The Respondent™s contention (R. Br. at 64
Œ65) as to all alleged i
n-
terrogations
Šthat ﬁthere is simply no showing of harm here, and thus 
no violationﬂ
Šis mer
itless.  A violation of Section 8(a)(1) does not 
depend on the subjective reaction of the e
mployee, or on whether the 
interfe
rence succeeded or failed.  Rather, the Board™s test is whether the 
conduct reasonably tends to interfere with the free exercise of
 the e
m-ployee rights under the Act.  
KSM Industries
, 336 NLRB 133 (2001).  
The Respondent™s citation to 
Yellow Ambulance Se
rvice
, 342 NLRB 
804, 810 (2004)
 is misplaced.  That case involved the dismissal of an 
8(a)(3) and (5) allegation (and a derivative 8(
a)(1) a
llegation) because 
the employer™s discrimin
atory and unilateral changes had no material 
adverse effect on employees.  However, a sho
wing of adverse affect is 
unnecessary, indeed, irrelevant to an independent 8(a)(1) violation for 
unlawful interrogat
ion. 
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 220 the grie
vances.
ﬂ  Amptech, Inc.
, 342
 NLRB 1131, 1137 (2004), 
enfd. 165 Fed. Appx. 435 (6th Cir. 2006); 
Blue Grass Indu
s-tries
, 287 NLRB 274 fn. 4 (1987); 
Uarco, Inc.
, 216 NLRB at 2.  
ﬁThe solicitation of grievances in the midst of a union ca
m-paign inherently constitutes an implied promise to 
remedy the 
grievances.
ﬂ  Capitol EMI Music
, 311 NLRB 997, 1007 (1993), 
enfd. 23 F.3d 399 (4th Cir. 1994). 
 In th
is case, it is clear that ManorC
are
™s October 29 and 30 
small group meetings were for the precise purpose of and did, 
in fact, involve the solic
itation of grievances, and occurred 
during an organizational campaign of which the employer was 
well aware.  What is more, there is no r
eason to consider 
whether ManorC
are implied that it would remedy the solicited 
grie
vances, as the evidence shows that th
e promise to remedy 
the complaints was expressly made during the meetings.  Co
n-veying an intent to fix the problems raised by employees was 
an integral part of the small group meetings.  According to the 

credited testimony of employee witnesses, 
ﬁthey said
 that they 
would try to fix
ﬂ the problems raised, and 
ﬁsolve them in a 
timely manner.  They were going to come up with solutions.
ﬂ  Burns said certain items, like wages, 
ﬁhad to go through Corp
o-rate headquarters . . . they don
™t have the a
uthority to decid
e . . . 
to raise anybody
™s salary, so that would not be fixed overnight.  
Other things, they were going to try to fix like supplies.
ﬂ  Burns 
told employees, 
ﬁthey were going to start something called an 
Action Plan and post the results of all the things th
at she was 
writing down
 . . . so we can see how it
™s wor
king.
ﬂ  Consistent 
with this, subsequent to 
the small group meetings, ManorC
are 
began posting 
ﬁAction Plans,
ﬂ which, as promised, showed 
ManorC
are
™s progress in remedying the grievances solicited in 
the small group meetings. 
 Indeed, this was all in accord with the format set forth in the 
CEC manual.  The entire point of telling employees that the 
Action Plans would be drawn up was, as set forth in the CEC 
manual, to 
ﬁdramatize the fact that issues are
 heard, action is 
taken and the issue is r
esolved.
ﬂ  The CEC manual that Burns 
followed in conducting the meetings tells presenters that 
ﬁit is 
important to let the employees know that their concern has been 

or is in the process of being addressed.
ﬂ  The C
EC manual also 
provides that presenters 
ﬁinform the emplo
yees that after the 
meetings are completed, the issues will be categorized . . . and 

reviewed with others in management who will be charged with 

validating and looking into the concerns and making re
com-mendations to a
ddress the concerns.
ﬂ   Moreover, the Respondent did not just solicit grievances 
and state that the problems would be redressed, but also made clear 

that discouraging union representation was the reason for the 

promises to remedy the grie
vances.  According to Miechur, 
Burns told the employees that they 
ﬁhad heard there was a lot 
of complaints and concerns.  And that they
™re here to try to fix 
it without a second party i
nvolved.
ﬂ  Cordes recalled that Burns 
and Joh
nson stated that 
ﬁthey wer
e looking for solutions that 
wouldn
™t involve an outside party.
ﬂ  Klinger testified that Burns 
ﬁmentioned SEIU . . . and the rumors going through and she 
also me
ntioned that if there was a problem in the facility we 
can take care of those without outside i
nterest, you know, 
through a party coming in.
ﬂ  And the CEC manual makes clear 
that in ma
king these statements, Burns was being candid about 
the meeting
™s purpose: the CEC manual states that 
ﬁmak[ing] 
third party representation unnecessary
ﬂ is a stated pur
pose of 
the small group meetings and the CEC directs corporate labor 
relations officials such as Burns to increase the frequency of 
their participation in small group meetings when faced with 

ﬁlabor activity.
ﬂ Given, this the Respondent
™s small group meeti
ngs
Šinvolving the solicitation of grievances and the explanation that 
the grievances would be remedied, offered as a reason to reject 

unionization
Šare straightforward vi
olations of the Act.     
 In this context, the Respondent
™s ﬁpast practice
ﬂ defense is 
entirely misplaced.  
ﬁAn e
mployer who has a past policy and 
practice of soliciting employees
™ grievances may continue such 
a practice during an organizational campaign
ﬂ without an infe
r-ence being drawn that the solicitations are an implicit promise 
to reme
dy the grievances.  
Wal
-Mart, Inc.
, 339 NLRB 1187, 
1187 (2003).  However, it is also the case that 
ﬁan employer 
cannot rely on past practice to justify solicitation of grievances 
where the employer 
‚significantly alters its past manner and 
methods of solic
itation.
™ﬂ  Id. (quoting, 
Carbonneau Industries
, 228 NLRB 597, 598 (1977)).  In any event, without regard to 
the similarity of the new solicitations to past ones,  
ﬁit must be 
borne in mind that the issue is not whether there has been a 
change in method of
 solicitation, but rather whether the instant 
solicitation implicitly promised a benefit.
ﬂ  American Red 
Cross
, supra at 352.
 ManorC
are argues that its small group meetings held in 
Easton on October 29 and 30 merely represented the continu
a-tion of a past p
ractice and policy of soliciting grievances.  The 
Respondent also offers a further, related, defense.  The R
e-spondent contends that the small group meetings were conduc
t-ed in a
ccordance with a policy
Šthe CEC manual and small 
group meeting policy
Šadopted in
 August of 2007, before there 
was any union organizing campaign. These defenses are un
a-vailing under the circumstances of this case.  
 The Respondent
™s contention is based on a misapprehension 
of Board policy.  A past practice of soliciting grievances
 does
 not i
mmunize an employer from Board sanction for soliciting 
grievances 
and promising to remedy them for the purpose of 
discouraging unionization.
  ﬁ[I]t must be borne in mind that
ﬂŠpast practices notwithstanding
Šﬂthe issue is . . . whether the 
instant sol
icitation implicitly promised a benefit.
ﬂ  American 
Red Cross
, supra.  
ﬁ[I]t is not the solicitation of grievances 
itself that is coercive and violative of Section 8(a)(1), but the 
promise to correct grievances . . . that is unlawful.
ﬂ  Uarco, 
Inc.
, 216 NL
RB 1, 2 (1974).
 The Board will not draw an inference of implicit promise 
where solicitations are simply a continuation of an ongoing 

established practice of soliciting employee grievances.  Ho
w-ever, an employer is not free during a union campaign
Šregardles
s of its past solicitation practice
Što solicit new grie
v-ances and tell employees as to their grievances, 
ﬁthey would try 
to fix them;
ﬂ ﬁ[t]hey were going to try and solve them in a 
timely manner
ﬂ; ﬁ[t]hey were going to come up with solutions 
for these
ﬂ; that some issues 
ﬁwould not be fixed overnight
ﬂ but 
ﬁ[o]ther things, they were going to try to fix.
ﬂ  That is what the 
Respondent did here.  Regardless of its past practice of solici
t-ing complaints, an employer is not free during a union ca
m- MANOR
 CARE HEALTH SERVICES
ŒEASTON
 221 paign to solicit 
new grievances and tell employees that we are 
ﬁhere to try to fix it without a second party involved,
ﬂ and that 
we are 
ﬁlooking for solutions that wouldn
™t involve an outside 
party,
ﬂ and that 
ﬁif there was a problem in the facility we can 
take care of thos
e without outside interest, you know, through a 
party coming in.
ﬂ  That is what the Respondent did here.  A 
past practice of soliciting grievances can protect an employer 
from an inference that its solicitations include an implicit pro
m-ise to remedy the gr
ievances.  But in the midst of a union ca
m-paign, a past practice of solicitation does not sanction express 
promises to remedy newly solicited grievances in a direct effort 
to discourage employees from choosing representation.  Sim
i-larly, as a factual matte
r, routine implementation of the 
CEC/small group meeting policy was not the motivation for the 
October 29
Œ30 meetings.  Indeed, neither Burns nor Joh
nson 
claimed this.  In any event, it is not lawful to establish a policy 

of soliciting and remedying employ
ee grievances and impl
e-ment it during a union organizing campaign with explicit assu
r-ances to employees that union representation is unnece
ssary.  
House of Raeford Farms
, 308 NLRB 568, 569
Œ570 (1992) 
(ﬁFurther, the Respondent explicitly promised to remedy 
nu-merous 
grievances
 in these meetings and, as the judge found, 
the Respondent did in fact make good on some of these promi
s-es,
ﬂ which is unlawful unless the grant of benefits was d
ecided 
upon prior to onset of union activity).  Here, the solicit
ation of 
grievances and promise to remedy them during the union ca
m-paign violated the Act.
     The General Counsel also takes issue with the premise of the 
Respondent
™s contention that there was a past practice of soli
c-iting grievances, and that, if there were, that 
the cu
rrent small 
group meetings were conducted in the same way.  I agree, al
t-hough, as indicated in the text, I do not believe that such a past 
practice could immunize the Respondent
™s present conduct of 
promising to remedy grievances to discourage employ
ees from 
choosing union representation.  The Respondent
™s witnesses 
testified that small group meetings had been a longstanding 
practice and policy and recalled a handful of meetings over the 
years at Manor Care facilities.  Despite this general assertion,
 the evidence uncovered only one remotely similar meeting at 

Easton and that was, as best the record reveals, in 2004, and 
involved larger groups of employees than in the October 2007 
small group meetings, and no evidence of specific questioning 
of employe
es as was utilized in 2007.  Further, the 2004 mee
t-ing was a follow
-up to an employee survey, a feature missing 
from the 2007 meetings.  Thus, there was no ongoing pra
ctice 
of small group meetings at Easton
Šone instance 
3 years ago 
does not a practice make
Šand, by all evidence, its manner and 
methods in the past solicitation meeting was a
ltered for the 
2007 union
-inspired meetings.  
 Moreover
Šand perhaps this is just another way to approach 
the point made above
Šthe 2007 meetings differed in a very 
important
 way from prior meetings: the 2007 meetings i
n-volved express references by the corporate representatives to 

the unionization efforts and the assu
rance that they had come 
ﬁto try to fix [problems] without a second party involved.
ﬂ  This would seem to be the
 precise opposite of what must be 
shown if an employer is to rely on a past pra
ctice of solicitation 
as grounds for the Board to permit it to carry on with solicit
a-tions in the midst of a union campaign.
40 Here, the referencing of the desire to avoid a uni
on put the 
October 2007 meetings on a wholly different footing from past 

meetings.  The point of the 
ﬁpast practice
ﬂ exception for solic
i-tation of grievances is that the solicitation is not reasonably 
perceived as an implied promise to remedy grievances to
 dis-courage union representation when it is merely the continuation 
of business as usual for employer and employee.  In other 
words, because it is an ongoing practice, and would be e
x-pected to have occurred without regard to the union campaign, 
the solicit
ations will not reasonably be perceived as a change in 
practice and policy designed to interfere with employees
™ choice of whether or not to select union representation.  See, 

Yale New Haven Hospital
, 309 NLRB 363, 365 (1992) (no 
violation where in reestab
lishing employee grievance commi
t-tees to recommend changes management 
ﬁRespondent did what 
it had done in the past and in all likel
ihood would have done in 
the absence of any union activity
ﬂ).  That defense is not sati
s-fied where, as here, in the midst of 
a union campaigning, the 
employer holds meetings where it explains to employees that 

they don
™t need a union and that we can 
ﬁfix
ﬂ your problems 
without a union.  Indeed, the reference to avoiding union repr
e-sentation goes to the heart of what the Board is
 trying to pr
e-vent when it posits its general rule against solicitation of grie
v-ances and implies a promise of their remedy during a union 
campaign.  In this case, the expressed antiunion rationale for 
the promise to remedy employee grievances makes the 20
07 
mee
tings fundamentally different from anything conducted by 
the Respondent in the past.  For this reason alone, the Respon
d-ent cannot rely on its alleged past practice of soliciting emplo
y-ee grievances to justify the October 2007 small group meetings.  
  Finally, I reject the contention by the General Counsel (GC 
Br. at 83) that the pos
ting of the Easton Action Plans, promised 
in the small group meetings and posted a few weeks later, co
n-stituted an independent unfair labor practice.  The posting of 

the A
ction Plans was clearly part and parcel of the employer
™s solic
itation and promise of redress.  The Action Plans support 
the case against Manorcare.  However, the substance for the 
Action Plans was developed in the small group solicitation 
meetings.  The A
ction Plans highlight the i
ssues solicited in the 
small group meetings and announce the (often the already a
c-40 See
 Aldworth Co
. 338 NLRB 137, 179, 186, 191 (2002) (solicit
a-tion meeting during union campaign differed from past pra
ctice in, 
among other ways, that in solicitation meeting during union campaign 
management tied solicitation of grievances to the 
union organi
zing 
effort); 
Edward A. Utlaut Memorial Hospital
, 249 NLRB 1153, 1156 
(1980) (employer ﬁcontends that it previously solicited emplo
yees™ 
complaints . . . . by having a suggestion box, by holding meetings with 

emplo
yees and asking what, if any, 
problems they had, and by having 
voluntarily i
mposed a grievance procedure in its policy book which 
encouraged the filing of the complaints.  R
espondent is correct up to 
the point, that point being that the solicitation of grievances co
mplained 
of herein w
as specifically geared to finding out what brought out the 
interest in the Union and how to discourage that inte
rest.  What was a 
legal act prior to the commenc
ement of the union campaign switched to 
an attempt to induce the employees not to exe
rcise their
 right to self
-organizationﬂ).  
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 222 complished) promised remedy.  But I see no grounds to frame 
the posting as an independent unfair labor practice.
41  C. Providing a Wage Increase or
 Lump
-Sum Bonus to
 Emplo
yees (paragraph 14 of the Complaint)
 The General Counsel alleges that the November wage i
n-crease and bonuses to employees, and an increase in the starting 
rate for CNAs, unlawfully interfered with, restrained and c
o-erced employees i
n the exercise of their rights, in violation of 
Section 8(a)(1).  The General Counsel further alleges that wage 

and rate increase and bonus payments were a di
scriminatory 
effort to discourage employee from supporting the Union, in 
violation of Section 8(a)
(3) of the Act. 
 An allegation that an employer has violated 
Section 8(a)(1)
 by granting benefits in response to union organizational activity 
is analyzed under 
NLRB v. Exchange Parts
, 375 U.S. 405 
(1964).
  In 
NLRB v. Exchange Parts
, the Supreme Court held
 that 
ﬁthe conferral of employee benefits while a representation 
election is pending, for the purpose of inducing employees to 
vote against the union,
ﬂ interferes with the employees
™ pro
tec
t-ed right to organize. 
 ﬁSim
ilarly, an employer cannot time the 
ann
ouncement of the benefit in order to discourage union su
p-port, and the Board may separately scrutinize the timing of the 

benefit announcement to determine its lawfulness.
ﬂ  Mercy 
Hospital Mercy Southwest Hospital
, 338 NLRB 545 (2002).   
Notably, the rule s
et out in 
Exchange Parts
 is also applicable to 
promises or conferral of benefits during an organizational ca
m-paign but before a representation petition has been filed.  

Hampton Inn NY
ŠJFK Airport
, 348 NLRB 16, 17 (2006).
 ﬁAlthough 8(a)(1) allegations are t
ypically analyzed under an 
objective standard, and motive is irrelevant, see 
American 

Freightways Co.
, 124 NLRB 146, 147 (1959), the 8(a)(1) ana
l-ysis under 
Exchange Parts
 is motive
-based.
ﬂ  Network Dyna
m-ics Cabling Inc.
, 351 NLRB 
1423
, 1424
 (2007), citing 
Ham
p-ton Inn NY
ŠJFK Airport
, 348 NLRB 16, 18 fn. 6 (2006).  In 
other words, the motive for the conferral of the benefit du
ring 
the organizational campaign must be to inte
rfere with
Ši.e., an 
effort to influence
Šthe union organizing.  
 Under settled Board pre
cedent, 
ﬁ[a]bsent a showing of a l
e-gitimate business reason for the timing of a grant of benefits 

during an organizing campaign, the Board will infer improper 
motive and interference with e
mployee rights under the Act.
ﬂ  Yale New Haven Hospital
, 309 NLRB 3
63, 366 (1992); 
Kan
a-wha Stone Co., 
334 NLRB 235 fn. 2 (2001), citing 
Mar
iposa 
Press
, 273 NLRB 528, 544 (1984).
 In this case, the wage increases and lump sum payments 
were granted in Nove
mber, and received by employees in their 
pay in December, dates by whi
ch the Respondent was well 
aware of the organizing campaign, and by which it had made its 
opposition to the campaign well
-known.  The wage increases 
and lump sum payments were in addition to the individual i
n-creases typically received by e
mployees on the a
nniversary date 
of their hire.  They were received just weeks after the small 

group meetings at which employee complaints about pay had 
41 The cases cited by the General Counsel, 
The Register Guard
, 344 
NLRB 1142, 1143 (2005), and 
Carbonneau Indu
stries
, 228 NLRB 597, 
599 (1977) are not to the contrary.  
 been a significant feature.  Many promises were made at the 
small group meetings.  Employees receiving these 
ﬁextra
ﬂ wag
e increases after the small group meetings, and in the middle of 
the union campaign, would reasonably view the wage increases 
and b
onuses as related to the union campaign, and an attempt to 
interfere with the employees
™ choice in the campaign.  The 
employe
es would reasonably view the wage increases as rem
e-dying the wage complaints made at the small group meetings.  
Thus, absent the employer
™s showing of a legitimate reason for 
the wage increase and lump sum payments, a violation must be 
found.
 The Responden
t maintains that it did have a legitimate bus
i-ness reason for the i
ncreases:  in granting the pay changes it 
was just following through on an analysis of market wage co
n-ditions and the appropriateness of a market
-driven pay adjus
t-ment that it had begun in 
February of 2007, long before the 

advent of the union campaign.  While the Respondent admits 

that the pay adjustments were 
ﬁapproved, and instituted in N
o-vember. . . .  [t]hat increase, however, reflected the many 
months of work that had come before, and s
imply had no co
n-nection to the Union whatsoever.
ﬂ  (R. Br. at 60).
 The difficulty with the Respondent
™s argument
Šin addition 
to its inapplicability to the lump sum bonuses
Šis that while it 
admits that the increases were first approved in November, well 
aft
er the commencement (and after the Respondent
™s knowledge) of
  the organizing ca
mpaign, it offers nothing to 
show that the wage increases were likely, much less planned, or 
a foregone conclusion, or 
ﬁesse
ntially decided on prior to the 
commencement of any 
union activity.
ﬂ  International Baking 
Co.
, 342 NLRB 136, 142 (2004), affd. 185 Fed. Appx. 691 (9th 
Cir. 2006); 
LRM Packaging Co.
, 308 NLRB 829 (1992) 
(ﬁgranting of medical benefits was promised and set into m
o-tion months before the union campaign began
ﬂ).  At most, the 
Respondent has proven that prior to the union campaign it was 
looking into the possibility that it would give a wage increase.
 I accept that Burns started looking at wage issues in Febr
u-ary 2007, many months before the commencement of the un
ion 
campaign.  By her own testimony this was done periodically, at 
least yearly, ideally more often, and it did not mean that a wage 
adjustment was in the offing.  The record evidence of the R
e-spondent
™s deliberations or decisionmaking on the wage i
n-crease
 was very limited.  Burns collected data from February to 
August.  By August 17, Burns was 
ﬁabout 50% done
ﬂ with a 
ﬁwage proposal,
ﬂ but this represented a proposal to be submi
t-ted to individuals at corporate headquarters whose approval 

was needed for any w
age adjustment.  There is no claim, or 
record evidence, that Burns was the effective decisionmaker or 
that her views were predictably followed by the relevant off
i-cials at headquarters.  I recognize that Burns testified that, 
based on her review of data, b
y July 
ﬁI knew we had to
ﬂ have a 
wage adjustment.  If that was her view, the thrust of her test
i-mony was that the decision was not in her hands but in the 
hands of the corporate compensation department at Manor Care 
headquarters in Toledo.  Burns first sub
mitted a wage proposal 
to her boss and to the corporate compensation department in 

late September or early October, and after that 
ﬁit bounced back 
and forth a few times.
ﬂ  And although Respondent
™s elucidation 
of the issue was murky, it appears (compare G
C Exh. 55 to GC 
                                                            MANOR
 CARE HEALTH SERVICES
ŒEASTON
 223 Exh. 39) that the increases proposed early in the process were 
miniscule compared to the significant increases actually gran
t-ed.  The decision to grant the increases was made, of course, 
after the small group meetings exposed the importance
 of the 
issue to the employees, and, it appears, to the employer
™s ant
i-union efforts. 
 Notably, no one from corporate co
mpensation testified.  No 
one who made the d
ecision to implement or approve the wage 
increase testified.  It was the Respondent
™s burden
 to show that 
the decision to give the wage increase when it did was the 
product of a legitimate business decision unrelated to the union 
campaign.  The Respondent has failed to shoulder that burden.  
Mercy Hospital
, 338 NLRB 545, 545
Œ546 (2002) (employer 
failed to meet its burden of showing legitimate basis for wage 

increase when its only witness on the subject had no knowledge 
of or participation in the timing of the wage increase a
n-nouncement).
  What the Respondent has shown is that prior to 
the union ca
mpaign it was considering the possibility of giving 
employees a wage increase, a process it engages in on a yearly 

basis.  The decision to give an increase was not explained by 
any witness in a position to know why the wage adjustment was 
finally approved 
when it was.  On this record the i
nference of 
improper motive that attaches to a wage increase granted during 
the union campaign must stand.  The Respondent
™s impleme
n-tation of the wage and rate increase, and lump sum bonus, was 
violative of Section 8(a)(1
) of the Act.  
 The complaint also contends that the wage increase was vi
o-lative of Section 8(a)(3) of the Act.  There is some support for 
this in Board precedent,
42 but most of the relevant cases find 
the unlawful grant of an across the board benefit duri
ng an 
organizing campaign to be an 8(a)(1) violation
Ši.e., an inte
r-ference with the Section 7 right of employees to choose whet
h-er or not to join and support a union.  I find it unnece
ssary to 
reach the 8(a)(3) allegation as the remedy for the add
itional 
violation is the same as the remedy for the 8(a)(1) viol
ation.  
In 
Home Health Inc.
, 334 NLRB 281, 284 (2001). 
 D. The Transfer of A
dminis
trator Seiler and ADNS Kublius
 (Paragraph 9 of the Co
mplaint)
 The General Counsel also contends (paragraph 9 of the co
m-plaint) that the tran
sfers of Kublius and Seiler w
ere an unlawful 
effort by ManorC
are to discourage unionization.  The Ge
neral 
Counsel contends (GC Br. at 84) that the decision to transfer 

Kublius and Seiler 
ﬁarose directly out of the small group mee
t-ings 
and Johnson
™s perception after the meetings, that they had 
lost the confidence of the staff.
ﬂ  It is clear that the removal of an unpopular supervisor is 
viewed by the Board as a conferral of a benefit, and, like the 

conferral of more traditional benefits 
during an organizing 
campaign, absent a showing of a legitimate business reason for 
the granting of the benefit during an organizing campaign, the 
Board will infer improper motive and interference with e
m-ployee rights under the Act.  An employer may rebut 
this infe
r-42 See, 
In Home Health Inc.
, 334 NRLB 281, 284 (2001)
 (referen
c-ing 
Cooper Industries
, 328 NLRB 145, fn. 4 (1999) (8(a)(3) found), but 
also referencing 
Perdue Farms, Inc. v. NLRB
, 144 F.3d 830, 833 (D.C. 
Cir. 1998), refusing to enforce 
Perdue Farms,
 323 NLRB 345, 352 
(1997) on this point). 
 ence by establishing an explanation for its action other than the 

union campaign.  
The Inn at Fox Hollow
, 352 NLRB 
1072
, 1073
 (2008); 
Ann Lee Sport
swear
, 220 NLRB 982, 993 (1975). 
 The General Counsel recognizes, and I agree, that the dec
i-sion to
 transfer Kublius and Seiler was part of an overall r
e-sponse to the u
nion campaign.  Between October and Nove
m-
ber the management structure at Easton was completely ove
r-hauled and augmented.  There is nothing unlawful about an 
employer replacing managers as
 a reaction to a union drive or 
bolstering management personnel in order to oppose a union 
drive, but it is pro
blematic to make managerial changes in order 
to remedy grievances solicited from employees.  Had the R
e-spondent
™s witnesses testified persuasivel
y that Seiler and K
u-blius were transferred because they had not been effective in 
opposing the Union, or because the Respondent thought others 
would be better at it, this allegation of the complaint would 
have to be dismissed.  But the Respo
ndent
™s witness
es did not 
claim any such thing.  
 Johnson first claimed that she removed Seiler because of 
ﬁchallenges
ﬂ Seiler had managing Kublius and also with Rei
t-nauer, 
ﬁ[a]nd I felt that for her peace of mind and the be
tter-ment of the facility, that it would be best
 if we transfer her 
away from the Easton facility.
ﬂ  This ce
rtainly did not ring true 
given that both Reitnauer and Kublius were transferred.  Joh
n-
son first claimed that the decision to transfer Kublius was made 
by Seiler, a shifting of responsibility at o
dds with the docume
n-tary ev
idence and credibly disavowed by Seiler.  In addition to 
these discredited motives for the Kublius and Seiler transfer, 

when confronted with her pretrial affidavit, Johnson agreed 
with and adopted the affidavit
™s claim that 
ﬁafte
r the [small 
group] meeting, it was decided that [Kublius] lacked the conf
i-dence of the staff, and she was transferred to another facility
ﬂ and that Seiler
™s transfer was made for 
ﬁessentially similar re
a-sons.
ﬂ  Thus, the essentially admitted (and I conclu
de, the real) 
reason for Seiler and Kublius
™ transfers was that, based upon 
meetings with employees for the purpose of soliciting emplo
y-ee complaints and remedying those complaints, Johnson deci
d-ed that Seiler and Kublius 
ﬁlacked the confidence of the staf
f.ﬂ  As discussed, those meetings were for the purpose of soliciting 
grievances and remedying the concerns raised in an effort to 
discourage unionization.  In this instance, in acco
rdance with 
Johnson
™s admission, the complaints about Seiler and Kublius 

were redressed.  The redress of a grievance unla
wfully solicited 
during a union campaign violates the Act.  
Carbonneau Indu
s-tries
, 228 NLRB at 599 (unlawful to take action against supe
r-visor where chief cause was solicited employee sentiment, even 
where empl
oyer had grounds for taking action against superv
i-sor that predated union campaign).  See, 
Al
dworth Company, 
Inc.
, 338 NLRB at 189, 191 (announcement by employer that it 
had taken action on solicited employee grievances regarding 

supervisors violated Act).
43  43 The Respondent 
asserts (R. Br. at 58) that ﬁthe events u
nderlying 
the transfers were already in motion long before the Union campaign 
started, and Respondent was not r
equired to ignore a major and ongoing 
personnel issue simply because the Union had a
ppeared.ﬂ  But while
 there is evidence that Seiler and Kublius had some personnel problems 
prior to the union campaign (although, also, positive performance r
e-views), there is no evidence prior to the small group meetings of even a 
                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 224 E. Miechur™s Discipline; Threatened Loss of a Job, and 
 Confiscation of the Mundy Letter (Paragraphs 8 and 15 
 of the Co
mplaint)
 The General Counsel alleges that the Respondent
™s issuance 
of a final written warning to Miechur on November 28 violated 
Section 8(a)(1) and (3) of the Act.  Section 8(a)(3) of the Act 
provides, in relevant part, that it is 
ﬁan unfair labor practice for 
an employer by discrimination in regard to hire or tenure of 
employment or any term or condition of employment to e
n-courage o
r discourage membership in any labor organization.
ﬂ  29 U.S.C. § 158(a)(3).  An employer
™s discharge or discipline 
of an employee for the purpose of thwarting pr retaliating 

against union activity violates Section 8(a)(3).  As any conduct 

found to be a vio
lation of Section 8(a)(3) would also discou
rage 
employees
™ Section 7 rights, any violation of Section 8(a)(3) is 
also a 
derivative
 violation of Section 
8(a)(1)
.  Chinese Daily 
News
, 346 NLRB 906, 933 (2006), enfd. 224 Fed. Appx. 6 
(D.C. Cir. 2007).  
 Secti
on 8(a)(1) of the Act states that it is an unfair labor 
practice for an employer 
ﬁto interfere with, restrain, or coerce 
employees in the exercise of the rights guaranteed in section 7 
[of the Act].  29 U.S.C. § 158(a)(1).  Rights guaranteed by se
c-tion 7 i
nclude the right to engage in 
ﬁconcerted activities for the 
purpose  . . . of mutual aid or protection.
ﬂ  29 U.S.C. § 157.  An 
employee
™s discipline independently violates Section 8(a)(1) of 
the Act, without regard to the employer
™s motive, and without 
reg
ard to a showing of animus, where 
ﬁthe very conduct for 
which employees are disciplined is itself protected concerted 
activity.
ﬂ  Burnup & Sims, Inc.
, 256 NLRB 965, 976 (1981).  
Moreover, Section 8(a)(1) of the Act is independently violated 
when an employe
e is disciplined for engaging in concerted 
protected activity, even where the employer honestly and in 
good faith, but wrongly, believes that the employee has e
n-gaged in misconduct in the course of that protected activity.  
NLRB v. Burnup & Sims
, 379 U.S. 
21, 23 (1964). 
 In this case, the Government advances three theories in su
p-port of its position that the discipline of Miechur violated the 
Act.  
 First, applying the Board
™s decision 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), c
ert. denied 
455 U.S. 989 (1982), the General Counsel contends that the 
motivating factor in ManorCare
™s decision to discipline 
Miechur was not
Šas claimed by the Respondent
Šthe R
e-spondent
™s belief that Miechur had engaged in solicitation, but 
rather, her ov
erall union activity, rendering the discipline viol
a-tive of Se
ction 8(a)(3) of the Act.  Manorcare disputes this, and 
suggestion of a transfer.  The Respo
ndent ig
nores the evidence
Šadmitted to by Johnson
Šthat it was the employees™ reaction in the 
small group meetings that resulted in the transfer.  In other words, even 
if previous problems with these supervisors fa
ctored into the decision, 
nothing was done until th
e employer confronted the employee sent
i-ment against the supervisors.  
Carbonneau
, 228 NLRB at 599.  I note 
that, even assuming, arguendo, that a
ction would eventually have been 
taken against Seiler or Kublius, a violation is made out b
ecause the 
facts do 
not show that Seiler and Kublius would have been transferred 
when they were absent union activity.  
Burlington Times
, 328 NLRB 
750, 755 (1999). 
 contends that it was motivated solely by its good faith belief 
that Miechur solicited residents. 
 Second, the Government contends, even as
suming that 
Manorcare disciplined Miechur for solicitation of residents with 
the Mundy letter, that is a violation of Section 8(a)(1) of the 

Act.  In this regard, the Government contends that the solicit
a-tion was protected activity for which Miechur may no
t be pu
n-ished.  
 Third, the Government contends that
Šapart from whether or 
not solicitation of a resident with the Mundy letter was protec
t-ed activity
ŠMiechur did not, in fact, engage in such solicit
a-tion.  Rather, she simply served as the person who colle
cted and 
held the signed Mundy letters solicited by others.  Thus, co
n-
tends the Government, Miechur was disciplined for conduct in 
which she did not engage, and the employer
™s mistaken b
elief 
that she solicited residents is not a defense to disciplining he
r for conduct which she did not undertake.  
 Given the Government
™s various theories of violation, each 
of which, if sustained, independently establishes a violation, 
there are a number of ways to approach the issue. 
 I will first use 
Wright Line
 to analyz
e the motivation for 
Miechur
™s discipline.  If the General Counsel meets his initial 
burden and shows that Miechur
™s union activity (apart from any 
conduct involving the November 21 solicitation of residents) 
was a motivation for the discipline, the burden
 will shift to the 
Respondent to show that in the absence of Miechur
™s union 
activity it would still have disciplined Miechur, as it claims, for 
the incident involving the solicitation letters.  If the Respon
d-ent
™s contention is found to be a pretext, or i
f it is found to be a 
motive, but the Respondent failed to meet its burden to prove 
that it would have taken the same action against Miechur in the 
absence of her union activity, then a viol
ation will be found.  In 
that case, the question of whether Miechu
r, in fact, engaged in 
solicitation as accused, and whether such conduct is protected 
or unprotected, is irrelevant.
44   1.  The Wright Line analysis
 The General Counsel
™s first theory of a violation puts at i
s-sue the employer
™s motiv
ation for disciplining
 Miechur.  As 
referenced, the Supreme Court
-approved analysis in 8(a)(3) 
44 Ben Franklin Plumbing
, 352 NLRB 
525 
fn. 1, 14 (2008) (unne
c-essary to reach question of protected nature of c
onduct for which e
m-ployer claimed it terminated e
mployee where employer failed to meet 
its 
Wright Line 
burden of showing that e
mployee would have been 
terminated in the absence of other protected activity that was shown to 
have motivated discharge); 
New Yo
rk Un
iversity Medical Center
, 261 
NLRB 822, 824 (1982) (unnecessary to reach question of whether 
activity was protected where employer failed to meet its 
Wright Line 
burden of showing that employee would have been discharged for 
allegedly unprotected activ
ity in the absence of other protected activity 
that was a moti
vating cause of discharge), enf.
. denied on other 
grounds, 702 F.2d 284 (2d Cir. 1983).  See, 
Waste Management of 
Arizona
, 345 NLRB 1339, 1340 (2005) (applying 
Wright Line
 to d
e-termine whether e
mployer would have term
inated employee for his 
unprotected conduct in the absence of his protected activity); 
Mountain 
Shadows Golf R
esort
, 330 NLRB 1238 (2000) (remanding case for the 
judge to dete
rmine under 
Wright Line 
whether a disloyal flyer would 
hav
e caused employer to discharge employee in the absence of other 
protected acti
vity). 
                                                                                                                                                          MANOR
 CARE HEALTH SERVICES
ŒEASTON
 225 cases turning on employer motivation was established in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  See 
NLRB v. 
Transport
ation Management. Corp.
, 462 U.S. 393, 395 (1983) 
(approving 
Wright Line
 analysis). 
 In 
Wright Line
 the Board 
determined that the General Counsel carries the burden of pe
r-suading by a prepo
nderance of the evidence that employee 
protected conduct was a moti
vating factor (in whole or in part) 
for the employer
™s adverse employment action.
  Proof of such 
unlawful motivation can be based on direct evidence or can be 
inferred from ci
rcumstantial evidence based on the record as a 
whole.  
Robert Orr/Sysco Food Serv
ices
, 343 NLRB 1183, 
1184 (2004), enfd. mem. 179 LRRM (BNA) 2954 (6th Cir. 
2006); 
Embassy Vacation Resorts
, 340 NLRB 846, 848 (2003).
  This includes proof that the employer
™s reasons for the adverse 
personnel action were prete
xtual.  
Rood Trucking Co.
, 342
 NLRB 895, 897
Œ898 (2004), citing 
Laro Maintenance Corp. v. 
NLRB
, 56 F.3d 224, 229 (D.C. Cir. 1995) (
ﬁWhen the employer 
presents a legitimate basis for its actions which the factfinder 
concludes is pretextual . . . . the factfinder may not only prope
r-ly in
fer that there is some other motive, but that the motive is 
one that the employer desires to conceal
Šan unlawful motive . 
. . .ﬂ)  (internal quotations omitted)).  
 Under the 
Wright Line 
standards, the General Counsel meets 
his initial burden by showing 
ﬁ‚(1) that the employee was e
n-gaged in protected activity, (2) that the employer was aware of 
the activity, and (3) that the activity was a substantial or mot
i-vating reason for the employer
™s action.
™ﬂ  Naomi Knitting 
Plant
, 328 NLRB 1279, 1281 (1999) (quoti
ng 
FPC Hol
dings, 
Inc. v. NLRB
, 64 F.3d 935, 942 (4th Cir. 1995), enf. 314 NLRB 
1169 (1994)).  
 Such a showing proves a violation of the Act subject to the 
following affirmative defense available to the employer: the 
employer, even if it fails to meet or ne
utralize the General 
Counsel
™s showing, can avoid the finding that it violated the 
Act by demonstrating by a preponde
rance of the evidence that 
the same adverse employment action would have taken place 

even in the absence of the protected conduct.  
William
ette I
n-dustries
, 341 NLRB 560, 563 (2004); 
Wright Line
, supra.  For 
the employer to meet its 
Wright Line 
burden, it is not sufficient 
for the employer simply to produce a legitimate basis for the 

action in question or to show that the legitimate reason fac
tored 
into its decision to take action against the employee.  
T. Steele 
Construction, Inc.
, 348 NLRB 1173, 1183 (2006).  In the face 
of the General Counsel
™s meeting of its initial burden, in order 
for the employer to avoid a finding of violation, it must 
per-suade by a preponderance of the ev
idence 
ﬁthat the same action 
would have taken place even in the absence of the protected 
conduct.
ﬂ  Wright Line
, supra at 1989; 
T. Steele Construction
, supra (
ﬁthe Respondent must show that the legitimate reason 
would h
ave resulted in the same action even in the absence of 
the employee
™s union and protected activities
ﬂ); 
Carpenter 
Technology Corp.
, 346 NLRB 766 (2006) (
ﬁThe issue is, thus, 
not simply whether the employer 
‚could have
™ disc
iplined the 
employee, but whether
 it ‚would have
™ done so, regardless of 
his union activities
ﬂ); 
Yellow Ambulance Service
, 342 NLRB 
804, 805 (2004) (
ﬁOnce a discharge has been show to be u
n-lawfully motivated, an employer must establish not merely that 
it could have
 discharged the employee
 for legitimate re
asons, 
but also that it actually 
would have 
done so, even in the absence 

of the employee
™s pr
otected activity
ﬂ). With regards to Miechur
™s discipline, the first two elements 
of the 
Wright Line 
analysis
Šthat Miechur engaged in protected 
activity and that Man
orC
are was aware of it
Šare not ser
iously 
contested.  Miechur was the lead union activist at Easton, i
n-volved in discussing the Union with other employees, contac
t-ing the Union, arranging a meeting in her home, and by N
o-vember 16 she had 
traveled with the Union to a rally in front of 

Carlyle headquarters in DC, an event that was videotaped and 
put on the SEIU website, and included an interview with 
Miechur.  At least by the time of the event for which she was 
disciplined on November 21, sh
e had told Heimbach, in r
e-sponse to her questioning that she 
ﬁbelieved in
ﬂ the Union, and 
rea
ffirmed it two weeks later.  Moreover, Heimbach told her on 
November 17 that she had seen Miechur on the SEIU website.  
In a
ddition, as of October 18, Manorcare wa
s well aware of 
Miechur
™s role in the organizing campaign, as Reitnauer had 
contacted Burns and provided si
gnificant detail to her on this 
score.  Burns, in turn, reported this to corporate HR, and at that 

time Miechur was the only e
mployee at Easton she k
new to be 
involved in union organizing.  
Thus, by the time of the Nove
m-ber 21 solicitation incident, Miechur had been engaging in si
g-nificant protected activity and the Respondent had know
ledge 
of it.
 The third element of 
Wright Line
 requires the General C
oun-sel to show that Miechur
™s union activity was a motivating 
factor for the employer
™s action against Miechur.  This factor 
can be proved 
ﬁbased on direct evidence or can be inferred 
from circumstantial evidence based on the record as a whole.
ﬂ  Embassy V
acation Resorts
, 340 NLRB 846, 848 (2003).  
ﬁTo 
support an inference of unlawful motiv
ation, the Board looks to 
such factors as inco
nsistencies between the proffered reasons 
for the discipline and other actions of the employer, disparate 

treatment of certa
in emplo
yees compared to other employees 
with similar work records or offenses, devi
ations from past 
practice, and proximity in time of the discipline to the union 
activity.
ﬂ  Id.; 
Robert Orr/Sysco Food Services
, supra.  
 In this case the evidence strongly
 supports the finding that 
Miechur
™s union activity was a motivating factor for the disc
i-pline meted out to her.  
 There is dir
ect evidence of animus by ManorC
are that su
p-ports the General Counsel
™s case.  There are the prediscipline 
episodes of interrogat
ion.  There is the unlawful effort to di
s-courage employees from choosing union representation through 

the small group meetings and promises to remedy complaints.  
These provide some direct evidence of animus towards union 
activity, and in the case of the i
nterrogation, toward Miechur
™s union activity.  However, even more powerful than this direct 
evidence is the inferences that may be drawn from the record 
evidence regarding Miechur
™s discipline.  
 First, it is notable, that the discipline occurred just day
s after 
Miechur publicly supported the Union for the first time, trave
l-ing to Carlyle headquarters with the SEIU and being featured in 

a video on the SEIU website 
that discussed the trip.  Mano
r-Care management knew before this November 16 trip that 
Miechur
 was a union supporter.  But her first foray into public 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 226 advocacy for the Union did not go unnoticed.  The day she 
returned from the trip HR Director Heimbach approached 

Miechur and told her that I 
ﬁseen what you did.  I
™ve seen your 
video on the SEIU webs
ite.
ﬂ  Specter admitted she was 
ﬁprob
a-bly
ﬂ briefed by Johnson or Burns about Miechur and the union 
activity at the building upon her arrival to the building as a
d-ministrator on November 14.  Specter specifically testified that 
within her first week at East
on she learned of Miechur
™s ap-pearance on the SEIU website video from Johnson or Burns 
and attempted (unsuccessfully) to view the video.  Thus, 
Miechur
™s appearance on the SEIU video heightened co
ncern 
about her activities and drew attention to her now ope
n role as a 
union supporter.  The incident for which she was discipline 

occurred just a few days later, on November 21. 
 Second, the genesis of the incident is suspect.  I am not co
n-vinced one way or the other about Kushnerick
™s claim that she 
entered the 
nourishment room looking for a wanderguard.  
Normally they are not kept in the nourishment room, but Kus
h-nerick, asserted that an unnamed person told her she would find 
one in the nourishment room that evening.  I will assume that is 
true and she entered t
he nourishment room in search of a wa
n-derguard.  But I do not believe that she was looking for a wa
n-derguard
Ša grey device packaged in bubblewrap when she 
was rifling through the p
apers on the table in the nourishment 
room, pa
rticularly an area of the tabl
e where employees kept 
personal belongings.  There is no ev
idence, or testimony, or 
reasonable likelihood, that anyone told Kushnerick that this is 
the area of the room
Šthe tabletop where employees keep pe
r-sonal belongings
Šthat she would find a packaged wa
nder-guard.
45  As Collado testified, Kushnerick was 
ﬁlooking 
through papers.
ﬂ  I do not believe she was looking through 
them, in the precise area where Miechur kept her personal b
e-longings, in search of a wanderguard.  It should be remembered 
that Kushneric
k admitted that she had heard 
ﬁrumors
ﬂ that 
Miechur was asking residents to sign le
tters and she admitted 
that when she saw the Mundy letter thought it might be 
ﬁcon-nected to that rumor.
ﬂ  The Respon
dent
™s contention is that this 
was all coincidence.  I do
 not a
ccept that.  Kushnerick found 
what she was looking for and
Šand took it.  It is not proven 
(although it is possible) that Kushnerick knew or suspected the 
materials were in Miechur
™s possession.  I am unsure (although 
it is possible) that the Mu
ndy le
tter was removed from 
Miechur
™s bag.  But it hardly ma
tters.  In any event, Kushnerick 
knew she was taking a u
nion
-related paper.  She knew she was 
taking it from an area of the table where individuals kept pe
r-sonal belongings.  It was not laying open and 
unclaimed for her 
to take.  She looked for it.  She knew it did not belong to her 
and she took it.  I agree with the General Counsel that this is 
confiscation of union liter
ature
Šit literally was a letter created 
by the Union, for use in the organizing cam
paign
Šand a viol
a-tion of the Act.  
Alle-Kiski Medical Center
, 339 NLRB 361, 
45 Kushnerick was very vague in her testimony. She claimed she 
found the wanderguard, but could not recall if it was before, a
fter, or at 
the same time that she noticed t
he Mundy letter.  She could not recall 
providing the wanderguard to anyone, and no one test
ified that they 
received a wanderguard from her.  Her story relies on the wanderguard 
to justify her presence and her search but it disappears from her reco
l-lection 
after that. 
 366 (2003); 
NCR Corp.
, 313 NLRB 574, 577 (1993).  (unla
w-ful to confiscate union liter
ature from employee; 
ﬁEven if the 
Company
™s no
-distribution rule were valid, the Company had 
no legitimate basis for taking such action
ﬂ). Third, in an adumbration of the antiunion animus that mot
i-vated the coming discipline, when confronted by Miechur, 
Kushnerick warned Miechur to 
ﬁstop worrying about the Union 
and worry about your job.
ﬂ  This dire
ctive is clearly unlawful, 
as alleged by the General Counsel.  It is a very thinly veiled 

threat, positing, as it does, a conflict between union activity and 
job security.  See, 
Fieldcrest Cannon
, 318 NLRB 470, 488 
(1995), enfd. in relevant part, 97 F.3d 6
5 (4th Cir. 1996) (u
n-lawful threat of job loss for supervisor to tell employee he 
ﬁhad 
a right to go to the Board, but that it was his
 job he should wo
r-ry about
ﬂ).  And it provides pointed evidence of animus directly 
threatening Miechur
™s job because of he
r union activity.  
Brandt
-Airflex Corp
., 316 NLRB 315, 315
Œ316 (1995) (ev
i-dence that subsequent discharge of union steward was unla
w-fully motivated supported by prior statement to steward that he 
should 
ﬁworry more about his job than about [employer
™s de-linquent] benefit payments
ﬂ). Fourth, it is very troubling that in the disciplinary meeting, 
when Miechur accused the Respondent of disciplining her b
e-
cause 
ﬁyou know I called the SEIU,
ﬂ Gieroczynski did not take 
the opportunity to deny it, but rather, respo
nded, 
ﬁyes, we know 
that you called the Union.
ﬂ  This comment, testified to by 
Klinger and Miechur, and undenied by any management wi
t-ness, amounts to more than inferential evidence of animus
Šit is a direct explanation of motive.  Stripped from context, 
Gieroczynski
™s bare comment
Šthat the Respondent knows that 
Miechur called the Union
Šis bad enough.  It is a suspicious 
and inappropriate comment to make in an allegedly nondi
s-cri
minatory disciplinary meeting of the lead union activist.  But 
in context, it is
 worse.  Miechur voiced her suspicion that the 
discipline was attributable to her union activity.  Gieroczynski 

did not deny it, but appears to endorse that suspicion.  The me
s-sage was sent. 
 Fifth, it is obviously suspect that in order to determine the 
discipline for Miechur, the Respondent involved nearly its e
n-tire ma
nagement team, including its outside labor counsel and 
the head of corporate labor rel
ations Kilmurry, who was at the 
plant to advise on the antiunion campaign, and whose involv
e-ment in plan
t disciplinary actions was admitted by Heimbach to 
be atypical. 
 Sixth, in the face of the Respondent
™s claim that it was mot
i-vated to discipline Miechur solely for her role in soliciting res
i-dents to sign a letter complaining, inter alia, of staffing shor
tag-es, it is most striking that the Respondent
™s process for disc
i-plining Miechur demonstrated a total lack of interest in what 

she did or did not do, or the extent of the solicitation 
ﬁpro
b-lem,
ﬂ or who else might have been involved in committing this 
ﬁoff
ense.
ﬂ46   46 That is, until the hearing in this matter, when the Respondent su
d-
denly declared it to be vital to its interests that it be permitted to que
s-tion employees about their union activities and their i
nvolvement in the 
solicitation campaign.  I 
will return to this issue below, and the evide
n-
tiary ruling I made barring such inquiries.  For now, the point that must 
                                                                                                                       MANOR
 CARE HEALTH SERVICES
ŒEASTON
 227 While the preparation of Miechur
™s discipline notice i
n-volved the entire management of the facility, as well as the 
head of corporate labor relations, and outside labor counsel 
who drafted the disciplinary language, this frenzy of activity 
invol
ved zero investigation or interest in the underlying events.  
It must be remembered that, according to Kushnerick, she saw 
had seen 
ﬁa stack
ﬂ of Mundy letters, which su
ggests that the 
solicitations at issue may have been extensive.  Nonetheless, 

after Kush
nerick reported to Specter that 
ﬁshe had Trisha soli
c-iting people,
ﬂ the case was closed.  This short conversation, 
which neither Specter nor Kushnerick could recall much of, 
exhausted the employer
™s interest in the underlying events. 
 There was no attempt 
to find out which, if any, residents had 
been solicited.  There was no effort to talk to any residents 
about it.  There was no effort to find out whether the 
ﬁstack
ﬂ of 
solicitation letters indicated that many residents had been soli
c-
ited.  There was no ef
fort to talk to other employees to find out 
what if anything they knew.  There was no effort to talk to 
Miechur, to get her side of it, or to find out what she knew 
about the incident.  There were no announcements to emplo
y-ees, residents, families, or anyo
ne else, indicating concern.  
There was no written internal documentation or written discu
s-sion of these matters introduced into ev
idence.
 Under the circumstances, the Respondent
™s actions are e
x-tremely suspect, for a couple of reasons.  First, they are su
spect 
because the lack of due process in disciplining Miechur was an 
unexplained departure from the Respondent
™s normal practices, 
and bespeaks of interest in 
ﬁgetting
ﬂ Miechur rather than a 
concern with her conduct in soliciting residents.  As Heimbach, 
the HR Director at the time explained, discipline at the level 
meted out to Miechur
Ša final warning with termination pro
m-ised for a subsequent offense
Šﬂ wouldn
™t have [been] warran
t-ed . . . without investigating it first.
ﬂ  This was not the HR D
i-rector
™s mu
sings about her personal views of fairness in the 
workplace.  This was an admission that at Easton people are not 

typically disciplined to the edge of termination 
ﬁwithout inve
s-tigating it first.
ﬂ47  This bespeaks of an effort to 
ﬁget
ﬂ Miechur, 
as opposed 
to a legitimate concern with her conduct.  That 
Miechur had denied to Kushnerick that she solicited any of the 
letters, and denied it again in her disciplinary hearing, makes 
ever clearer that the lack of interest in Miechur
™s side of the 
story
Šor any info
rmation at all
Šis highly suspect.
48 be drawn is that contempor
aneous with Miechur™s discipline and its 
discovery of the solicitation issue, the R
espondent evinced no inter
est 
in these matters.  
 47 Notably, Miechur™s July 2006 suspension for using a resident™s 
telephone was reduced to a warning
ŠMiechur was paid for her time 
off
Šafter the Respondent™s investigation revealed that the resident had 
permitted Miechur to use the 
telephone.   
 48 Windsor Convalescent Center of North Long Beach
, 351 NLRB 
975, 984 fn. 40 (2007) (ﬁEnforcement of rules against employees wit
h-
out sufficient prior investigation of their alleged misconduct, including 
withholding from the accused details of
 the accusation and denying 
them an opportunity to explain or deny their alleged misconduct, is 

evidence of unlawful motiveﬂ); 
All Pro Vending, Inc.
, 350 NLRB 503, 
514 (2007); (
Diamond Electric Mfg
, 346 NLRB 857, 860 (2006) (ﬁthe 
failure to conduct a mea
ningful investigation or to give the employee 
[who is the subject of the investigation] an opportunity to explain may, 

under appropr
iate circumstances, constitute an indicia of discriminatory 
The Respondent
™s lack of interest in the facts surrounding 
Miechur
™s discipline calls into question the Respondent
™s mo-tives in a second way as well.  On brief the Respondent knows 
no limit to the damage it claims that t
he di
ssemination of the 
Mundy letter could cause.  It co
ntends (R. Br. at 41) that the 
dissemination of the letter could cause residents 
ﬁunnece
ssary 
distress, thereby hampering their trea
tment, or interfering with 
their medical care,
ﬂ and that the letter 
ﬁsought to threaten its 
entire operation by preventing
Šor at least impe
ding
Šthe grant 
of the license necessary to o
perate in Pennsylvania.
ﬂ  This is 
grandstanding.  We know it is grandstanding because the R
e-spondent
™s response at the time the letter was di
scovered
Šnone, with the exception of the swift convening of manag
ement 
and counsel to find a basis to discipline Miechur
Šbelies such 
claims.
49    Seventh, in revealing contrast to the lack of interest in the a
c-tual facts of t
he matter at hand, stands Manor
Care
™s vigorous 
interest in disciplining Miechur.  This interest was paramount, 
and overshadowed the professed interest in the offense of soli
c-itation.  This may be gleaned in a number of ways.  It is not just 

the extent of the involvement of corporate man
agement and 
even outside counsel in d
etermining the discipline that was 
extraordinary, but the manner in which the discipline was d
e-termined.  One can see the emphasis on disc
ipline, and not the 
offense, from Specter
™s explanation that the management group
 came to a decision on the discipline, 
ﬁWe wanted it to be a final 
written warning action but not a termination
ﬂ and the clear 
suggestion in Specter
™s testimony is that the work rule violation 
intent.  The Board has considered this factor in several recent ca
ses to 
find discharges unlawful where employees were denied the o
pportunity 
to provide a potentially exculpatory explanation prior to being di
s-charged, and to dismiss allegations of unlawful di
scharge where such 
an opportunity was providedﬂ) (Board™s brack
eting) (footnotes omitted) 
(quoting 
K&M Electronics.
, 283 NLRB 279, 291 fn. 45 (1987) (ﬁfailure 
to conduct a meaningful investigation or to give the employee an o
p-
portunity to explain has been regarded as an important indicia of di
s-criminatory i
ntentﬂ); 
Amptech, Inc.
, 342 NLRB 1131, 1146 (2004) 
(failure to inquire of [disciplined employee] as to what had occurred 
const
ituted a rush to judgment attributable to Respondent™s unlawful 
motivation to take adverse action against the leading pro
-union e
m-ployee on t
he premisesﬂ), enfd. 165 Fed. Appx. 435 (6th Cir. 2006); 
Southern Electronics Co., Inc.
, 175 NLRB 69, 72 (1969), enfd. 430 
F.2d 1391 (6th Cir. 1970) (investigation . . . was a one
-sided affair with 
the purpose not being to determine precisely what occurred
 in the 
stockroom that morning, but rather to secure sufficient reasons to just
i-fy a dischargeﬂ).  
 49 Specter, at the hearing, and the Respondent, on brief (R. Br. at 44), 
defend the lack of investigation on the grounds that ﬁit had a
lready been 
acknowled
ged where the letter came from.ﬂ  The Respondent knew all 
it wanted to know.  The letter had been found among Miechur™s b
e-lon
gings.  It did not have any interest in learning more.  Specter su
g-
gested that residents were not asked about the solicitations bec
ause 
Manorcare did not want to ﬁupsetﬂ the residents.  This was hard to 
accept.  With regard to allegations of far more serious breaches, such as 
matters of patient abuse, neglect, or substandard care, Manorcare u
n-
de
rtakes
Šindeed, is required by state auth
orities to undertake
Šinvestigations that involve interviewing residents about the all
egations.  
If the potential to upset a resident was the reason for the lack of an 
investigation into the allegations against Miechur, then, clearly, Mano
r-care was not part
icularly concerned with the solicitation. 
                                                                                                                                                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 228 was determined after the group decided on the appropriate pe
n-alty.  The point was to penalize Miechur.  Indeed, finding an 
appropriate work rule violation was a challenge.  There is no 
work rule against what Miechur did. No work rule against s
o-liciting residents.  No rule against asking employees to sign a 
letter to a
 political figure.  With regard to Miechur, the 
ﬁof-fense
ﬂ was an afterthought, even a prop, the point was to take 
the opportunity to discipline Miechur.  
 Notably, Specter testified that Miechur
™s July 2006 warning 
had been considered in determining the ap
propriate level of 
discipline.  It is troublesome, and unexplained by the Respon
d-ent, that Specter (and Burns and Ki
lmurry) did not speak with 
anyone involved in the July 2006 suspension and did not know 
that an investigation had largely vindicated Miechur
 and that 
she had been paid for the time she was suspended.  Moreover, 
Specter, Burns, and Kilmurry apparently paid no atte
ntion to 
the Manorcare policy that would render the July 2006 suspe
n-sion too dated to be relied on for a November 2007 incident.  
Thi
s unexplained deviation from Manorcare
™s disciplinary pol
i-cy is highly suspect and supports an inference of discrimin
a-
tion.  In fact, I suspect, based on the record as a whole, that 
Specter
™s reliance on the past discipline was perfunctory.  The 
larger pic
ture is of an employer determined, without much r
e-gard to the facts or the offense, to punish, albeit short of di
s-charge, the leading union activist who had recently taken her 
activism to a new public national level.  The larger picture is of 

an employer b
ent on putting Miechur on notice that she could 
be retaliated against and that she needed to step out of the lim
e-light with her union activism.  Indeed, such a suggestion would 
be made to Miechur in coming months.    
 Based on what I find was a transparent
 effort to 
ﬁget
ﬂ Miechur revealed by the Respondent
™s conduct, the General 
Counsel has amply satisfied his burden under 
Wright Line
.  There is a strong basis on which to infer that Miechur
™s disc
i-pline was motivated in signif
icant part by her union activit
ies. 
 As explained, supra, under 
Wright Line
, a discharge motiva
t-ed even in part by unlawful considerations is unlawful, su
bject 
to the employer
™s demonstration that in the absence of protec
t-ed activity the adverse employment action would have been 

taken a
nyway.  The question, then, is whether the R
espondent 
has proven that, even in the absence of Miechur
™s union activ
i-ty, it would have taken the same action against Miechur.
 The Respondent has not met its burden on this record.  I a
c-cept that the Respondent
 contends that the soliciting of res
i-dents is a punishable offense unprotected by the Act.
50  I will 
assume that it might have taken (lawfully, or unlawfully) some 
form of action against any employee that it found to be solici
t-ing a res
ident.  But the Resp
ondent
™s burden is to prove by a 
preponderance of evidence that it would have taken 
the
 same
 action against Miechur had she been otherwise uninvolved in 

protected activity.  The Respondent has proven no such thing.
 As to comparing other instances of discip
line with that i
s-sued to Miechur, I agree, to some extent, with the Respondent
™s argument that the solicitation at issue in this case is different 

from soliciting a resident to buy hospital scrubs.  Thus, the fact 
50 I do not accept this view, but for purposes of 
Wright Line
 anal
ysis 
I accept that the R
espondent so contends.  
 that CNA Shah appa
rently sold scrubs openl
y at the facility
Što 
employees, residents, and even a supervisor
Šwithout trigge
r-ing much of a response (when finally 
ﬁcaught
ﬂ in April 2008, 
she was given a nondisciplinary 
ﬁcoaching
ﬂ form reminding her 
that this was not allowed), does not shed much light 
on how the 
Respondent could be e
xpected to respond to the solicitation 
here, were it acting without regard to Miechur
™s union a
ctivity.  
But, with the caveat that this action was unique, or at least co
n-sidered unique by the Respondent, still the overall pi
cture of 
discipline at the facility raises a question as to whether, in the 

absence of protected activity, a final warning would have been 
issued.  Counsel for the General Counsel placed into evidence, 
without objection, all disciplinary warnings she found
 (based 
on a search pursuant to a subpoena duces tecum issued to the 

Respondent) that related to abuse, communications with res
i-dents, or inappropriate comments or co
mmunications by CNAs 
to residents.  A summary of these disciplinary warnings is i
n-cluded i
n Counsel for the General Counsel
™s brief (G.C. Br. at 
29 fn. 
39), and my independent review of the record esta
blishes 
that it is an accurate reflection of the record evidence.  That 
summary is as fo
llows:
51  Date
 Employee
 Warning
 Misconduct
 4-22-03  Empl
oyee 1
 1st wri
tten 
 CNA yelled at 
resident, 
grabbed and 
pulled res
ident, 
resulting in 
bruises 
 7-18-03 Employee 1
 2nd wri
tten 
 CNA released 
confide
ntial 
medical info
r-mation
 12-26-03 Employee 2
 1st wri
tten
 CNA refused 
to provide care 
for a resident 
(pu
tting splints 
on resident)
 9-17-04 Employee 3
 Action Plan
 CNA was rude 
to resident; 
complained to 
a resident 

about her s
u-pervisor
 10-23-05 Employee 4
 1st wri
tten
 CNA required 
resident to say 

ﬁplease;ﬂ  and 
made fun of 
res
ident
 1-22-06 Employee 5
 Coaching
 CNA raised 
voice; argued 
with resident, 
shook finger in 
51 I have deleted the names of the employees cited.  None of the ci
t-ed employees othe
rwise appears
 in the transcript and inclusion of their 
names is unnecessary.  The disciplinary warnings on which this su
m-mary is based is included in the record as General Counsel™s E
xhibit 
35.  
                                                                                                                        MANOR
 CARE HEALTH SERVICES
ŒEASTON
 229 res
ident™s face
 4-11-06 Employee 6
 Coaching
 CNA used 
threatening 
tone of voice 
with res
ident
 9-7-06 Employee 7
 Coaching
 CNA says 
inappropriate 

things in front 
of res
idents 
and families
 3-14-07 Emplo
yee 8
 Coaching
 CNA told res
i-dent she was 

not here to wait 
on you hand 
and foot
 5-27-07 Employee 9
 1st wri
tten
 CNA had poor 
attitude toward 
residents and 
did not provide 
necessary care
 12-12-07 Employee 
10 Coaching
 CNA told res
i-dent that he 
could not ﬁpul
l resident™s brief 

out of rear 
endﬂﬁ
 2-27-08 Employee 
11 Coaching
 Pointing at 
patient and 

needs to use 

more soot
hing 
tone with p
a-tients
 7-7-08 Employee 
12 3rd Final
 Failure to r
e-port abuse 
(res
ident™s wife 
slapped res
i-dent in face)
  Miechur received a t
hird and final warning for soliciting re
s-idents with the Mundy letter.  The 
only
 third and final war
ning 
in the record was given to an employee who failed to report a 

resident being slapped in the face.  An incident in which a res
i-dent was yelled at, pulle
d, and bruised, resulted in a 1
st wri
tten 
warning, as did the failure to provide necessary care, making 
fun of a resident, and refusing to provide care to a res
ident.  
Three months after the employee received a written warning for 

yelling, pulling, and bru
ising a resident, she r
eceived a second 
written warning for releasing confidential medical information.  
Rudeness, threatening tones, and inappropriate comments wa
r-ranted an action plan, or a nondiscipl
inary coaching citation, as 
did Shah
™s selling of hosp
ital scrubs to residents in the spring of 
2008.
 In deference to the Respondent
™s contention that soliciting 
residents to sign the Mundy letter is different than other solic
i-tations, and other disciplinary events, I did not (and do not) rely 

on a finding of
 disparate disciplinary penalties as evidence in 
support of the General Counsel
™s initial burden under 
Wright 
Line
.  As demonstrated above, there are other indicia that a
m-ply satisfy that burden.  But I have i
ncluded this review of other 
disciplinary actio
ns taken by the R
espondent because it is clear 
that
Ševen if not relied upon to advance the General Counsel
™s initial 
Wright Line 
burden
Šthe disciplinary history of the faci
l-ity is also not supportive in the least of an effort by the R
e-spondent to claim tha
t it would have disciplined Miechur with 
the same severity had she not been a union activist.  Putting 
aside the procedural irregularities in Miechur
™s discipline, it is 
impossible for the Respondent to show that, on this record, 
Miechur
™s penalty for aski
ng residents to sign a letter fits wit
h-in the typical punishments provided to employees.  The asse
r-tion (and I hasten to add that the Respondent does not actually 
make the argument) that asking a resident to sign a letter 
equates with watching a resident b
e slapped in the face would 
be, to put it mildly, not self
-evident.  In sum, one does not r
e-view the list of disciplinary warnings for resident
-related issues 

and conclude that it aids the Respondent in meeting its burden 
of showing that it would have take
n the same action against 
Miechur for soliciting the Mundy letter even in the absence of 
her pr
otected activity.
 At bottom, Respondent
™s claim is a bald appeal that in its 
judgment the solicitation was so egregious an offense that (a
s-suming, a good
-faith b
elief that Miechur committed it) it would 
have taken the same action against Miechur even in the absence 
of her protected activity.  
 However, the record leads me to disbelieve this defense.  
The claim is contradicted by some of the same factors from 
which
 the infe
rence of discrimination arise.  Kushnerick found 
ﬁa stack
ﬂ of the Mundy letters.  Yet ManorC
are seemed willing, 
without investigation, to attribute everything to Miechur, and 
showed no interest in whether other employees were i
nvolved 
in the activ
ity.  If ManorC
are sincerely believed that the solic
i-tation of the Mundy letter, without regard to Miechur
™s union 
activism, warranted such a harsh response it would not have 

been indifferent to the potential scope of the solicitation or the 
potential invo
lvement of other employees.  But the Respondent 
was indifferent to the potential involvement of other emplo
y-
eesŠother employees without a record of union acti
vity.  This 
suggests that ManorC
are
™s interest was in punishing Miechur, 
not in punishing the offe
nse of soliciting residents without r
e-gard to union activism.  Similarly, the Respondent brazenly 

ignored, without explanation, its own disciplinary policies in its 

zeal to discipline Miechur.  It has not proven that it ignores its 
disc
iplinary rules with 
regard to other employees.  It has not 
offered an explanation for doing so here.  The obvious concl
u-sion is that it has failed to prove that it would have acted the 
same way in the absence of Miechur
™s union activity.
52  52 The Respondent cites 
Tom Rice Buick
, 334 NLRB 785 (2001) in 
support of
 the claim that it has met its burden of pro
ving it would have 
disciplined Miechur in the absence of u
nion activity.  However, 
Tom 
Rice Buick
, a case in which an employee was discharged for lea
ving 
work early, is a very different case from that at bar here
.  In 
Tom Rice 
Buick
, the General Counsel™s prima facie case rested on a co
mpelling 
array of earlier unlawful actions involving the discharged employee.  
While the infe
rence of unlawful motivation was compelling, 
none
 of 
the evidence supporting the General
 Counsel™s case concerned the 
employer™s conduct in the disciplining of the employee for lea
ving 
early.  The employer™s conduct in the discharge did not involve impr
o-
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 230 2.  Was Miechur™s alleged conduct p
rotected?
 Utilizing a 
Wright Line 
analysis, I have found that Mano
r-Care has failed to persuade by a preponderance of the evidence 
that it would have given Miechur a third and final warning in 

the absence of her protected union activities.  This makes it 
unnecessary to determine whether, as asserted by the General 
Counsel, the conduct for which the Respondent disc
iplined 
Miechur was protected activity.  However, as an altern
ative to 
the 
Wright Line 
analysis, I conclude that the activity for which 
Miechur was
 disciplined was protected by the Act.  Therefore, 
assuming that the Respondent disciplined Miechur only for the 
motivations it asserts
Ši.e., because it believed she solicited 
residents with the Mundy letter
Šthis provides an independent 
basis for finding a
 violation, without regard to my findings 
pursuant to the 
Wright Line 
analysis. 
Nor
-Cal Beve
rage Co
m-pany, Inc.
, 330 NLRB 610, 611 (2000) (
Wright Line 
analysis 
inappropriate where causal connection between pr
otected acti
v-ity and discipline is undisputed, th
e only issue is whether that 
activity lost its protection under the Act because of conduct by 

employee).
 According to the Respondent, Miechur was disciplined for 
soliciting residents, but, in particular, for soliciting them to sign 
the Mundy letter, a form
 letter intended to be sent to a state 
representative to seek a legislative hearing.  The Respondent 
contends that the letter disloyally disparages the Respondent in 
a manner that renders the solicitation unprotected activity.
 First, putting aside for the 
moment the claims of disparag
e-ment and disloyalty, the fact of soliciting residents cannot be a 
basis for disciplining Miechur in this case.  
ﬁEmployees have a 
statutorily protected right to 
solicit sympathy,
 if not support, 
from the general public, custom
ers, supervisors, or members of 
other labor organizations.
ﬂ  NCR Corp.
, 313 NLRB 574, 576 
(1993).  
ﬁ[T]he Board has found employee communications to 
third parties seeking assistance in an ongoing labor dispute to 
be protected where the communications empha
sized and f
o-cused upon issues cognate to the ongoing labor dispute.
ﬂ  Allied 
Aviation Service Co.
, 248 NLRB 229, 230
Œ231 (1980), enfd. 
w/o op. 636 F.2d 1210 (3d Cir. 1980); 
Five Star Transport
a-tion
, 349 NLRB 42, 45 (2007) (
ﬁemployees do not lose their 
Sect
ion 7 protection simply because
 they seek 
‚to improve 
terms and conditions of employment or otherwise improve their 
lot as employees through channels outside the immediate e
m-ployee
-employer relationship
™ﬂ) (quoting 
Eastex, Inc. v. NLRB
, 437 U.S. 556, 565 (
1978), enfd. 522 F.3d 46 (1st Cir. 2008)).  
 In 
Misercordia Hospital Medical Center v. NLRB
, 623 F.2d 
808, 812 (2d Cir. 1980), the Court of Appeals upheld the 
prieties, a rush to judgment, or other suspicious conduct that itself 
provided the basis f
or the inference of unlawful motiv
ation.  Here, by 
contrast, it is the Respondent™s process of disc
iplining Miechur that is a 
large part of the case against the Respondent.  It therefore cannot re
a-sonably equate itself to the employer in 
Tom Rice Buick
, wh
ich co
n-
vinced the ALJ, and a Board majority, that, notwithstanding its earlier 
unla
wful conduct, the discipline taken against the employee would have 
occurred notwithstanding the employee™s unrelated protected activ
ities.  
Here, by contrast, the actual pro
cess of disciplining suggests an effort 
to ﬁgetﬂ Miechur, thus fatally u
ndermining the Respondent™s bald claim 
that it would have similarly treated anyone accused of soliciting a res
i-dent with the Mundy letter. 
 Board
™s finding of a violation
53 where a hospital discharged a 
nurse for providing information ab
out 
ﬁserious deficiencies in 
the quality of care
ﬂ to a body charged by law with determining 
the hospital
™s state and Medicare accreditation.  The Court 
explained:
   The Supreme Court has
 [   ] rejected the view that e
mployees 
lose their § 7 protection ﬁwhe
n they seek to improve terms 
and conditions of employment or otherwise improve their lot 

as employees through channels outside the immediate e
m-ployee
-employer relationship.ﬂ  
Eastex, Inc. v. NLRB
, 437 
U.S. 556, 565 (1978).  The Court noted in 
Eastex
 that §
 7 re-peatedly has been interpreted as protecting employees who 
ﬁseek to improve working conditions through resort to admi
n-istrative and judicial forumsﬂ or through ﬁappeals to legisl
a-
tors.ﬂ Id. at 566 (citing cases). 
  In the instant case, the Easton emplo
yees were seeking to 
improve working conditions through, 
ﬁappeals to legislators.
ﬂ  They did so through letters to Representative Mundy and they 

solicited, at least in one or more instances, patients to send 

letters to Mundy as well.  It is clear that in h
ealth care settings, 
employers may impose more 
ﬁstringent prohibitions
ﬂ on solic
i-tations, but absent special circumstances, employees
™ retain 
substantial rights to communicate with other employees and 

third parties:  
  In recognition of the fact that a hos
pital™s primary fun
ction ﬁis 
patient care and that a tranquil atmosphere is essential to ca
r-rying out that function,ﬂ the Board has permitted health care 
facilities to impose somewhat more ﬁstringent prohibitionsﬂ 
on solicitation and distribution than are 
generally permitted. A 

hospital may prohibit solicitation and distribution at any time 
in immediate patient care areas (such patients™ rooms, opera
t-
ing rooms, X
-ray areas, therapy areas), even during nonwor
k-ing time.  However, a hospital may not ban solici
tation and 
distribution in other areas to which patients and visitors have 

access (such as lounges and cafeterias) unless the evidence 
shows that such a ban is necessary to avoid a disruption of p
a-
tient care. 
  The Carney Hospital
, 350 NLRB 627, 643
Œ644 (2
007) (cit
a-tions and footnote omitted).  
 In 
The
 Carney Hospital
, the Board sp
ecifically rejected the 
employer
™s contention that a total prohibition on solicitation of 
patients could pass muster under the Act (absent a showing that 

such a ban is necessary t
o avoid disruption of patient care).  In 
The Carney Hospital
, the Board found that the employer viola
t-ed Section 8(a)(1) by maintaining a rule barring employee s
o-licitation of patients.  As the 
administrative law judge 
ex-plained, in re
asoning adopted by th
e Board: 
  The Respondent contends that its rule is permissible because 
employees only have the right to solicit and distribute to ﬁot
h-er employees, not clients of the institution.ﬂ It is unsurprising 
that the Respondent cites no authority for this proposi
tion 
since it is contrary to applicable law. In 
UCSF Stanford 
Health Care
, 335 NLRB 488, 535
Œ536 (2001), enfd. 325 F.3d 
334 (D.C. Cir. 2001), cert denied [
540 U.S. 1104 (2004)
 ], the 
53 Misercordia Hospital Medical Center
, 246 
NLRB 351 (1979).
                                                                                                                                                          MANOR
 CARE HEALTH SERVICES
ŒEASTON
 231 Board affirmed that a hospital violated the Act when it mai
n-tained a poli
cy that prohibited solicitation and distribution to 
nonemployees. The United States Court of Appeals for the 
D.C. Circuit u
pheld the Board™s decision, stating: 
  [N]either this court nor the Board has ever drawn a 
substantive distinction between solicitati
on of fellow 
employees and solicitation of nonemployees. To the 

contrary, both we and the Board have made clear that 
[National L
abor Relations Act] sections 7 and 8(a)(1) 
protect employee rights to seek support from none
m-ployees.
  Stanford Hospital & Clini
cs v. NLRB
, 325 F.3d 334, 343 
(D.C. Cir. 2001).   Similarly, in 
NCR Corp.
, 313 NLRB 574, 
576 (1993), the Board stated that ﬁEmployees have a statutor
i-ly protected right to solicit sympathy, if not support, from the 
general public, customers, supervisors, o
r members of other 
labor organizationsﬂ by distributing union literature to them.  
See also 
Santa Fe Hotel & Casino
, 331 NLRB 723, 730 
(2000) (ﬁ[T]he fact that off
-duty employee distributions .
 . . 
were to customers rather than to other employees . . . is 
an i
r-relevant consideration.ﬂ)  Therefore, the Respondent™s arg
u-ment based on the nonemployee status of patients and vis
itors 
fails.
  Thus, Respondent
™s position that it can absolutely prohibit 
solicitation of residents, their families, or the public is at
 odds 
with Board precedent.  
 No considerations have been shown that would justify a total 
ban on solicitation to avoid disruption of patient care or to 
avoid di
sturbance of patients.  Specter relied upon the fact that 
the facility is a permanent 
ﬁhome
ﬂ to many patients as grounds 
for claiming they should be ins
ulated from all solicitation in all 
areas of the facility.  I do not think that follows, or that it may 

be assumed that all solicitation is upsetting to patients.  Certai
n-ly, no evidence was offered 
to support this view.  Indeed, as the 
Union points out, the Commonwealth of Pennsylvania takes a 

decidedly different view of efforts to insulate nursing home 
residents from those who would encourage the residents to 
agitate for change.  Respondent
™s employ
ees are (by virtue of 
state law) trained to co
mply with Pennsylvania regulations, 
including 28 Pa Code § 201.29, which states that residents of 
nursing homes: 
  ﬁshall be encouraged and assisted throughout the period of 

stay to exercise rights as a residen
t and as a citizen and may 
voice grievances and recommend changes in policies and se
r-vices to the facility™s staff or to outside representatives of the 
residents™ choice.ﬂ  
  I do not suggest that the Pennsylvania regulations directly 
govern the employees
™ right to solicit residents.  But the regul
a-tions reflect a considered and different view of the best interests 
of residents, at odds with the Respondent
™s unsubstantiated 
view that the solicitation of a resident to complain to a state 
representative about
 facility conditions should be banned on 
grounds that it will 
ﬁupset
ﬂ the resident.  In the absence of any 
evidence to support Spe
cter
™s assertion, it cannot justify a total 
ban on solicitation.
54  Thus, the Respondent has failed to demonstrate circumstan
c-es that would justify a total prohibition on solicitation to fam
i-lies or residents.  Accordingly, Gieroczynski and Specter
™s claims that there was an unwritten, undocumented rule barring 

all solicitation of residents could not justify Miechur
™s disc
i-pline,
 were it true.  In fact, I do not believe there was any such 
rule.
55    That there is 
no rule prohibiting solicitation of patients and 
the public would call into question the ability of the Respon
d-ent to discipline an employee for soliciting a resident eve
n in a 
patient care area.  However, that distinction is not at issue.  
Miechur
™s discipline was not predicated, at any time, or in any 
54 I note that the fact that the facility is a longterm home to some p
a-tients renders more not less important the distinction between patient 
care areas
Šwhere solicitation can be r
estricted
Šand nonpatient care 
areas
Šthe ver
itable neighborh
ood of the residents
Šwhere solicitation 
may not be restricted absent a showing of a likelihood of disturbance to 

patients or interfe
rence with patient care.  When a patient goes out to sit 
in common sitting area, open to families and p
atients alike, or whe
n the 
patient walks through the lobby to the hair s
alon or cafeteria, or to do 
laundry, the presumption cannot be that they want Manorcare to ins
u-
late them from noncoerced conversation, including with an employee, 

about matters of common concern.  The Resp
ondent suggests (R. Br. at 
41
Œ42) that the presence in its facility of patients suffering from d
e-mentia provides a basis to prohibit and punish the solicitation of all 
residents.  This is an untenable and quite objectionable suggestion.  The 
evidence is li
mited on the number of residents or patients afflicted with 
dementia, or the extent of this disability, but CNA Xavier Cordes est
i-mated that at least half of the residents of Unit 2, where Miechur 
worked, were ﬁalert and oriented.ﬂ  Limiting the solicitati
on of patients 
who are disoriented would be appropriate, as are many limitations with 
regard to infirm patients.  Ho
wever, this does not justify the banning of 
the solicitation of all patients.  The Section 7 right of an employee to 
seek support from third
 parties, and, just as i
mportant, the desire of an 
alert and oriented patient or resident to receive information and make a 
decision to send a le
tter to a state representative, cannot so easily be 
jettisoned.  The prospect of Manorcare barring the right of
 all residents 
to receive inform
ation and to sign a letter to a public official is no less 
frightening, and no less an incursion on their dignity, than the prospect 
alluded to by the Respondent of an infirm patient being pressured by an 
employee to sign or
 adopt a statement or position.  Neither need nor 
should be tolerated.  In this case, the Respondent o
ffers no evidence, 
makes no claim, and, indeed, made no effort to find out, that an infirm 
res
ident was asked to review, much less asked to sign the Mundy
 letter.  
But the pre
sence of the infirm in the patient population cannot satisfy 
the employer™s burden to show circumstances warranting a total ban on 

solicitation that would sweep away of the rights of employees to di
s-cuss with any patient matters of mut
ual concern, including, and pe
r-haps, particularly, the right to petition the government. 
 55 I recognize that Gieroczynski testified that it was ﬁa generally 
known policy that we do not solicit residents,ﬂ and Specter test
ified that 
ﬁ[o]ur policy is not to
 solicit residents.ﬂ   I reject and di
scredit this 
testimony.  Nothing substa
ntiates either claim.  There is no evidence 
that anyone was told of such a rule, it is not i
ncluded in or alluded to in 
the multiple written work rules (inclu
ding those limiting s
olicitation of 
other employees), and there is no evidence that managers ever had 

discussions with e
mployees, or among themselves to this effect.  At 
best, Gieroczynski and Specter were testifying as to their view of what 
the rule on solic
itation should be.
  
However, their preferred rule would 
be unla
wful and an unlawful basis to discipline Miechur.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 232 manifestation of Respondent
™s explanation of its actions, on the 
claim that Miechur solicited a patient in a patient care
 area.  
There is no evidence that she did this, and the Respondent has 
never expressed concern with that delineation.  Miechur was 
disciplined for soliciting a resident with the Mundy letter
Šwithout regard to where it happened.  A prohibition on such 
solic
itation is unlawful unless in its particulars this solicitation 
had some characteristic
Šin the manner in which it was carried 

out or in its content
Šthat caused the e
mployee soliciting to 
lose the protections of the Act.  
 In this case the nub of the Respon
dent
™s claim is that the 
contents of the Mundy letter places the soliciting employee 
beyond the protection of the Act.  As indicated in Miechur
™s disciplinary notice, the Respondent maintains that the Mundy 

letter is disparaging and its distribution consti
tuted disloyalty 
on the part of Miechur.  In the Respondent
™s view, the offensive 
part of the Mundy letter was its statement that 
ﬁ[a]t my facility, 
we are very short staffed and it affects the care of our res
i-dents,
ﬂ and its exhortation to representative 
Mundy that she 
make sure that Pennsylvania Department of Health officials 
ensure that the change of ownership of Manor Care to Carlyle 
ﬁdoes not negatively impact care provided to residents in the 
Commonwealth.
ﬂ I do not agree that a ManorC
are employee dis
tributing the 
Mundy letter would lose the protections of the Act.  
 First, subject of the Mundy letter squarely concerned issues 
of working conditions that had already been a prominent fe
a-ture of SEIU
™s labor dispute with Manor Care.  That the letter 
expre
ssed concern with patient welfare does not contradict this 
conclusion.  The Board has recognized that 
ﬁ[i]n the health care 
field, patient welfare and working conditions are often inextr
i-cably intertwined.  In this connection, employees
™ statements 
regardi
ng patient care and/or staffing levels have been found 
protected where it was clear from the context of the statements 

that they related to a labor dispute and/or employees
™ terms and 
conditions of employment.
ﬂ Valley Hospital Medical Center, 
351 NLRB 1250
, 1252 (2007) (citations omitted); 
Mise
rcordia 
Hospital Medical Center v. NLRB
, 623 F.2d 808, 813 (2d Cir. 

1980)
 (discussing relationship between welfare of patients and 
working conditions of hospital staff).  In this case, the Mundy 
letter statements abou
t staffing and care were very much a part 
of both the Union
™s labor dispute with the employer and the 
employees
™ demo
nstrated concern with terms and conditions of 
employment.  The Mundy letter added to concerns with staffing 
and other terms and conditions 
of e
mployment that had already 
been part of the SEIU organizing campaign,
56 had prev
iously 
56 See e.g., GC Exh. 27 (SEIU ﬁwhite paperﬂ released October 10 at 
press conference in Harrisburg, Pennsylvania, raising co
ncerns about 
potential affect on staff
ing and other issues affec
ting employees and 
patients of the Carlyle purchase of Manor Care);  GC Exh. 26 (Septe
m-ber 20 Washington Post article ﬁUnion Protests Carlyle™s Bid for Ma
n-
or Care,ﬂ quoting SEIU official: ﬁIts not that we are against pr
ivate 
equit
y, but we believe companies like Ca
rlyle, because of their huge 
size, have to match that size with responsible actions in terms of the 
impact of their deals on wor
kers and seniors.ﬂ); GC Exh. 18 (November 
16 SEIU press release,  ﬁ‚There are not enough cert
ified nurse assi
s-tants at this facility and Carlyle needs to do something about that,™ said 
been voiced in hearings convened by representative Mundy in 
November, and repeatedly raised by employees to management 

in the small group meetings held at the end of
 October.   The 
letter urged that state officials e
nsure that Carlyle
™s assumption 
of the company did not negatively affect care
Ša goal that 
Manor Care, the  SEIU, and the state officials all claimed in 

hearings to share.  At the Nove
mber 13 hearings befor
e the 
Pennsylvania House Aging & Older Adult Services Committee, 

Stephen L. Guillard, Executive Vice President and Chief Ope
r-
ating Officer of HCR Manor Care pledged that 
ﬁ[w]e will not 
reduce staffing of caregivers in our nursing centers or assisted 
living
 centers and our staffing levels are well above requir
e-ments set by the Commonwealth of Pennsylvania.
ﬂ  Concern 
over staffing issues was very much a part of the previous hea
r-ings chaired by representative Mundy.  Thus, this is a case 
where the Board
™s reco
gnition that 
ﬁ[i]n the health care field, 
patient welfare and working cond
itions are often inextricably 
intertwined
ﬂ is particularly apt.
  However, even an otherwise protected statement will be 
found unprotected if the Board evaluates the communication 
and
 determines that it is 
ﬁso disloyal, reckless, or maliciously 
untrue as to lose the Act
™s protection.
ﬂ  Endicott Interconnect 
Technologies
, 345 NLRB 448, 450 (2005), enf
.. denied, 453 
F.3d 532 (D.C. Cir. 2006).  As the Board recently explained, 

ﬁ[i]n deter
mining whether employee conduct falls outside the 
realm of conduct protected by Section 7, we consider whether 
‚the attitude of the employees is flagrantly disloyal, wholly 
incommensurate with any grievances which they might have, 
and manifested by public 
disparagement of the employer
™s product or undermining of its reputation . . .
ﬂ  Five Star Tran
s-portation
, supra at 46 (quoting 
Vandeer
-Root Co.
, 237 NLRB 
1175, 1177 (1978)).
 In evaluating the alleged disloyalty and disparagement of 
employee solicitation w
ith the Mundy letter, the case of 
Profe
s-sional Po
rter & Window Cleaning Co.
, 263 NLRB 136, 139 
(1982), enfd. 742 F.2d 1438 (2d Cir. 1983) is instructive.  In 
that case, a maid worked for a cleaning company that pr
ovided 
maid services to a nursing home.  Sh
e and coworkers wrote to 
the nursing home complaining that her e
mployer was using 
poor products, had taken necessary supplies away from the 
maids and that because of this 
ﬁthe floors are not really being 
cleaned
ﬂ and 
ﬁthis facility is deteriorating.
ﬂ  The 
letter urged 
the nursing home to 
ﬁtake a good long look at what [Respon
d-ent] is doing to your facility
ﬂ and stated that 
ﬁwe feel that it is 
our duty to inform you of the situation before it is too late.
ﬂ  The cleaning service discharged the employee who in
stigated 
the letter.  The Board found that the discharge violated the Act.  
In doing so, the Board specifically rejected the contention that 
the letter constituted disparagement removing the employee 
from the protections of the Act.  The Board explained th
at it 
ﬁhas traditionally been careful to distinguish between dispa
r-agement of an e
mployer
™s product and the airing of what may 
be highly sensitive issues.  We have observed that 
‚absent a 

malicious motive, [an employee
™s right to appeal to the public 
is no
t dependent on the sensitivity of [an employer] to his 
Jos
ephine Miechur  [Trisha Miechur™s mother] whose mother lives in a 
Manor Care nursing home in Easton, Pennsylvaniaﬂ).
                                                                                                                                                          MANOR
 CARE HEALTH SERVICES
ŒEASTON
 233 choice of forum.
ﬂ 263 NLRB at 139 (footnotes omitted) 
(Board
™s bracketing) (quoting 
Richboro Co
mmunity Mental 
Health Council, 
242 NLRB 1267, 1268 (1979)).  Revie
wing the 
letter sent by the cleaning mai
d, the Board found that the 
ﬁpur-pose of the letter was not to injure Respondent by i
mpugning its 
operation.  On the contrary, by urging [the nursing home] to 
take a 
ﬁgood long look
ﬂ at the facility and by stating that it was 
their duty to inform him of the
 situation 
‚before it is too late,
™ [the employee] and the other employees demonstrated that their 

purpose was to encourage [the nursing home] to re
medy the 
various problems they were encountering in their working co
n-ditions.
ﬂ  Id.   
 In this case too, the
 Mundy letter
™s co
ncern with patient care 
was not intended to disparage or harm the Respondent.  Rather, 
it added to the already well
-established efforts by the U
nion 
and the employees to ensure that their terms and conditions of 

employment, including staf
fing levels, would not suffer as a 
result of the Carlyle takeover.  Its goal was to protect emplo
y-ees from adverse changes to terms and conditions of emplo
y-ment such as staffing issues.  Contrary to the suggestion of the 
Respondent, the letter, and the emp
loyees
™ efforts, did not seek 
to block, or advocate that state officials block, Carlyle from 
taking over Manor Care.  The letter and the employees
™ efforts, 
were not directed at harming the Respondent, but rather, by all 

evidence constituted an effort to p
ush the Respondent to r
edress 
problems at the facility and advocate for unionization.  Those 

are lawful and protected goals.  That the forum was political, 
and therefore, in a democracy, public, does not militate against 
this conclusion.  As in 
Professiona
l Porter & Window Clea
n-ing
, ﬁthe sensitivity of [an employer] to [employees
™] choice of 
forum
ﬂ does not control the employees
™ rights to a
ppeal to the 
public. 
 Notably, there was nothing 
ﬁmaliciously untrue
ﬂ about the 
Mundy letter.  To the co
ntrary, the em
ployees
™ sincere concerns 
with short
-staffing could hardly be news to Manorcare ma
n-agement: the employees had co
mplained of staffing issues at 
the small group meetings and resolution of staffing issues was 

the lead item on the Easton Action Plan introduced
 into ev
i-dence at the hearing.  The e
mployees testified at the hearing 
about their personal experiences with and concerns about staf
f-ing issues.  There is not the slightest evidence that the concerns 

were not sincerely held, or not based on employees
™ pers
onal 
experiences.  See, 
Valley Hospital
, supra 
1254
 (stat
ements, 
including statements regarding staffing cuts, not 
ﬁmal
iciously 
false
ﬂ when based on employees
™ own observations and co
n-versations with other e
mployees).  
 Nor can the Mundy letter be said to 
be inflammatory.  It is a 
soberly written letter, e
ntirely free of reckless, coarse, or even 
arch rhetoric.  Moreover, it is worth noting that while the le
t-ters, once signed were intended to be sent to representative 

Mundy, and could lead to public test
imony, the solicitations at 
issue were not publicly and indiscriminately distri
buted to the 
broader public.  The solicitation for which Miechur was disc
i-plined was made to residents, presumably also to family me
m-bers, and employees.  The letters were made pub
lic only once 
the resident (or other signatory) had signed the letter
Šin e
s-sence, converting it to their own.  The Board has recognized 
that in assessing whether arguably disloyal or disparaging co
n-duct loses the protection of the Act, the extent of the pu
blicity 

and extent of the public nature of the communication is signif
i-cant.  See, 
Mountain Shadows Golf Resort
, 338 NLRB 581, 583 
(2002) (pointing out that public nature of flyer, among other 

factors, increased justification for discipline of employee co
m-pared to private document criticizing employer that employee 
had previously authored).  Thus, the solicitations at issue were 
not made by employees to the public at large, but were provi
d-ed to more narrowly interested parties
Šthat is, parties v
itally 
inter
ested in the issue of staffing at this facility.  Whatever else 
staffing is, it is, undeniably, a core term and condition of e
m-ployment, the discussion of which is entitled to the Act
™s pr
o-tection.
 On this record, even assuming that Miechur engaged in the 
conduct for which she was disciplined
Šsoliciting a resident to 

sign the Mundy letter
Šthe conduct is protected activity in su
p-port of better working conditions.  Although I do not believe I 
need to reach the issue, were it necessary, I would find that if, 
as the Respondent claims, it would have disciplined Miechur 
with a final warning in the absence of her other union activity, 
then the discipline was violative of the Act.  
Burnup & Sims, 
Inc.
, 256 NLRB 965 (1981).
57 3. The evidentiary ruling barring the Res
pondent 
 from obtai
ning the identify of employees who engaged
  in union activity  
 At the hearing I sustained the General Counsel and Union 
objections to the Respondent
™s effort to inquire into the identity 
of employees
Šother than Trisha Miechur
Šwho were e
ngaged 
in union activity  (Tr. 73
Œ81).  Inquiry into Trisha Miechur
™s union activity was permitted.  
 In its brief, the Respondent has renewed its objection to my 
ruling.  I have considered the additional argument set forth in 

the Respondent
™s brief.  Howe
ver, upon consideration, I renew 
my ruling.
 Board precedent is clear that in considering this issue, I must 
balance the confidentiality interests of employees to engage in 

union activity
Šinterests the Board views as an 
ﬁoverriding 
concern
ﬂŠagainst the Resp
ondent
™s right to full and effective 
cross examination.  In this case, the confidentiality rights of 

employees to not have their union activity disclosed to the R
e-spondent far outweighs the largely irrelevant
Šif we stretch to 
make a point we can call it ma
rginally relevant
Šfacts concer
n-ing the union activity of employees other than Miechur.  
 National Telephone Directory Corp.
, 319 NLRB 420 (1995), 
involved a strikingly similar situation to that at bar here.  In that 
57 Given my findings, I decline to consider 
the General Counsel™s 
third claim, which is based on the Supreme Court™s decision in 
NLRB v. 
Burnup & Sims 
: I decline to consider the General Counsel™s contention 
that Miechur did not engage in soliciting of a resident, that the mere 
possession of the sig
ned Mundy le
tters was protected activity (even if 
the solicit
ation was not), and therefore that the disciplining of Miechur 
for conduct she did not engage in, occurring in the course of protected 

activity, violated the Act.  See, 
NLRB v. Burnup & Sims, Inc
., 379 U.S. 
21, 23
 (1964) (ﬁ
§ 8 (a)(1) is violated if it is shown that the [disc
iplined] 
employee was at the time engaged in a protected activity, that the e
m-
ployer knew it was such, that the basis of the di
scharge was an alleged 
act of misconduct in the c
ourse of that activity, and that the employee 
was not, in fact, guilty of that misconductﬂ).
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 234 case, as here, the General Counsel alleg
ed that an employee 
was unlawfully disciplined (discharged in 
National Telephone 
Directory
) for engaging in union activity.  Similar to here, a 
union organizer in 
National Telephone Directory
 testified that 
the discharged employee assisted in organizing em
ployee su
p-port for the union and arranged meetings between the union 

organizer and the employees.  On cross
-examination, the e
m-ployer sought to have the union organizer reveal the names of 

employees who attended these union meetings, and demanded 

productio
n of notes and cards signed at the meeting that would 
reveal those in attendance.  Here too, the issue arose when 
Manorcare
™s counsel asked union organizer Dennis Short about 
Easton employees who were involved in union activities. 
 In 
National Telephone Di
rectory
, the Board rejected the e
m-ployer
™s effort to compel testimony (and quashed subpoenas 
seeking information) revealing the identity of employees e
n-gaged in union activity.  The Board explained:
  The confidentiality interests of employees have long bee
n an 
overriding concern to the Board.  Generally, an employer who 

seeks to obtain the identities of employees who sign author
i-
zation cards and attend union meetings violates the Act. I
n-deed, an employer may not surveil its employees to obtain 
such informat
ion, and may not give its employees the impre
s-sion that it has surveilled
--or will surveil
--them to obtain such 
information. Further, an employer violates the Act if it que
s-tions its employees about this information. 
  . . . .   In addition to the employee
s™ confidentiality interests, the ot
h-er concern raised here is the Respondent™s right to cross
-examine the General Counsel™s witnesses about events test
i-
fied to on direct examination. Generally, all parties are affor
d-ed an opportunity for full cross
-examin
ation of witnesses in 
unfair labor practice proceedings. See the Board™s Stat
ements 
of Procedure Section 101.10(b)(2) (ﬁEvery party has the right 
. . . to conduct such cross
-examination
 as may be r
equired for 
a full and true disclosure of the facts.ﬂ). A f
ull cross
-examination includes the right to test the credibility of the 
General Counsel™s witnesses by asking legitimate questions 
about subjects brought out on direct examin
ation.
 In balancing these two legitimate interests, we are guided by 
the policies 
set forth in 
NLRB v. Robbins Tire & Rubber Co.
, 437 U.S. 214 (1978).  There, the S
upreme Court balanced the 
confidentiality interests of employee affiants who had not te
s-tified in a hearing, with an employer™s interest in obtaining 

their affidavits for the
 purpose of preparing its defense of u
n-fair labor practice allegations. The Court, in holding that the 
investigatory affidavits are protected from disclosure under 
the Freedom of Information Act, recognized that such discl
o-sure would create a risk that rec
ipients of the affidavits would 
intimidate employees ﬁto make them change their testimony 
or not testify at all.ﬂ Id. at 239.  The Court further suggested 
that potential witnesses might ﬁbe reluctant to give statements 
to NLRB investigators at allﬂ without
 assurances of confide
n-tiality because of the ﬁall too familiar unwillingness [of e
m-ployees] to ‚get too involved™ [in formal proceedings] unless 

absolutely necessary.ﬂ Id. at 240
Œ241.   
  As our discussion above concerning employee conf
identiality 
interes
ts shows, we take very seriously the possibility of i
n-timidation of employees by employers seeking to learn the 
identity of employees engaged in organizing. We conclude 
that the danger of employee intimidation would be severely 

heightened if an employer co
uld obtain the names of emplo
y-ees who signed cards or attended meetings.
  Therefore, we believe the policies of the Act are best effect
u-ated by prohibiting the Respondent from obtaining on cross
-examination the names of the employees who attended union 
mee
tings and signed authorization cards. That the Respondent 
has sought this information through cross
-examination, rather 
than through survei
llance or interrogation of employees, does 
not reduce the potential chilling effect on union activity that 
could resu
lt from employer knowledge of the information. 
(footnotes omitted). 
  With this precedent, and within this framework, I must consi
d-er the Respondent™s  demand to know the identities of e
mployees 
engaged in union activity.  The most salient fact is the utte
r ma
r-ginality if not complete irrelevance of this information to the 
allegations of the complaint of this inquiry.  Only one e
mployee™s 
union activity is placed at issue by the complaint.  That is, of 
course, the union activity of the only alleged discrimi
natee, Tr
i-sha Miechur.  As to her union activity, the Respondent was a
l-lowed free range without limitation to ask her, and all other wi
t-nesses questions about Miechur™s union acti
vity.   
 But what is the relevance of 
other
 employees
™ union activ
i-ty?  The a
nswer is very little or none.  The Respondent co
n-tends that employees
™ union activity is relevant because it will 
aid in determining the truth of Miechur
™s assertions that she did 
not, in fact, engage in solicitation.  And whether Miechur, in 

fact, engaged
 in solicitation, was an element of one of the Ge
n-eral Counsel
™s alternative theories.  
 This is not compelling.  In the first place, given that my dec
i-sion in this case does not turn on whether, in fact, Miechur 

engaged in solicitation, the issue has turn
ed out to be irrelevant 
to the outcome in this case.  As discussed above, my conclusion 
that Miechur
™s discipline violated the Act is based on my co
n-clusion, utilizing a 
Wright Line 
analysis, that antiunion animus 
motivated the discipline and she would not
 have been similarly 
disciplined in the absence of her union activity.  That ruling 
renders wholly irrelevant the truth of the matter of  whether 
Miechur actually engaged in the solicitation for which she was 

disciplined.  Similarly, my alternative ruling 
is that, even a
s-suming, arguendo, that Miechur engaged in the solicitation for 
which she was disciplined, that conduct was protected a
ctivity.   
Again, whether Miechur, in fact, engaged in solicitation is i
r-relevant.
58 58 The Respondent™s contention on brief (R. Br. at 51) that 
knowledge of other employees™ union activity would have helped its 
Wright Line
 defense is meritless.  T
he Respondent claims that it could 
have used the information to show that others who engaged in union 
activity were not disciplined, thus allegedly giving credence to its claim 
that it was not motivated by antiunion animus when it disciplined 

Miechur.  Thi
s does not merely miss the point, it makes the General 
Counsel™s point.  That point, of course, is that when the Respondent 
disciplined Miechur, it was aware of her union activity, but not others.  
                                                            MANOR
 CARE HEALTH SERVICES
ŒEASTON
 235 Having said, that, even were the issu
e of whether the 
Miechur actually engaged in the solicitation still at issue, the 
relevance of 
other
 employees
™ union activity would still be of 
extremely marginal relevance, at best.  It is indeed, a fishing 
expedition, and one with potentially insidious 
purpose and e
f-fect.  If permitted to learn the identities of employees who e
n-gaged in union activity, the most that the employer would gain 
would be a pool of employees who 
might 
be better situated, by 
virtue of their own union activity, to corroborate or 
contradict 
Miechur
™s claim that she did not engage in solicitation.  But 
there is no guarantee that these other union activists could shed 
light on whether Miechur actually engaged in solicitation.  At 
the great cost of exposing union activity at the facil
ity, what is 
netted is a pool of employees whose shared interest in the U
n-ion 
might
 make them knowledgeable witnesses about 
Miechur
™s activity.  And if the Respondent
™s questions were 
more pointed
Šif, as it sought to, it could ask which employees 

engaged i
n solicitation, this is more problematic still.  The R
e-spondent has made clear that it considers the solicitation of 
residents to be a pu
nishable act.  The pressure on an employee 
accused of soliciting to contradict Miechur to pr
otect his or her 
own employ
ment is an unseemly and unsettling prospect.  
 Such an outcome cannot seriously be contemplated, partic
u-larly when the relevance to the complaint is of such marginal 
relevance.  In light of the Board
™s ruling in 
National Telephone 
Directory
, with its expli
cit recognition that 
ﬁthe danger of e
m-ployee intimidation would be severely heightened if an e
m-ployer could obtain the names of employees
ﬂ engaged in union 
activity, I cannot accept the perversity that Board proceedings 
should become a forum for employer i
nvestigation into union 
activity, using questioning that would be unlawful outside the 
hearing room, and, perhaps unlawful 
in 
a hearing room, an 
issue I need not reach only because my ruling foreclosed the 
questioning.  
Guess?, Inc.
, 339 NLRB 432, 434 (200
3) (unla
w-ful for employer
™s counsel to ask employee in a workers co
m-pensation deposition about identity of those attending union 
meetings).
59  ﬁThat the Respondent has sought this information 
through cross
-examination, rather than through surveillance or 
interrogation of employees, does not reduce the potential 
chilling effect on union activity that could result from employer 
knowledge of the information.
ﬂ (footnotes omitted). 
National 
Telephone Directory
, supra.
   That is, I have concluded, why the Respondent disciplined 
Miechur and 
was indifferent to the potential participation of any other employees in 
the solicitation it claims it was punishing.  It does not advance the 
Respo
ndent™s 
Wright Line 
defense to show that of all the employees 
engaged in union activity, the Res
pondent disciplined only the emplo
y-ee of whose union activity it was aware.  In any event, even if the R
e-spondent knew of other employees™ union a
ctivity and disciplined only 
Miechur, ﬁ[t]he Board and the courts have long held that a finding of 
discriminat
ory motive ‚is not di
sproved by an employer™s proof that it 
did not weed out all u
nion adherents.™ﬂ  
All Pro Vending, Inc.
, 350 
NLRB 503, 515 (2007) (quoting 
Nachman Corp. v. NLRB
, 337 F.2d 
421, 424 (7th Cir. 1964)). 
 59 See, 
Chinese Daily News
, 353 NLRB 
613 
(2008) (not reaching i
s-sue of lawfulness of asking deponent in federal court lawsuit about 
attendance at union meetings and involvement in union activities, 
where such finding would be cumulative, given finding that questioning 
of how deponent voted in 
union election was unlawful).
  The Respondent™s only effort to distinguis
h National Tel
e-phone Directory 
from the instant case is to point out that 
some 
of 
the union activity it was foreclosed from inquiring into i
nvolved 
employee union activity that was conducted in public settings.  
The Respondent contends that employees who e
ngage in union 
activity in public settings have waived their right to confidential
i-ty.  There is no force to this contention.  First, it is important to 
note that the identity of employees participating in public events 
constituted only some of the informa
tion sought by the Respon
d-ent.  It also sought the identities of employees attending private 
union meetings and those engaged in solicit
ation.  As to those 
inquiries, the Respondent offers not even an argument to disti
n-guish 
National Tel
ephone Directory
.  But even as to employees 
who increased the risk of disclosure of their union activity by 
participating in more public events, I do not accept that they have 
ﬁwaivedﬂ their rights.  No doubt, by engaging in a public rally, an 
employee i
ncreases the risk tha
t the employer will learn of their 
involvement in union activity.  That is the employee™s risk to 
take.  But if the e
mployer does not learn of their involvement 
(and, of course, that is the situation, else the issue would not e
x-ist), by no sound logic is t
he employee obligated thereafter to 
disclose his union activity and by no logic is the employer free to 
demand an a
ccounting of who participated in the public event.  
There is no rationale for the Board to abet that process through its 

enforcement procee
dings.  And the point is reinforced by the fact 
that in this case, the more public and more removed the union 

acti
vity from the solicitation events at Easton, the less and less 
conceivable rel
evance the employee™s identity could have to any 
issue in this cas
e.  
 Miechur testified three times in this hearing.  Her union a
c-tivity was open for inquiry and questioning in each instance.  
Other employees testified, and there was no limitation on the 
Respondent
™s right to ask them about Miechur
™s union activity.  
The only area that the Respondent was barred from asking 
questions, of Miechur or other witnesses, was as to 
other
 em-ployees
™ union activity.  I reject the contention that this bu
r-dened the Respondent
™s defense in any meaningful way.  In 
sum, when the employ
ee confidentiality rights are balanced 
against the marginal (at best) interests of the employer in lear
n-ing the identity of employees engaged in union activity, this is 
not a close case.  Indeed, I question how seriously the R
e-spondent takes its position.
60 60 I say this because I could not help but notice that when CNA Co
l-lado testified and admitted her own activity in support of the Union, the 
Respondent did not take the opportunity to ask her anything regar
ding 
Miechur™s unio
n activity.  In other words, presented with a witness 
providing the precise type of inform
ation it claims it needed to defend 
its discipline of Miechur, the Respondent asked no questions regarding 
Miechur.  Rather, it simply attempted to pry further into C
ollado™s 
activities on behalf of the Union and attempt to have Collado reveal 
additional employees engaged in union activity.  At best, this demo
n-
strates the disingenuousness of the employer™s claim that it has been 
hi
ndered by an inability to inquire into
 employees™ union activities.  At 
worst, it raises the specter that its inquiries are unrelated to the defense 

of this case.
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 236 f. Unlawful conduct alleged to have occurred in 2008
 (paragraphs 11
Œ13 of the complaint)
 The General Counsel alleges three 8(a)(1) violations occu
r-ring in 2008.
 The first two are appropriately considered together.  As d
e-scribed above, the day after the F
riday, January 18 confront
a-tion with Carlyle CEO Rubenstein in Philadelphia, Miechur 
returned to work.  She brought a copy of the Philadelphia I
n-quirer containing an article about the protest.  Miechur believed 
that Heimbach had taken the paper out of the 
nourishment room 
and confronted her about it.  Heimbach denied taking the paper, 
but said to Miechur, 
ﬁI™ve seen what you
™ve done.  I
™ve known 
what you
™ve done.  You should be ashamed of yourself. . . .  

[H]ow can you walk in to this facility with your hea
d high after 
what you
™ve done?.
ﬂ  That Monday, on January 21, Stolte 
called Miechur into Specter
™s office.  With news articles about 
Heimbach
™s activities out in her office, and in front of Stolte, 
Specter admonished Miechur to 
ﬁstop doing what [she was] 
doing because we
™re not going to get anymore residents in to 
Manorcare and I should be ashamed of myself.
ﬂ   She asked 
Miechur how she could 
ﬁwalk into this facility with [her] head 
high.
ﬂ    I find that the comments of Heimbach and Specter together, 
the si
milarity of which I do not believe to have been coinc
i-dental, were coercive.  If either comment was an impromptu 
response, indicating distaste for the Heimbach
™s public and 
confrontational appearance on behalf of the SEIU campaign, a 
different analysis mig
ht be appropriate.  But these comments 
were calculated and coordinated.  They appeared, in fact, to be 

literal efforts to 
ﬁshame
ﬂ and denigrate Miechur for her activ
i-ties, as opposed to mere criticism of the campaign tactics.  I
n-deed, both Heimbach and Spe
cter asked Miechur how she 
could 
ﬁwalk into this facility with [her] head high.
ﬂ  These 
comments from two (and in front of another) of the highest 
ranking members of local management come very close to co
n-taining a suggestion that
Šhad she the appropriate s
hame
Šshe 
would not have returned to the facility and would have quit.  
While not an explicit request that Miechur quit, these co
m-ments would reasonably be understood as c
oercive, threatening, 
and an unlawful response to Miechur
™s protected activity.  See, 
Legget Department Store
, 137 NLRB 403, 404 (1962) (finding 
8(a)(1) when on day of newspaper art
icle about Board trial 
examiner
™s decision, s
upervisor asked employee
-witness 
ﬁdid 
you read the morning paper?
ﬂ and then 
ﬁWeren
™t you 
ashamed
 to come through tha
t door this mor
ning?
ﬂ).61   61 Heimbach suggested in her testimony that her comments were m
o-
tivated by what she perceived as Miechur™s criticism of care given 
by 
coworkers and not by anything that could be co
nsidered protected 
activity, but I do not believe she spelled that out to Miechur.  It is se
t-tled, of course, that in determining the coerciveness of remarks, the 

Board applies an objective sta
ndard and eval
uates whether the remarks 
reasonably tend to interfere with the free exercise of employee rights.  
The Board does not consider the motivation behind the remarks.  
Miller 
Electric Pump & Plumbing
, 334 NLRB 824, 825 (2001); 
Joy R
ecovery 
Tec
hnology Corp.
, 320
 NLRB 356, 365 (1995), enfd. 134 F3d. 1307 
(7th Cir. 1998).  See, 
United States Postal Service
, 350 NLRB 441, 445 
(2007).  A reasonable and objective unde
rstanding of Heimbach™s 
comments would be that it was in response to Miechur™s particip
ation 
The final 8(a)(1) alleged by the General Counsel concerns 
Stolte
™s comments to Miechur after Miechur stormed out of the 
April 22, 2008 slide show conducted by Stolte.  As Miechur 
admitted, she acted inappropriately in response t
o the slide 
show
™s reference to the SEIU and implicit reference to her.  
When Stolte spoke with Miechur after the meeting Miechur 
complained that 
ﬁI™m tired of the meeting [  ] being about me 
and SEIU.  I
™m tired of working in a hostile environment.
ﬂ  Stol
te replied, 
ﬁif you don
™t like it you can quit.
ﬂ62  Miechur 
told Stolte, 
ﬁI™m not going to quit b
ecause I
™m here working for 
my residents.
ﬂ  Miechur also told Stolte that 
ﬁyou are going to 
have to fire me to get rid of me.
ﬂ  Stolte told Miechur she was 
not about to fire her, and she was not going to discipline her for 
walking out of the meeting.
 The suggestion to Stolte that 
ﬁif you don
™t like it you can 
quit
ﬂ (or, in Stolte
™s version, 
ﬁno one is making [you] work 
here
ﬂ), was in direct response to Miechur
™s complaint that she 
did not like her union activity and the SEIU b
eing the focus of 
meetings.  Manorcare does not violate the law by having mee
t-ings in response to union activity.  It does violate the Act by 
suggesting that employees that do not like it ar
e free to work 
elsewhere.  
Chinese Daily News
, 346 NLRB 906, 906, 919 
(2006) (viol
ation of 8(a)(1) to tell employee to resign if she was 
not happy with her job); 
McDaniel Ford, Inc.
, 322 NLRB 956, 
956 fn. 1 and 962 (1997) (
ﬁIt is well settled that an emplo
yer
™s invitation to an employee to quit in response to their exercise of 
protected concerted activity is coercive, because it conveys to 
employees that support for their union or engaging in other 
concerted activities and their continued employment are not
 compatible, and implicitly threaten discharge of the employees 
involved.
ﬂ).  
Intertherm, Inc.
, 235 NLRB 693, 693 fn. 6 (1978) 
(unlawful to tell employee that if 
ﬁhe was not happy with the 
Company, he should look elsewhere for a job
ﬂ).  Stolte
™s co
m-ment vi
olated Section 8(a)(1) of the Act.  
 CONCLUSIONS OF 
LAW 
 1. 
The Respondent Manor Care of Easton, PA, LLC d/b/a 
Manorcare Health Services
ŠEaston is an employer within the 
meaning of Section 2(2), (6), and (7) of the Act, and a health 

care institution within
 the meaning of Section 2(14) of the Act.  
 2. 
The Charging Party Service Employee
s International U
n-ion Healt
hcare PA is a labor organization within the meaning of 
Section 2(5) of the Act.
 3. 
In October 2007, the Respondent violated Section 8(a)(1) 
of the 
Act by interrogating employees co
ncerning their union 
sympathies.
 in Januar
y 18 protest and the comments attributed to her in the Phil
a-delphia Inquirer.  That article did not contain remarks by Miechur 
criticizing her cowor
kers for poor care.  Rather, the article attributed to 
Miechur the comment that Manor workers were worried t
hat Carlyle 
would be tempted to make spending cuts and the comment that 
coworkers had asked the SEIU to help form a union because they were 
worried Carlyle could not afford to improve both profits and p
atient 
care.   
 62 I have credited Miechur™s account. 
 I note that Stolte™s slightly di
f-ferent admission was that she said ﬁI told her that no one was ma
king 
her work here.ﬂ  I find that in context, whether Stolte or Miechur™s 
version of the comment was credited would make no diffe
rence to the 
analysis.
                                                                                                                                                          MANOR
 CARE HEALTH SERVICES
ŒEASTON
 237 4. 
On or about October 29 and 30, 2007, the Respondent vi
o-lated Section 8(a)(1) of the Act by soliciting employee co
m-plaints and grievances and, in order to discourage employees 
from seeking
 union re
presentation, promising to remedy the 
complaints and grievances.
 5. 
On or about November 12, 2007, the Respondent violated 
Section 8(a)(1) of the Act by transferring supervisors Lynette 

Seiler and Paula Kublius in order to discourage employees fro
m 
seeking union representation. 
 6. 
On or about November 21, 2007, the Respondent violated 
Section 8(a)(1) of the Act by instituting a wage increase and/or 

lump sum bonus to CNAs and increasing the starting hourly 
wage for CNAs, in order to discourage empl
oyees from seeking 
union representation.  
 7. 
On or about November 21, 2007, the Respondent violated 
Section 8(a)(1) of the Act by threatening employee Trisha 

Miechur with job loss if she continued her union a
ctivities.
 8. 
On or about November 21, 2007, th
e Respondent violated 
Section 8(a)(1) of the Act by confiscating union literature.
 9. 
On or about November 28, 2007, the Respondent violated 
Section 8(a)(1) and (3) of the Act by disc
iplining employee 
Trisha Miechur in retaliation for her activities in su
pport of the 
Union. 
 10. 
On or about January 19 and again on January 21, 2008, 
the Respondent violated Section 8(a)(1) of the Act by admo
n-ishing an employee for her activities in support of the Union 
and directing her to stop e
ngaging in such activities. 
 11. 
On or about April 7, 2008, the Respondent violated Se
c-tion 8(a)(1) of the Act by telling an employee that she could 

quit if she did not like the employer
™s meetings regarding the 
Union.   
 12. 
The unfair labor practices committed by the Respondent 
affec
t commerce within the meaning of Section 2(6) and (7) of 
the Act.
 REMEDY 
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to 
effect
u-ate the policies of the Act.
 The Respondent having unlawfully disciplined employee 
Trisha Miechur on November 28, 2007, shall rescind the disc
i-pline and remove from its files, including Miechur
™s personnel 
file, any reference to the discipline, and 
shall thereafter notify 
Miechur in writing that this has been done and that the disc
i-pline will not be used against her in any way. 
 The Respondent shall post an appropriate informational n
o-tice, as described in the Appendix, attached.  This notice shall 
be posted in the Respondent
™s facility or wherever the n
otices 
to employees are regularly posted for 60 days without anything 

covering it up or defacing its contents.  When the notice is i
s-sued to the Respondent, it shall sign it or otherwise notify R
e-gion 
4 of the Board what action it will take with respect to this 
decision.  
 In its brief (CP Br. at 55), the Union has indicated that it will 
not be requesting resci
ssion of the wage increase or the return 
of Kublius and Seiler.  Accordingly, the remedy in th
is case 
will not include an order to take such action at the request of 
the Charging Party. 
 The Union (but not the General Counsel) also requests a broad 
range of what the Board refers to as ﬁextraordinary remedies.ﬂ  

These include a  broad cease and desi
st order covering all Manor 
Care facilities within the Easton region, a posting at all such f
a-cilities, a reading of the posting to employees, access to the 
names and addresses of Easton employees and access to the faci
l-ity for 2 years, equal time to respo
nd at the facility to meetings 
held by the employer regarding unionization, recognition upon 
attainment of a card majority, and reimbursement from the R
e-spondent for the Union and General Counsel™s litigation expenses 
and for the Union™s organizing e
xpense
s.  While the unfair labor 
practices the Respondent has found to have engaged in are ser
i-ous matters, I do not find the Respondent™s conduct in violation 
of the Act su
pports such 
extraordinary remedies
 under current 
Board precedent.  I therefore 
decline
 to direct them.  As to the 
requested reimbursement of expenses, I note that, as the General 

Counsel pointed out (GC Br. at 37), ﬁ[t]his case turns to a large 
degree on credibility.ﬂ  Because that is the case, and because I do 
not believe that the Respondent™
s defenses were frivolous, I d
e-cline to order reimbursement as requested by the Union. 
  [Recommended Order omitted from publication.]
  